



CONFIDENTIAL                                 EXHIBIT 10.3
EXECUTION VERSION


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


COLLABORATION AND LICENSE AGREEMENT
THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
February 29, 2016 (the “Effective Date”), by and between Exelixis, Inc., a
Delaware company having an address at 210 East Grand Avenue, South San
Francisco, CA 94080, USA (“Exelixis”) and Ipsen Pharma SAS, a French corporation
having an address at 65 Quai Georges Gorse, 92100 Boulogne-Billancourt, France
(“Licensee”). Exelixis and Licensee may be referred to herein individually as a
“Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Exelixis, a biopharmaceutical company, is developing its proprietary
compound known as cabozantinib for the treatment of cancer, and owns or controls
certain patents, know-how and other intellectual property relating to such
compound;
WHEREAS, Licensee, a fully-integrated pharmaceutical company, possesses
substantial resources and expertise in the development and commercialization of
pharmaceutical products; and
WHEREAS, Licensee and Exelixis desire to form a collaboration for the continued
development and commercialization of cabozantinib, under which Exelixis will
continue to have primary responsibility for the conduct of the global
development program for cabozantinib, with Licensee providing input and support
in order for Exelixis and Licensee to collaborate and pursue such development as
the Parties agree; Licensee will obtain the exclusive rights to commercialize
cabozantinib outside the U.S., Canada, and Japan and will have primary
responsibility for the commercialization of cabozantinib outside the U.S.,
Canada, and Japan as well as development responsibility outside the U.S., Canada
and Japan; and, Exelixis will manufacture and supply cabozantinib for all
development and commercialization activities by the Parties;
WHEREAS, the Parties wish to establish such collaboration, all on the terms and
conditions set forth below.
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Exelixis and Licensee
hereby agree as follows:







--------------------------------------------------------------------------------






1.
DEFINITIONS

1.1    “Additional Markets” means [ * ].
1.2    “Affiliate” means, with respect to any party, any entity that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such party, but for only so long as such control
exists. As used in this Section 1.1, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of an entity, whether
through ownership of voting securities, by contract relating to voting rights or
corporate governance; or (b) direct or indirect beneficial ownership of more
than fifty percent (50%) (or such lesser percentage which is the maximum allowed
to be owned by a foreign corporation in a particular jurisdiction) of the voting
share capital or other equity interest in such entity.
1.3    “Applicable Laws” means the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including MAAs) of or from
any court, Regulatory Authority or governmental agency or authority having
jurisdiction over or related to the subject item.
1.4    “Calendar Quarter” means each respective period of three (3) consecutive
months ending on March 31, June 30, September 30, and December 31.
1.5    “Calendar Year” means each respective period of twelve (12) consecutive
months ending on December 31.
1.6     “Clinical Trial” or “Clinical Trials” means Phase 1 Clinical Trial,
Phase 2 Clinical Trial, Phase 3 Clinical Trial or Phase 4 Clinical Trial as the
context dictates.
1.7    “cGCP” shall mean the current clinical practice as set out in (i) ICH
Harmonized Guidance on current Good Clinical Practice (CPMP/ICH/135/95), (ii) US
Code of Federal Regulations, Title 21, Chapters 50, 54, 56, 58, 210, 211 and
312, as may be amended from time to time, (iii) EU Directive 2001/20/EC and
related guidelines, and (iv) the equivalent law or regulation in any other
applicable jurisdiction in the Territory.
1.8    “cGLP” shall mean current good laboratory practice standards promulgated
or endorsed by the FDA, as defined in U.S. 21 C.F.R. Part 58 (or such other
comparable regulatory standards in jurisdictions outside the U.S.), as they may
be updated from time to time.
1.9    “cGMP” shall mean the current minimum standards for methods to be used
in, and the facilities or controls to be used for, the manufacture, processing,
packing, or holding of a drug as specified by applicable laws of the relevant
countries at the time of manufacturing conducted in accordance with this
Agreement, defined under (i) 21 C.F.R. Part 210 and 211, (ii) Directive
2003/94/EC, (iii) Volume 4, Rules Governing Medicinal Products in the EU, Part I
and


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 2 of 88

--------------------------------------------------------------------------------




II, in each case, as amended from time to time, and (iv) equivalent law or
regulations in any other applicable jurisdiction in the Territory.
1.10    “Cometriq” means that certain pharmaceutical product containing the
Compound in capsule formulation and known as Cometriq®, which has been developed
and commercialized by Exelixis as of the Effective Date for the treatment of
progressive, metastatic medullary thyroid cancer (MTC).
1.11    “Commercialization” means the conduct of all activities undertaken
before and after Regulatory Approval relating to the promotion, sales,
marketing, medical support, and distribution (including importing, exporting,
transporting, customs clearance, warehousing, invoicing, handling and delivering
Products to customers) of Products in the Field in or outside of the Licensee
Territory, including sales force efforts, detailing, advertising, market
research, market access (including price and reimbursement activities), medical
education and information services, publication, scientific and medical affairs;
advisory and collaborative activities with opinion leaders and professional
societies including symposia, marketing, sales force training, and sales
(including receiving, accepting and filling Product orders) and distribution.
“Commercialize” and “Commercializing” have correlative meanings.
1.12    “Commercially Reasonable Efforts” means, with respect to a Party and its
obligations under this Agreement, those commercially reasonable efforts and
resources consistent with the usual practices of a similarly situated company
for the development and commercialization of a pharmaceutical product
originating from its own research and development department without a royalty
obligation to others, which is at a similar stage of research, development or
commercialization, taking into account that product’s profile of efficacy and
safety; proprietary position, including patent and regulatory exclusivity;
regulatory status, including anticipated or approved labeling and anticipated or
approved post-approval requirements; present and future market and commercial
potential, including competitive market conditions (but not taking into account
any payment owed to the other Party under this Agreement), and all other
relevant factors, including technical, legal, scientific and/or medical factors.
Commercially Reasonable Efforts requires that a Party: (i) at a minimum
establish a plan to achieve objectives and assign specific responsibilities for
the achievement of that plan and (ii) make and implement decisions and allocate
resources designed to advance progress with respect to such objectives.
1.13    “Committee” means the JSC, JDC, JCC or any subcommittee established by
the JSC, as applicable.
1.14    “Competing Product” means any product or compound, other than the
Compound and Products: (a) for which the mechanism of action includes modulation
of the kinase activities of cMET, VEGFR2, Ret or any combination of these
targets; and (b) which directly binds and modulates the activity of: (i) VEGFR2;
(ii) cMET; and/or (iii) Ret, [ * ].
1.15    “Compound” means cabozantinib, having the chemical structure set forth
in Exhibit A, including [ * ].


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 3 of 88

--------------------------------------------------------------------------------




1.16    “Confidentiality Agreement” means that certain Confidential Disclosure
Agreement between Exelixis and Licensee dated as of February 10, 2015.
1.17    “Confidential Information” means all Know-How and other proprietary
scientific, marketing, financial or commercial information or data that is
generated by or on behalf of a Party or its Affiliates or which one Party or any
of its Affiliates has supplied or otherwise made available to the other Party or
its Affiliates, whether made available orally, in writing, or in electronic
form, including information comprising or relating to concepts, discoveries,
inventions, data, designs or formulae in relation to this Agreement; provided
that all Exelixis Technology will be deemed Exelixis’ Confidential Information,
all Licensee Technology will be deemed Licensee’s Confidential Information, and
all Joint Inventions and Joint Patents will be deemed both Parties’ Confidential
Information.
1.18    “Control” or “Controlled” means, with respect to any Know-How, Patents
or other intellectual property rights, the legal authority or right (whether by
ownership, license or otherwise but without taking into account any rights
granted by one Party to the other Party pursuant to this Agreement) of a Party
to grant access, a license or a sublicense of or under such Know-How, Patents or
other intellectual property rights to another Party, or to otherwise disclose
proprietary or trade secret information to such other Party, without breaching
the terms of any agreement with a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.
1.19    “Cost of Goods” means, with respect to any Compound or Product, the
fully burdened cost to manufacture such Compound or Product, which means: (a) in
the case of [ * ]; and (b) in the case of [ * ]. Actual unit costs shall consist
of [ * ]. Direct material costs shall include the [ * ]. Direct labor costs
shall include the cost of: [ * ]. Manufacturing [ * ] shall include [ * ].
1.20    “Data” means any and all scientific, technical, test, marketing or sales
data pertaining to any Product that is generated by or on behalf of Exelixis,
Licensee, their respective Affiliates and Sublicensees, including research data,
clinical pharmacology data, pre-clinical data, clinical data, clinical study
reports or submissions made in association with an IND or MAA with respect to
any Product.
1.21    “Development” means all development activities for the Compound and
Product (whether alone or for use together, or in combination, with another
active agent or pharmaceutical product as a combination product or combination
therapy) that are directed to obtaining Regulatory Approval(s) of the Product
and lifecycle management of the Product in any country in the world, including
all non-clinical, preclinical and clinical testing and studies of the Product;
toxicology, pharmacokinetic and pharmacological studies; statistical analyses;
assay development; protocol design and development; the preparation, filing and
prosecution of any MAA for the Product; development activities directed to label
expansion and/or obtaining Regulatory Approval for one or more additional
indications following initial Regulatory Approval; development activities
conducted after receipt of Regulatory Approval, including Phase 4 Clinical
Trials; and all regulatory affairs related to any of the foregoing. “Develop”
and “Developing” have correlative meanings.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 4 of 88

--------------------------------------------------------------------------------




1.22    “Development Costs” means the costs incurred by a Party or for its
account, during the Term and pursuant to this Agreement, that are specifically
directed (or reasonably allocable) to the Development of a Product. The
Development Costs shall include amounts that a Party pays to Third Parties
involved in the Development of a Product (at cost, and excluding any Third Party
Royalties), and all internal costs (calculated on an FTE basis at the
then-current FTE Rate) and out-of-pocket costs incurred by or on account of a
Party in performing Development in accordance with the GDP.
1.23    “Drug Master File” means any (a) drug master files filed with the FDA
with respect to the Product, (b) active substance master file (ASMF) filed with
the EMA, and (c) equivalent filing in other countries in the Licensee Territory.
1.24    “EMA” means the European Medicines Agency or its successor.
1.25    “EU” means the European Economic Area and Switzerland.
1.26    “Executive Officers” the Chief Executive Officer of Exelixis and the
Chief Executive Officer of Licensee.
1.27    “Exelixis Know-How” means all Know-How that Exelixis Controls as of the
Effective Date or during the Term, including any Joint Inventions, that
is necessary or reasonably useful for the Development, use, importation, offer
for sale or sale of any Compound or Product in the Field in the Licensee
Territory. The Exelixis Know‑How includes the Exelixis Data.
1.28    “Exelixis Patents” means all Patents in the Licensee Territory that
Exelixis Controls as of the Effective Date or during the Term (including any
Joint Patents) that would be infringed, absent a license or other right to
practice granted under such Patents, by the Development, use, importation, offer
for sale or sale of any Compound or Product in the Field in the Licensee
Territory (considering patent applications to be issued with the then-pending
claims and considering Joint Patents as if owned solely by Exelixis). The
Exelixis Patents existing as of the Effective Date are set forth in Exhibit B.
1.29    “Exelixis Technology” means the Exelixis Know‑How and the Exelixis
Patents, including Exelixis’ interest in the Joint Inventions and Joint Patents.
1.30    “Exelixis Territory” means the U.S., Canada, and Japan.
1.31    “Expanded Access Program” means the administration of the Product to
named individuals who do not meet the clinical trial enrollment criteria either
outside of a clinical trial or after the completion of a clinical trial.
Expanded Access Programs are also known as named patient programs, named patient
supply, and temporary authorization for use.
1.32    “Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) sanctions and embargoes imposed by the Office of Foreign Assets
Control of the U.S. Department of Treasury or (b) the export or re-export of
commodities, technologies, or services, including the Export Administration Act
of 1979, 24 U.S.C. §§ 2401-2420, the International


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 5 of 88

--------------------------------------------------------------------------------




Emergency Economic Powers Act, 50 U.S.C. §§ 1701-1706, the Trading with the
Enemy Act, 50 U.S.C. §§ 1 et. seq., the Arms Export Control Act, 22 U.S.C. §§
2778 and 2779, and the International Boycott Provisions of Section 999 of the
U.S. Internal Revenue Code of 1986 (as amended).
1.33    “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et. seq.), as amended.
1.34    “FDA” means the U.S. Food and Drug Administration or its successor.
1.35    “Field” means all indications and uses in humans and animals.
1.36    “First Commercial Sale” means, on a Product-by-Product and
country-by-country basis, the earlier of (i) the First Commercial RCC Sale or
(ii) first sale by Licensee or any of its Affiliates or Sublicensees to a Third
Party for end use of Cometriq for the MTC indication in a given country in the
Licensee Territory after Regulatory Approval has been granted with respect to
such Product in such country.
1.37    “First Commercial RCC Sale” means, on a Product-by-Product and
country-by-country basis, the first sale by Licensee or any of its Affiliates or
Sublicensees to a Third Party for end use of a Product in a given country in the
Licensee Territory after Regulatory Approval has been granted with respect to
such Product in such country for the first indication approved by the relevant
Regulatory Authority in the treatment of RCC (e.g., 2nd line therapy for RCC).
1.38    “FTE” means the equivalent of a full-time individual’s work for a twelve
(12) month period (consisting of a total of [ * ] hours per year of dedicated
effort). Any person who devotes more or less than [ * ] hours per year on the
applicable activities shall be treated as an FTE on a pro-rata basis, based upon
the actual number of hours worked by such person on such activities, divided by
[ * ]. For avoidance of doubt, the hours spent by Exelixis temporary workers and
contractors on applicable activities may be treated as FTE on a pro-rata basis,
but the hours allocated to the work of general corporate or administrative
personnel shall not be incorporated into FTE.
1.39    “FTE Rate” means an initial rate of (a) with respect to Exelixis’
personnel, [ * ] Dollars ($[ * ]) per FTE per year and (b) with respect to
Licensee’s personnel, [ * ] Euros (€[ * ]), which rate shall apply through
December 31, 2016. Thereafter, the FTE Rate shall be changed annually on a
Calendar Year basis to reflect any year-to-year percentage increase or decrease
(as the case may be) (i) with respect to Exelixis, in the Consumer Price Index
for All Urban Consumers for the U.S., as published by the U.S. Department of
Labor, Bureau of Labor Statistics (“CPI”), and (ii) with respect to Licensee, in
the French consumer price index as published by the French National Institute of
Statistics and Economic Studies (“INSEE”) available at insee.fr (both changes
based on the change in the CPI from the most recent applicable index available
as of the Effective Date to the most recent applicable index available as of the
date of the calculation of such revised FTE Rate).


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 6 of 88

--------------------------------------------------------------------------------




1.40    “Future Exelixis Licensee” means any licensee or Sublicensee of Exelixis
(other than Licensee) to which a license or a sublicense with respect to
Products is granted by Exelixis for all or any portion of the Exelixis Territory
(e.g., the U.S., Canada and/or Japan) or will be granted after the Effective
Date.
1.41    “Generic Product” means, with respect to a Product in a particular
regulatory jurisdiction, any pharmaceutical product that (a) contains the same
active pharmaceutical ingredient(s) as such Product; (b) is approved by the
Regulatory Authority in such country as a substitutable generic for such Product
(for an indication for which such Product obtained Regulatory Approval from the
applicable Regulatory Authority in such jurisdiction) on an expedited or
abbreviated basis based on bioequivalence or interchangeability with the
Product; and (c) is sold in such jurisdiction by a Third Party that is not a
Sublicensee and did not purchase such product in a chain of distribution that
included any of Exelixis, Licensee, or their respective Affiliates, licensees,
or sublicensees.
1.42    “Governmental Authority” means any national, international, federal,
state, provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).
1.43    “HCC” means hepatocellular carcinoma.
1.44    “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).
1.45    “IND” means an investigational new drug application or equivalent
application filed with the applicable Regulatory Authority, which application is
required to commence human clinical trials in the applicable country.
1.46    “Initiation” means, with respect to a Clinical Trial, the first dosing
of the first human subject in such Clinical Trial.
1.47    “Inventions” means all inventions, whether or not patentable,
discovered, made, conceived, or reduced to practice, in the course of activities
contemplated by this Agreement.
1.48    “Know-How” means all technical information, know-how and data, including
inventions, discoveries, trade secrets, specifications, instructions, processes,
formulae, compositions of matter, cells, cell lines, assays, animal models and
other physical, biological, or chemical materials, expertise and other
technology applicable to, development, registration, use or marketing or to
methods of assaying or testing them, and including all biological, chemical,
pharmacological, biochemical, toxicological, pharmaceutical, physical and
analytical, safety, nonclinical and clinical data, regulatory documents, data
and filings, instructions, processes, formulae, expertise and information,
relevant to the research, development, use, importation, offering for sale or
sale of, or which may be useful in studying, testing, developing, Products.
Know-How excludes Patents and manufacturing know-how of Compound or Product.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 7 of 88

--------------------------------------------------------------------------------




1.49    “Licensee Know-How” means all Know-How that Licensee or its Affiliate
Controls [ * ], including any Joint Inventions, that is [ * ] for the research,
Development, manufacture, use, importation, offer for sale or sale of any
Compound or Product in the Field. The Licensee Know‑How includes the Licensee
Data.
1.50     “Licensee Patents” means all Patents that Licensee or its Affiliate
Controls as of the Effective Date or during the Term (including any Joint
Patents) that would be infringed, absent a license or other right to practice
granted under such Patents, by the research, Development, manufacture, use,
importation, offer for sale or sale of any Compound or Product (considering
patent applications to be issued with the then-pending claims and considering
Joint Patents as if owned solely by Licensee or its Affiliate).
1.51    “Licensee Technology” means the Licensee Know-How and the Licensee
Patents, including Licensee’s interest in the Joint Inventions and Joint
Patents.
1.52    “Licensee Territory” means the world outside the Exelixis Territory.
1.53    “MAA” means a marketing authorization application or equivalent
application, and all amendments and supplements thereto, filed with the
applicable Regulatory Authority in any country or jurisdiction. For clarity, MAA
does not include any application for Pricing and Reimbursement Approval.
1.54    “MAA Approval” means approval of an MAA by the applicable Regulatory
Authority for marketing and sale of a Product in the applicable country or
jurisdiction, but excluding any pricing and/or reimbursement approval.
1.55    “Major Market Countries” means [ * ].
1.56    “Medical Affairs” or “Medical Affairs Activities” means activities
designed to ensure or improve appropriate medical use of, conduct medical
education of, or further research regarding, the Product, including by way of
example: (a) activities of medical scientific liaisons who, among their other
functions, may: (i) conduct service based medical activities including providing
input and assistance with consultancy meetings, proposing investigators for
clinical trials sponsored or co-sponsored by a Party or Affiliate, and providing
input in the design of such trials and other research related activities; and/or
(ii) deliver non-promotional communications and conduct non-promotional
activities; (b) grants to support continuing medical education, symposia, or
Third Party research related to the Product; (c) development, publication and
dissemination of publications relating to the Products; (d) medical information
services provided in response to inquiries communicated via sales
representatives or received by letter, phone call or email; (e) conducting
advisory board meetings, international advisory board activities or other
consultant programs, including the engagement of key opinion leaders and health
care professional in individual or group advisory and consulting arrangements;
and (f) the evaluation of applications submitted to Licensee for support of
investigator-initiated trials.
1.57    “MTC” means medullary thyroid cancer.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 8 of 88

--------------------------------------------------------------------------------




1.58    “Net Sales” means, with respect to any Product, the gross amounts
invoiced for sales or other dispositions of such Product by or on behalf of
Licensee and its Affiliates and Sublicensees to Third Parties, less the
following deductions to the extent included in the gross invoiced sales price
for such Product or otherwise directly paid or incurred by Licensee or its
Affiliates or Sublicensees, as applicable, with respect to the sale or other
disposition of such Product:
(a)    normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of such Product (provided that
such discounts are not applied disproportionately to such Product when compared
to the other products of Licensee or its Affiliate or Sublicensee, as
applicable);
(b)    credits or allowances given or made for rejection or return of previously
sold Products or for retroactive price reductions and billing errors;
(c)    rebates and chargeback payments granted to managed health care
organizations, pharmacy benefit managers (or equivalents thereof), national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, or to trade customers;
(d)    costs of freight, carrier insurance, and other transportation charges
directly related to the distribution of such Product; and
(e)    taxes, duties or other governmental charges (including any tax such as a
value added or similar tax, other than any taxes based on income) directly
levied on or measured by the billing amount for such Product, as adjusted for
rebates and refunds.
Upon any sale or other disposition of any Product that should be included within
Net Sales for any consideration other than exclusively monetary consideration on
bona fide arms’-length terms, then for purposes of calculating Net Sales under
this Agreement, such Product shall be deemed to be sold exclusively for money at
the average sales price of the relevant Product in arm's length transactions
during the applicable reporting period generally achieved for such Product in
the country in which such sale or other disposition occurred when such Product
is sold alone and not with other products (average sales price to be measured as
the aggregate Product Net Sales divided by the aggregate number of units sold in
such country).
In no event will any particular amount identified above be deducted more than
once in calculating Net Sales. Sales of a Product between Licensee and its
Affiliates or Sublicensees for resale shall be excluded from the computation of
Net Sales, but the subsequent resale of such Product to a Third Party shall be
included within the computation of Net Sales.
The supply of Product as samples, for use in non-clinical or clinical trials, or
for use in any test or studies reasonably necessary to comply with any
applicable laws, rules, or regulations or as is otherwise normal and customary
in the industry shall not be included in the computation of Net Sales, so long
as Licensee, its Affiliates, and Sublicensees do not receive payment for such
Product in excess of the Cost of Goods of such Product.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 9 of 88

--------------------------------------------------------------------------------




1.59     “NSCLC” means non-small cell lung cancer.
1.60    “Patents” means (a) all patents, certificates of invention, applications
for certificates of invention, priority patent filings and patent applications,
and (b) any renewals, divisions, continuations (in whole or in part), or
requests for continued examination of any of such patents, certificates of
invention and patent applications, and any all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
supplementary protection certificates, divisions, renewals, substitutions,
confirmations, registrations, revalidations, revisions, and additions of or to
any of the foregoing.
1.61    “Phase 1 Clinical Trial” means a clinical trial in any country conducted
in a small number of human volunteers designed or intended to establish an
initial safety profile, pharmacodynamics, or pharmacokinetics of a Product. For
clarity, a Phase 1 Clinical Trial may include studies conducted in oncology
patients.
1.62    “Phase 2 Clinical Trial” means a clinical trial of a Product in human
patients in any country to determine initial efficacy and safety and dose range
finding. A Phase 2 Clinical Trial is typically conducted before embarking on a
Phase 3 Clinical Trial, but may be registrational.
1.63    “Phase 3 Clinical Trial” means a pivotal clinical trial of a Product in
human patients in any country with a defined dose or a set of defined doses of a
Product designed to ascertain efficacy and safety of such Product for the
purpose of submitting applications for Regulatory Approval to the competent
Regulatory Authorities.
1.64    “Phase 4 Clinical Trial” means a product support clinical trial of a
Product that is commenced after receipt of MAA Approval in the country where
such trial is conducted. Phase 4 Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, post-marketing surveillance
trials, and any such trials conducted as part of an Expanded Access Program.
1.65     “Pricing and Reimbursement Approval” means, with respect to a Product,
the approval, agreement, determination or decision of any Governmental Authority
establishing the price or level of reimbursement for such Product, as required
in a given country or jurisdiction prior to sale of such Product in such
jurisdiction.
1.66    “Product” means any pharmaceutical product containing the Compound as an
active ingredient, in any form, presentations, dosage or formulation, including
but not limited to Cometriq. For purposes of this Agreement, all formulations of
single-agent Product containing the Compound shall be considered the same
Product, and all formulations of combination product, if any, containing the
same set of active agents shall be considered the same Product.
1.67    “Public Official or Entity” means (a) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international organization, including any ministry or


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 10 of 88

--------------------------------------------------------------------------------




department of health or any state-owned or affiliated company or hospital, or
(b) any candidate for political office, any political party or any official of a
political party.
1.68    “RCC” means renal cell carcinoma.
1.69    “Region” means, individually and collectively, the following regions: [
* ].
1.70    “Regulatory Approval” means any and all approvals (including MAA
Approval, and Pricing and Reimbursement Approval, if applicable), licenses,
registrations, permits, notifications and authorizations (or waivers) of any
Regulatory Authority that are necessary for the manufacture, use, storage,
import, transport, promotion, marketing, distribution, offer for sale, sale or
other commercialization of a Product in any country or jurisdiction.
1.71    “Regulatory Authority” means any Governmental Authority that has
responsibility in its applicable jurisdiction over the testing, development,
manufacture, use, storage, import, transport, promotion, marketing,
distribution, offer for sale, sale or other commercialization of pharmaceutical
products in a given jurisdiction, including the FDA and EMA. For countries where
governmental approval is required for pricing or reimbursement for a
pharmaceutical product to be reimbursed by national health insurance (or its
local equivalent), Regulatory Authority shall also include any Governmental
Authority whose review or approval of pricing or reimbursement of such product
is required.
1.72    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Product other than patents, including, without limitation, rights conferred in
the U.S. under the Hatch-Waxman Act or the FDA Modernization Act of 1997
(including pediatric exclusivity), or rights similar thereto outside the U.S.,
such as Directive 2001/83/EC (as amended) in the EU.
1.73    “Regulatory Filing” means all applications, filings, submissions,
approvals, licenses, registrations, permits, notifications and authorizations
(or waivers) with respect to the testing, Development, manufacture or
Commercialization of any Product made to or received from any Regulatory
Authority in a given country, including any INDs and MAAs.
1.74    “Safety Data” means Data related solely to any adverse drug experiences
and serious adverse drug experience as such information is reportable to
Regulatory Authorities. Safety Data also includes “adverse events”, “adverse
drug reactions” and “unexpected adverse drug reactions” as defined in the ICH
Harmonised Tripartite Guideline for Clinical Safety Data Management: Definitions
and Standards for Expedited Reporting.
1.75    “SEC” means the U.S. Securities and Exchange Commission, or any
successor entity or its foreign equivalent such as the French Autorités des
Marchés Financiers or otherwise, as applicable.
1.76    “Sponsor” means the Party that takes the ultimate responsibility for the
initiation, performance and management of, including financing or arranging the
financing for, the appropriate Clinical Trial.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 11 of 88

--------------------------------------------------------------------------------




1.77    “Stockout Period” means a period during which Licensee, as a result of
failure of Exelixis to supply Product, has no commercial inventory available to
supply the market in the Licensee Territory. Inventory stockouts arising from
Licensee’s failure to maintain the [ * ] safety stock in accordance with the
Supply Agreement shall not give rise to a Stockout Period.
1.78    “Sublicensee” means a Third Party to whom Licensee grants a sublicense
to Develop, use, import, promote, offer for sale or sell any Product in the
Field in the Licensee Territory, beyond the mere right to purchase Products from
Licensee and its Affiliates, and excluding wholesalers, full-service
distributors that do not promote the sale of the Product, and other similar
physical distributors. In no event shall Exelixis or any of its Affiliates be
deemed a Sublicensee.
1.79    “Third Party” means any entity other than Exelixis or Licensee or an
Affiliate of Exelixis or Licensee.
1.80    “Tier 1 Additional Indication” means [ * ].
1.81    “Tier 2 Additional Indication” means any line of therapy for [ * ].
1.82    “Top 5 EU” means the United Kingdom, Germany, France, Spain, and Italy.
1.83    “U.S.” means the United States of America, including its territories and
possessions (including Puerto Rico).
1.84    “Valid Claim” means (a) a claim of an issued and unexpired patent that
has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction that
is not appealable or has not been appealed within the time allowed for appeal,
and that has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise, or (b)
a claim of a pending patent application that has not been cancelled, withdrawn
or abandoned or finally rejected by an administrative agency action from which
no appeal can be taken and that has not been pending for more than [ * ].
1.85    Additional Definitions. The following table identifies the location of
definitions set forth in various Sections of the Agreement:
Defined Terms
Section
Acquisition Transaction
17.8(b)
Alliance Manager
3.8
Allowable Increases
4.5(b)
Auditor
10.4
Beneficial Party
9.2(e)
Change of Control
2.9(b)
Claim
13.3
Commercialization Plan
6.2



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 12 of 88

--------------------------------------------------------------------------------




Defined Terms
Section
Competing Program
2.9(a)
Compound Invention
11.1(b)(i)
Development Budget
4.2
Disputed Matter
16.2
Divest
2.8(c)
Excess Funds
4.5(a)
Exelixis Data
11.1(a)
Exelixis Entity
17.8(a)(i)(1)
Exelixis Indemnitee
13.2
Exelixis Only Development Work
4.5(e)
Global Development Plan or GDP
4.2
Indemnitee
13.3
Indemnitor
13.3
Independent Work
4.3
Independent Work Cost
9.2(c)
Initial Committed Studies
4.5(a)
Injunctive Relief
16.3(b)
Licensee Data
11.1(a)
Licensee Indemnitee
13.1
Licensee Only Development Work
4.5(e)
Joint Commercialization Committee or JDC
3.3
Joint Development Committee or JDC
3.2
Joint Steering Committee or JSC
3.1
Joint Inventions
11.1(b)(ii)
Joint Patents
11.1(b)(ii)
Losses
13.1
Materials
4.14
PV Costs
5.5
Pharmacovigilance Agreement
5.6
Product Infringement
11.3(a)
Product Marks
11.7(a)
Promotional Materials
6.4(c)
Recall
5.10
Regulatory Meeting
5.4
Royalty Term
9.5(c)
Sales Forecast
6.3(c)
Sobi
5.2
Sobi Agreement
8.1
Sole Inventions
11.1(b)(ii)
Standstill Period
17.8(a)
Sunshine Reporting Laws
5.11
Supply Agreement
7.1



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 13 of 88

--------------------------------------------------------------------------------




Defined Terms
Section
Supply Contacts
3.9
Term
15.1
TMC
5.2
Withholding Tax Action
10.3(c)

 
2.
GRANT OF LICENSES

2.1    Licenses Granted to Licensee. Subject to the terms and conditions of this
Agreement (including Section 8.1), Exelixis hereby grants to Licensee, during
the Term:
(a)    an exclusive (even as to Exelixis, except as expressly set forth herein),
royalty-bearing license, with the right to grant sublicenses solely as provided
in Section 2.2, under the Exelixis Technology to use, sell, offer for sale,
import and otherwise Commercialize (but not to make or have made) the Products
in the Field and in the Licensee Territory; and
(b)    a non-exclusive license, with the right to grant sublicenses solely as
provided in Section 2.2, under the Exelixis Technology to Develop (but not to
make or have made) the Products on a worldwide basis under the GDP, and to use
the Products for that purpose. Exelixis agrees not to grant any further license
to Develop the Products except to Future Exelixis Licensees.
2.2    Sublicenses. Licensee shall have the right to grant sublicenses under the
licenses granted in Section 2.1:
(a)    to an Affiliate of Licensee without Exelixis’ express prior written
consent and without providing any written notice to Exelixis, provided that such
sublicense will terminate if such sublicensee no longer qualifies as an
Affiliate of Licensee.
(b)    to any Third Party distributor identified on Exhibit C attached hereto
(which list of approved distributors shall be agreed upon by the Parties within
thirty (30) days following the Effective Date) without Exelixis’ express prior
written consent, provided that Licensee does not have an Affiliate that is then
engaged in selling pharmaceutical products in such sublicensed territory.
(c)    to any Third Party distributor not listed in Exhibit C without Exelixis’
express prior written consent, provided that (i) Licensee does not have an
Affiliate that is then engaged in selling pharmaceutical products in such
sublicensed territory; (ii) Licensee has conducted a reasonable investigation of
such Third Party and believes that such Third Party is qualified and competent,
and such Third Party annually certifies its compliance with, and actually
complies with, Applicable Laws and other applicable requirements, (iii) such
Third Party is then engaged in the promotion and commercialization of oncology
products, and (iv) Licensee is then using such Third Party for distribution of
pharmaceutical products other than Products; and provided further that Licensee
notifies Exelixis in writing [ * ] days’ in advance of


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 14 of 88

--------------------------------------------------------------------------------




granting such sublicense specifying (x) the name of such Third Party and the
country(ies) such sublicense will cover, and (y) that Licensee has met the
conditions set forth in (ii) – (iv). If Exelixis believes Licensee should not
grant such sublicense to such Third Party, it may direct such concern and any
documentation supporting such concern to the JSC for discussion.
(d)    to a Third Party other than as set forth in (b) and (c) with Exelixis’
express prior written consent.
All sublicenses granted under the licenses granted in Section 2.1 shall be in
writing and shall be subject to, and consistent with, the terms and conditions
of this Agreement and shall provide that any such Sublicensee (for clarity,
including any distributor) shall not further sublicense except with the consent
of Licensee and Exelixis. Licensee shall ensure that each agreement with a
Sublicensee grants Exelixis all rights with respect to Data, Inventions and
Regulatory Filings made or generated by such Sublicensee as if such Data,
Inventions and Regulatory Filings were made or generated by Licensee. Licensee
shall be responsible for the compliance of its Affiliates, Sublicensees (for
clarity, including any distributors), and subcontractors with the terms and
conditions of this Agreement. Licensee shall provide written notice to Exelixis
of each sublicense granted to a Third Party hereunder, specifying the name of
the Sublicensee, the territory, and the duration of the sublicense.
Licensee agrees that in countries where it is not Commercializing Products
through its Affiliates, it will only contract with Third Party distributors who
satisfy the conditions of paragraphs (b), (c), or (d) above, whether or not a
sublicense of rights hereunder is actually required.
2.3    Reserved Rights. Exelixis hereby expressly reserves:
(a)    the right under Exelixis Technology to exercise its rights and perform
its obligations under this Agreement, whether directly or through one or more
licensees or subcontractors, including the right to Develop the Compound and
Products in the Licensee Territory under the GDP; and
(b)    subject to Section 2.8, all rights to practice, and to grant licenses
under, the Exelixis Technology outside of the scope of the licenses granted in
Section 2.1, including the exclusive right to make and have made the Compound
and Products anywhere in the world, and the exclusive rights to practice the
Exelixis Patents and Exelixis Know-How with respect to compounds and products
other than Compound and Products.
2.4    Licenses Granted to Exelixis. Subject to the terms and conditions of this
Agreement, Licensee hereby grants to Exelixis:
(a)    an exclusive (even as to Licensee, except as expressly set forth herein),
royalty-free, fully paid-up license, with the right to sublicense (provided that
any such sublicensee may only grant a further sublicense at two tiers), under
the Licensee Technology to use, sell, offer for sale, import and otherwise
Commercialize the Products in the Field in the Exelixis Territory;


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 15 of 88

--------------------------------------------------------------------------------




(b)    a co-exclusive, royalty-free, fully paid-up license, with the right to
sublicense (provided that any such sublicensee may only grant a further
sublicense at two tiers), under the Licensee Technology to Develop the Compound
and Products on a worldwide basis under the GDP; and
(c)    an exclusive (even as to Licensee), royalty-free, fully paid-up license,
with the right to sublicense (provided that any such sublicensee may only grant
a further sublicense at two tiers), under the Licensee Technology to make and
have made the Compound and Products anywhere in the world.
(d)    Sublicenses: Exelixis shall have the right to grant sublicenses under the
licenses granted in Section 2.4
(1)    without Licensee’s consent and without providing any written notice to
Licensee if such sublicense is granted to an Affiliate; and
(2)    without Licensee’s prior written consent, provided however that a written
notice is sent to Licensee for Licensee’s information if such sublicense is
granted to Third Parties to manufacture the Product and provided further that
such Third Party is qualified and certified to manufacture the Product in such
country in accordance with Applicable Laws and other applicable requirements.
2.5    No Implied Licenses; Negative Covenant. Except as set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under or to any Patents,
Know-How or other intellectual property owned or controlled by the other Party.
Neither Party shall, nor shall it permit any of its Affiliates or sublicensees
to, practice any Patents or Know-How licensed to it by the other Party outside
the scope of the licenses granted to it under this Agreement.
2.6    Disclosure of Know-How. For as long as the Parties are conducting
Development activities under the GDP, Exelixis shall, without additional
compensation, disclose and make available to Licensee, in electronic form where,
all Exelixis Know-How that comes into existence after the Effective Date and
that was not previously provided to Licensee, promptly after the development,
making, conception or reduction to practice of such Exelixis Know-How. For as
long as the Parties are conducting Development activities under the GDP,
Licensee shall and shall cause its Affiliates to, without additional
compensation, disclose and make available to Exelixis, in electronic form where
possible, any Licensee Know-How not previously provided to Exelixis, and
promptly after the earlier of the development, making, conception or reduction
to practice of such Licensee Know-How. The JDC and JCC shall each establish a
mechanism for the reciprocal disclosure of Know-How within its respective area
of responsibility.
2.7    Third Party Licenses.
(a)    If Exelixis enters into any agreement with a Third Party after the
Effective Date that includes a license from such Third Party to Exelixis under
any Know-How or Patents


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 16 of 88

--------------------------------------------------------------------------------




that are necessary or reasonably useful to Develop, use, sell, offer for sale or
import the Products in the Field and in the Licensee Territory, then Exelixis
shall notify Licensee, identifying the relevant Know-How or Patents, by
providing Licensee with the substantive terms of the applicable Third Party
license agreement to Licensee, to the extent applicable to the rights that would
be sublicensed to Licensee, which Exelixis hereby agrees to do. Such Know-How
and Patents, to the extent falling within the definition of Exelixis Technology,
will be sublicensed to Licensee if Licensee provides Exelixis with written
notice in which (i) Licensee consents to adding such Patents and Know-How to the
definition of Exelixis Technology, (ii) Exelixis and Licensee, acting reasonably
in good faith, agree on the terms and conditions of the payments that would be
owed under such license agreement as a result of Exelixis’ granting a sublicense
to Licensee or Licensee’s practice thereunder, including Licensee’s and its
Affiliates’ and Sublicensees’ Development, use, sale, offer for sale and
importation of the Compound and Products in the Field and in the Licensee
Territory, and a reasonable allocation of all other payments under such license
agreement, and to make all payments when due and provide all reports required
under such license agreement; and (iii) Licensee acknowledges in writing that
its sublicense under such license agreement is subject to the terms and
conditions of such license agreement.
(b)    Licensee shall promptly notify Exelixis if it becomes aware of any Third
Party Know-How or Patents that are necessary or reasonably useful to Develop,
make, have made, use, sell, offer for sale or import the Compound and Products
in the Field, and shall give Exelixis the first right to negotiate and obtain a
license from such Third Party under such Know-How or Patents. Except with the
prior written consent of the other Party, neither Party shall obtain a license
to Third Party Patents or Know-How that is necessary or reasonably useful to
Develop, make, have made, use, sell, offer for sale or import the Products, for
use with the Products in the other Party’s territory, unless it obtains the
right to sublicense such rights to the other Party.
2.8    Exclusivity.
(a)    Subject to Section 2.8(c) below, for the period starting from the
Effective Date and for [ * ] following [ * ], neither Party (nor any of its
Affiliates) shall, directly or indirectly (including through a Third Party), [ *
] (a “Competing Program”).
(b)    Subject to Section 2.8(c) below, for the period starting from the
Effective Date and [ * ] following [ * ], neither Party (nor any of its
Affiliates) shall, directly or indirectly (including through a Third Party) [ *
] any Competing Program [ * ].
(c)    In the event that a Third Party becomes an assignee of this Agreement, or
an Affiliate of a Party after the Effective Date through merger, acquisition,
consolidation or other similar transaction, and such Third Party, as of the
closing date of such transaction, is engaged in the conduct of a Competing
Program:
(i)    if such transaction [ * ], [ * ] shall have the right to terminate the
Agreement as provided herein. [ * ] shall have [ * ] following the announcement
of such transaction to give written notice to [ * ] of its intent to terminate
the Agreement, such


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 17 of 88

--------------------------------------------------------------------------------




termination to be effective [ * ] after receipt of notice of termination (but
only after completion of the transaction with such entity having a Competing
Product) unless [ * ] notifies [ * ] within [ * ] of receipt of the notice of
termination of its decision to (a) Divest any such Competing Product to a Third
Party, (b) discontinue the Competing Program, or (c) acting reasonably and in
good faith agree with [ * ] and such assignee or new Affiliate to find a
mutually acceptable agreement whereby they can, on compliance with Applicable
Laws, jointly exploit such Competing Product together with the Product. Such
disposition shall be completed within [ * ] of completion of any such sale or
Change of Control transaction. During the [ * ], such assignee or new Affiliate
(as the case may be) shall have the right to continue the Competing Program and
such continuation shall not constitute a breach of such Party’s exclusivity
obligations set forth above; provided that such assignee or new Affiliate (as
the case may be) conducts the Competing Program independently of the activities
of this Agreement and does not use any [ * ] in the conduct of the Competing
Program. In the event this Agreement is terminated in accordance with the
foregoing, neither Party shall [ * ];
(ii)    if such transaction [ * ], then such assignee or new Affiliate shall
continue to Develop and Commercialize the Product using a level of Commercially
Reasonable Efforts that assumes the Competing Program was not acquired and
shall, within [ * ] after the closing of such Change of Control transaction: (a)
Divest the Competing Program to a Third Party, or (b) discontinue the Competing
Program. During the [ * ] period, such assignee or new Affiliate (as the case
may be) shall continue to fulfill its obligations under this Agreement in all
respects, shall conduct Competing Program activities independently of the
activities pursuant to this Agreement and shall not use any [ * ] in the conduct
of the Competing Program;
(iii)    if such transaction [ * ], then such Party and its new Affiliate shall
have [ * ] from the closing date of such transaction to wind down or complete
the Divesture of the Competing Program; during this period, the Party’s conduct
of the Competing Program shall not deemed a breach of the exclusivity
obligations set forth above, provided that the Party continues to fulfill its
obligations under this Agreement in all respects, conducts its Competing Program
activities independently of the activities pursuant to this Agreement and does
not use: (A) any [ * ] or (B) [ * ], in each case in the conduct of such
Competing Program. For clarity, if such Party completely winds down the
Competing Program within the [ * ] time period, it shall be allowed to divest
the Competing Program later, provided that it does not restart the Competing
Program.
As used in this Section 2.8(c), “Change of Control” means, with respect to a
Party: (1) a merger, reorganization or consolidation involving such Party in
which the voting securities of such Party outstanding immediately prior thereto
cease to represent at least fifty percent (50%) of the combined voting power of
the surviving entity immediately after such merger, reorganization or
consolidation; or (2) a person or entity, or group of persons or entities acting
in concert, acquire more than fifty percent (50%) of the voting equity
securities or management control of such Party; and “Divest” means the sale or
transfer of rights to the Competing Program to a Third Party without receiving a
continuing share of profit, royalty payment or other economic interest in the
success of such Competing Program.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 18 of 88

--------------------------------------------------------------------------------




(d)    During the Term of this Agreement, neither Party (nor any of its
Affiliates) shall, directly or indirectly (including through a Third Party),
commercialize the Product or any Generic Product of any Product in the other
party’s territory.


3.
GOVERNANCE

3.1    Joint Steering Committee. As of the Effective Date, the Parties have
established a joint steering committee (the “Joint Steering Committee” or the
“JSC”), composed of an equal number of up to [ * ] senior officers of each
Party, to oversee and guide the strategic direction of the collaboration of the
Parties under this Agreement. The JSC shall act as a joint consultative body and
to the extent expressly provided herein, a joint decision-making body. The JSC
shall in particular:
(a)    provide a forum for discussion of the Development and Commercialization
of the Compound and Products in the Licensee Territory and the Exelixis
Territory;
(b)    review and approve the global strategy for the Development of the Product
worldwide and review and approve any proposed amendments to the GDP, including
corresponding budgets, following recommendation by the JDC;
(c)    review and approve the Commercialization Plans for the Licensee
Territory, including proposed amendments, following recommendation by the JCC;
(d)    review and approve Sales Forecasts (and corrective plans, if any)
submitted by Licensee pursuant to Section 6.3(c), following recommendation by
the JCC;
(e)    review the manufacturing and supply strategy, supply performance and Cost
of Goods, including periodic review of worldwide order forecasts for the Product
to avoid supply shortage and unfavorable treatment of Licensee’s supply
requirements disproportionate to those of Exelixis and Future Exelixis Licensees
on the basis of their respective volumes;
(f)    review and approve any recommendations of the JCC not to launch (or to
significantly delay the launch of) a Product in a particular country of the
Licensee Territory;
(g)    review and approve coordinated activities under global brand strategies
for the Products in each of the Parties’ territories, following recommendation
by the JCC;
(h)    approve decisions of the JDC, JCC and any other joint subcommittee
established by JSC, including appointment of memberships, membership changes,
and resolving any disputed matter submitted to it by such Committees;
(i)    establish additional joint subcommittees as it deems necessary or
advisable to further the purpose of this Agreement, including approving
establishment and membership of subcommittees if proposed by the JDC or JCC; and


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 19 of 88

--------------------------------------------------------------------------------




(j)    perform such other functions as appropriate to further the purposes of
this Agreement, as expressly set forth in this Agreement or allocated to it by
the Parties’ written agreement, including providing financial oversight of the
activities conducted pursuant to this Agreement.
For clarity, any information sharing of Commercialization matters regarding the
Exelixis Territory shall be for solely for purposes of the coordination of the
Parties’ activities, and Exelixis shall retain all decision making authority
with respect to such matters without requiring any approvals except as expressly
provided in Sections 14.4 and 14.5.
3.2    Joint Development Committee. As of the Effective Date, the Parties have
established a joint Development, Medical Affairs, and regulatory committee (the
“Joint Development Committee” or the “JDC”), composed of up to [ * ]
representatives of each Party, to monitor and coordinate the Development of, and
Medical Affairs Activities connected with, the Compound and Products at the
operational level. Each JDC representative shall have knowledge and expertise in
the clinical development of products similar to the Products. The JDC shall in
particular:
(a)    report to the JSC on all significant Development activities, including
implementation of the GDP, and on the activities of the JDC;
(b)    coordinate and monitor the Development activities of the Parties under
the GDP and oversee implementation of the GDP;
(c)    provide a forum for and facilitate communications between the Parties
with respect to the Development of Products in the Licensee Territory and the
Exelixis Territory, including sharing of Development information and Data in
accordance with Section 4.7(a);
(d)    elaborate, review and approve clinical trial protocols, including
investigator-initiated and cooperative group clinical trial plans and protocols,
and statistical analysis plans for Clinical Trials (and any amendments thereto)
in the Exelixis and Licensee Territories and monitor the progress of the
clinical studies;
(e)    define areas of permissible scientific and medical inquiry and parameters
for Phase 4 Clinical Trials in the Exelixis and Licensee Territories;
(f)    review Data resulting from Phase 1/1b/2 Clinical Trials against go/no-go
criteria in the GDP to determine progression to a Phase 3 Clinical Trial;
(g)    review Data resulting from Phase 3 Clinical Trials against go/no-go
criteria in the GDP to determine progression to submission of Regulatory Filing;
(h)    prepare amendments to the GDP (including the Development Budget) and
submit such amendments to the JSC for approval;


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 20 of 88

--------------------------------------------------------------------------------




(i)    monitor and coordinate all regulatory actions worldwide, communications
and submissions for the Compound and Products under the GDP and
pharmacovigilance and safety matters worldwide;
(j)    establish joint working groups (such clinical, regulatory and safety) as
it deems necessary or appropriate to oversee the day-to-day management of
different aspects of the Development work under the GDP;
(k)    oversee and coordinate the Medical Affairs Activities for the Product in
all indications, which shall be subject to a Medical Affairs portion of the GDP
and may be coordinated through a Medical Affairs working group established and
overseen by the JDC;
(l)    oversee and coordinate decisions related to research or Development of
new indications, characterization and Development of bio-markers (if any), which
may be coordinated through a Medical Affairs working group established and
overseen by the JDC;
(m)    review activities related to pharmaceutical development, Phase 3 Clinical
Trial active ingredient and drug product new campaigns (i.e., chemical process
scale-up/optimization (if needed) and micronization process study,
manufacturing, QC testing and release of GMP batches of active ingredient and
drug product as needed for Phase 3 Clinical Trial, in particular, review and
approval of the protocols on manufacturing, micronization, scale-up plan and
process optimization;
(n)    maintain and review the “Company Core Data Sheet”, which shall cover
material relating to safety, indications, dosing, pharmacology and other
information concerning the Product including Company Core Safety Information;
(o)    coordinate the supply of the Compound and Products to Licensee for
Development use;
(p)    oversee and facilitate the Parties’ communications and activities with
respect to publications under Section 14.4;
(q)    establish and supervise the global publication strategy with respect to
the Compound and Products;
(r)    perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Development of Products,
including endeavoring to resolve any disputes between the Parties arising from
the deliberations of the JDC, or as otherwise directed by the JSC.
3.3    Joint Commercialization Committee. As of the Effective Date, the Parties
have established a joint commercialization committee (the “Joint
Commercialization Committee” or the “JCC”), composed of up to [ * ]
representatives of each Party, to monitor and discuss the Commercialization of
Products at the operational level. Each JCC representative shall have


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 21 of 88

--------------------------------------------------------------------------------




knowledge and expertise in the commercialization of products similar to
Products. The JCC shall in particular:
(a)    report to the JSC on all significant Commercialization activities in the
Licensee Territory, including implementation of the Commercialization Plan, and
on the activities of the JCC;
(b)    review, discuss and approve the Commercialization Plans and related
activities with respect to the Commercialization of Products in the Licensee
Territory;
(c)    provide a forum for and facilitate communications and coordination
between the Parties with respect to the Commercialization of Products in the
Licensee Territory and the Exelixis Territory;
(d)    on an annual basis, review and approve Licensee’s Sales Forecast prepared
pursuant to Section 6.3(c) as well as any corrective plans submitted thereunder;
(e)    review and approve any recommendation by Licensee not to launch (or to
significantly delay the launch of) any Product in any country of the Licensee
Territory;
(f)    review and discuss the major findings of Licensee’s market research with
respect to any Product in the Licensee Territory;
(g)    provide input to the JDC on the global publication strategy with respect
to the Products and implement such strategy under supervision of the JDC once it
has been established;
(h)    review and oversee the branding and product positioning strategy for
Products in the Licensee Territory;
(i)    establish pricing corridors for Products in the Licensee Territory for
the purpose of reimbursement and potential international pricing reference by
relevant Regulatory Authorities;
(j)    define and coordinate medical messaging worldwide with respect to the
Products;
(k)    oversee and facilitate the Parties’ communications and activities with
respect to publications under Section 14.4;
(l)    design a global brand strategy for the Licensee Territory (e.g., a
four-year brand plan, resource plan, , etc.) and submit such strategy to the JSC
for review and approval;
(m)    discuss and coordinate the manufacture and supply of the Products to
Licensee for Commercial use; and


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 22 of 88

--------------------------------------------------------------------------------




(n)    perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Commercialization of Products,
including endeavoring to resolve any disputes between the Parties arising from
the deliberations of the JCC, or as otherwise directed by the JSC.
3.4    Executive Committee. Each Party shall designate an appropriate senior
executive officer of Exelixis and/or Licensee (e.g., CEO or members of each
Party’s executive committee) to meet once a year to discuss strategic issues and
other issues that either Party deems important to maintain a successful
partnership and collaboration.
3.5    Committee Membership and Meetings.
(a)    Committee Members. Each Committee representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the applicable Committee’s
responsibilities. Each Party may replace its representatives on any Committee on
written notice to the other Party, but each Party shall strive to maintain
continuity in the representation of its Committee members. The [ * ]. [ * ]. The
chairperson shall prepare and circulate agendas to Committee members at least
seven (7) days before each Committee meeting and shall direct the preparation of
reasonably detailed minutes for each Committee meeting, which shall be approved
by the chairperson and circulated to Committee members within thirty (30) days
of such meeting. The initial members of each of the JSC, JCC and JDC shall be
determined by the Parties promptly following the Effective Date.
(b)    Meetings. Each Committee shall hold meetings at such times as it elects
to do so, but in no event shall meetings of the JDC and JCC be held less
frequently than once every [ * ], and meetings of the JSC once every [ * ],
during the [ * ] following the Effective Date and then the Parties may decide to
reduce the frequency of the Committee meetings. The first JSC meeting, first JDC
meeting, and first JCC meeting shall be held within [ * ] after the Effective
Date, at which meetings the dates for the first calendar year shall be set.
Meetings of any Committee may be held in person, or by audio or video
teleconference; provided that unless otherwise agreed by both Parties at least [
* ] meetings per year shall be held in person during the first [ * ] following
the Effective Date, and, for the subsequent years of the Term, at least one (1)
meeting per year of each Committee shall be held in person. In-person Committees
shall be held at locations alternately selected by the Parties. Each Party shall
be responsible for all of its own expenses of participating in any Committee
meetings. No action taken at any meeting of a Committee shall be effective
unless at least one (1) representative of each Party is participating. In
addition, upon written notice to the other Party, either Party may request that
a special ad hoc meeting of the JSC be convened for the purpose of resolving any
disputes in connection with, or for the purpose of reviewing or making a
decision pertaining to any material subject-matter within the scope of the JSC,
the review or resolution of which cannot be reasonably postponed until the
following scheduled JSC meeting. Such ad hoc meeting shall be convened at such
time as may be mutually agreed by the Parties, but no later than [ * ] following
the notification date of request that such meeting be held.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 23 of 88

--------------------------------------------------------------------------------




(c)    Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representatives, to attend
the Committee meetings in a non‑voting capacity; provided that if either Party
intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide reasonable prior written notice to the other
Party and obtain the other Party’s approval for such Third Party to attend such
meeting, which approval shall not be unreasonably withheld or delayed. Such
Party shall ensure that such Third Party is bound by written confidentiality and
non-use obligations consistent with the terms of this Agreement.
3.6    Decision-Making.
(a)    All decisions of each Committee shall be made by unanimous vote, with
each Party’s representatives collectively having one (1) vote. If after
reasonable discussion and good faith consideration of each Party’s view on a
particular matter before a Committee, the representatives of the Parties cannot
reach an agreement as to such matter within [ * ] after such matter was brought
to such Committee for resolution, then, except as provided in Section 3.6(c), if
such disagreement arose within the JDC or JCC, it shall be referred to the JSC
for resolution. If the JSC cannot resolve such matter within [ * ], or if the
disagreement first arose within the JSC, then either Party at any time may refer
such issue to the Executive Officers for resolution.
(b)    If the Executive Officers cannot resolve such matter within [ * ] after
such matter has been referred to them, then:
(i)    Exelixis shall have the final decision making authority, which shall be
exercised in its reasonable discretion, with respect to Development matters,
except for:
(1)    the addition of [ * ], the cost of which would be [ * ]; and,
(2)    any material modification to a [ * ]; for the purpose of this clause,
“material modification” means any material changes to the agreed upon [ * ].
(ii)    [ * ] shall have the final decision making authority, which shall be
exercised in its reasonable discretion, with respect to (1) [ * ], except with
respect to the decision [ * ] a particular Product in a country, (2) Medical
Affairs [ * ], and (3) regulatory matters [ * ] that do not affect the [ * ];
provided that [ * ] decision shall be consistent with the terms and conditions
of this Agreement, including without limitation Section 6.4(b) regarding
pricing, and Section 6.3(c) regarding sales forecasts.
(iii)    Neither Party shall have the final decision making authority with
respect to the matters in Sections 3.6(b)(i)(1) and (2) or with respect to the
decision not to [ * ] a particular Product in a particular country [ * ], and
the status quo shall persist with respect to such matter if the Parties are
unable to agree.
(c)    Notwithstanding Section 3.6(a), [ * ] representative shall have the
deciding vote on all tactical [ * ] matters for the Products [ * ], and such
matter shall not be subject to


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 24 of 88

--------------------------------------------------------------------------------




escalation to [ * ]; provided that such decision does not directly affect [ * ]
and such decision shall be consistent with the terms and conditions of this
Agreement.
3.7    Limitations on Authority. Each Committee shall have only such powers as
are expressly assigned to it in this Agreement, and such powers shall be subject
to the terms and conditions of this Agreement. Without limiting the generality
of the foregoing, no Committee will have the power to amend this Agreement, and
no decision of a Committee may be in contravention of any terms and conditions
of this Agreement.
3.8    Discontinuation of Committees. The activities to be performed by each
Committee shall solely relate to governance under this Agreement, and are not
intended to be or involve the delivery of services. Each Committee shall
continue to exist until the first to occur of: (a) the Parties mutually agree to
disband such Committee; or (b) Exelixis provides written notice to Licensee of
its intention to disband and no longer participate in such Committee. Once the
Parties mutually agree or Exelixis has provided written notice to disband such
Committee, such Committee shall have no further obligations under this Agreement
and, thereafter, each Party shall designate a contact person for the exchange of
information under this Agreement or such exchange of information shall be made
through Alliance Managers, and decisions of such Committee shall be decisions as
between the Parties, subject to the other terms and conditions of this
Agreement.
3.9    Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual who shall be an employee of such Party having appropriate
qualification and experience to act as the alliance manager for such Party (the
“Alliance Manager”). Each Alliance Manager shall be responsible for coordinating
and managing processes and interfacing between the Parties on a day-to-day basis
throughout the Term. The Alliance Manager will ensure communication to the JSC
of all relevant matters raised at the JDC, the JCC and at any joint
subcommittees and project teams. Each Alliance Manager shall be permitted to
attend meetings of the JSC and other Committees as appropriate as non-voting
participants. The Alliance Managers shall be the primary contact for the Parties
regarding the activities contemplated by this Agreement and shall facilitate all
such activities hereunder. Each Party may replace its Alliance Manager with an
alternative representative at any time with prior written notice to the other
Party. Any Alliance Manager may designate a substitute to temporarily perform
the functions of that Alliance Manager. Each Alliance Manager shall be charged
with creating and maintaining a collaborative work environment within the JSC
and its subcommittees. Each Party shall bear its own costs of its Alliance
Manager, which costs shall be excluded from the Parties’ respective Development
and manufacturing costs.
3.10    Supply Contacts. Each Party shall designate one (1) qualified and
experienced supply chain professional to serve as that Party's primary supply
contact regarding the supply of Compound and Products within this Agreement
(“Supply Contacts”) and under the direction of the JCC. Each Party may replace
its Supply Contact with an alternative representative at any time with prior
written notice to the other Party. Supply Contacts shall be responsible for
facilitating information exchange and discussion between the Parties regarding
the supply of Compound and Products under this Agreement. [ * ]. Each Party
shall bear its own costs of its


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 25 of 88

--------------------------------------------------------------------------------




Supply Contact, which costs shall be excluded from the Parties’ respective
Development and Cost of Goods.
4.
DEVELOPMENT

4.1    Overview. Subject to the terms and conditions of this Agreement, the
Parties will collaborate with respect to the Development of the Compound and
Products and share the Data resulting from such collaboration to facilitate the
Development of the Compound and Products throughout the Licensee Territory and
the Exelixis Territory.
4.2    Development Plan. The Development of the Compound and Products under this
Agreement (including the development of the Compound and any Product as a
combination product or combination therapy with another product and/or therapy),
including Independent Work and Licensee Only Development Work, shall be
conducted only pursuant to a comprehensive written global Development plan (the
“Global Development Plan” or “GDP”), which shall be incorporated by reference as
part of this Agreement. The GDP shall set forth the timeline and details
(including line of therapy, tumor type, primary endpoints, approximate patient
size, combination agents and comparator agents) of all preclinical and clinical
Development activities to be conducted by the Parties as necessary to generate
Data sufficient to meet the common requirements of both the EMA and FDA for MAA
Approval of the Compound and Products for RCC, HCC, and other indications agreed
upon by the Parties. The GDP may also include any other Development activities
approved by the JSC, including parameters for permissible scientific inquiry in
Phase 4 Clinical Trials. The GDP will include Clinical Trials that the Parties
are committed to conducting (unless modification is required by a Regulatory
Authority or any local or regional IRB/ethics committee, or is reasonably
necessary to protect patient safety) as well as Clinical Trials that will be
decided by the JDC and JSC based on Data and results obtained after the
Effective Date and the Parties’ review of the future competitive landscape. The
GDP shall include a coordinated Development and regulatory strategy, including
the Parties’ respective roles in the Development of the registration dossier and
Regulatory Filings for the Products and the countries in which Development of
the Products will occur. The GDP shall also set forth the detailed budget of the
anticipated costs for such Development activities (the “Development Budget”) on
a study-by-study or Clinical Trial-by-Clinical Trial basis. As of the Effective
Date, the Parties have agreed upon an initial GDP and Development Budget,
attached to this Agreement as Exhibit D. If the terms of the GDP contradict, or
create inconsistencies or ambiguities with, the terms of this Agreement, then
the terms of this Agreement shall govern. From time to time during the Term (at
least on [ * ] basis), the JDC shall prepare updates and amendments, as
appropriate, to the then-current GDP, including budgets, and shall submit such
updates and amendments to the JSC for review and approval before such updates
and amendments are adopted. If upon the determination by the JDC as reviewed and
approved by the JSC, any pre-clinical, or Clinical Trials not included in the
GDP (i) are required in order to obtain and/or maintain MAA Approval for a
Product in the EU and in one or all the countries of the Exelixis Territory, or
(ii) are otherwise recommended by the EMA or the FDA in the EU and in one or all
of the countries of the Exelixis Territory, then the JDC shall review and
recommend and the JSC shall review and approve an amendment to the GDP


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 26 of 88

--------------------------------------------------------------------------------




reflecting such additional studies, including associated budget. The costs of
such additional studies shall be borne by the Parties as provided in Section
4.5(a).
4.3    Independent Work. If either Party is interested in pursuing additional
Development work on a Product (the “Developing Party”) for the benefit of the
Exelixis Territory (in the case of Exelixis) or the Licensee Territory (in the
case of Licensee) beyond what is set forth in the then current GDP, then such
Party shall provide the other Party with a written detailed plan and budget for
such additional work (the “Proposal”). Within [ * ] of receipt of the Proposal,
the JDC or delegated team shall meet to review the Proposal and to permit the
other Party (“Non-Developing Party”) an opportunity to ask questions and request
additional information from the Developing Party related to the Proposal,
including whether such Proposal is reasonably likely to have a material and
adverse effect on the Product in the Non-Developing Party’s territory. The
Parties acknowledge that it is their intent to collaborate in good faith to
establish a similar review and approval process with any Future Exelixis
Licensee. No additional Development work shall proceed without the approval of
the JSC, and following each such approval such additional Development work and
corresponding budget shall be incorporated into the GDP by the JDC. (the
“Newly-Proposed Development). For any Newly-Proposed Development work, the
Non-Developing Party that did not propose such work originally may elect, at its
discretion, to share the Development Costs with respect to such Development work
under Section 9.2(b). If the Non-Developing Party does not decide to pursue the
Newly-Proposed Development work jointly with the Developing Party or does not
share the Development Costs with respect to such Development work, in which
event such Development work shall be deemed “Independent Work” and the
Developing Party may pursue such work in the Field in its respective territory
and the Development Costs with respect thereto shall be deemed Independent Work
Costs and subject to Sections 4.5(d) and 9.2(b). Notwithstanding the foregoing,
following the approval of the Independent Work by the JSC, the Party proposing
the Independent Work may conduct such Independent Work, provided that: (A) it
shall do so in accordance with the amended GDP; (B) such Independent Work shall
be conducted under the oversight of the JDC and the JSC; and (C) neither Party
shall conduct Independent Work in a manner that would have a material adverse
effect on the Products in either Party’s territory.
4.4    [ * ] Update to Development Budget. The JDC shall discuss and agree upon
the subsequent year’s Development Budget on [ * ] basis no later than [ * ] of
each year. The JDC shall report any significant changes in the [ * ] budgets to
the JSC for approval at the next scheduled JSC meeting.
4.5    Development Cost.
(a)    Committed Studies As Of The Effective Date (Current Budget). Except as
set forth in Section 4.5(b) below, Exelixis shall bear one hundred percent
(100%) of all Development Costs for the first [ * ] dollars ($[ * ]) of
Development Costs for all Clinical Trials that are committed studies in the GDP
[ * ] as of the Effective Date (“Initial Committed Studies”). Thereafter, except
as set forth in Section 4.5(b) below, (i) Exelixis shall bear sixty-five percent
(65%) and Licensee shall bear thirty-five percent (35%) of all Development Costs
for such Clinical Trials [ * ] until the aggregate Development Costs of such
Clinical Trials equals


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 27 of 88

--------------------------------------------------------------------------------




[ * ] dollars ($[ * ]), and (ii) if aggregate Development Costs for such
Clinical Trials [ * ] exceed [ * ] dollars ($[ * ]), Exelixis shall bear [ * ]
percent ([ * ]%) and Licensee shall bear [ * ] percent ([ * ]%) of all remaining
Development Costs for such Clinical Trials. For Clinical Trials that become
committed studies in the GDP after the Effective Date, Exelixis shall bear
sixty-five percent (65%) and Licensee shall bear thirty-five percent (35%) of
all Development Costs of such Clinical Trials. If Exelixis completes the Initial
Committed Studies for an amount less than [ * ] dollars ($[ * ]), any amount not
spent (“Excess Funds”) shall be credited against the Parties’ respective share
of Clinical Trials that become committed studies in the GDP after the Effective
Date. Without limiting the foregoing, if any [ * ].
(b)    Allowable Increases. Separate from the cost allocation provided for in
Section 4.5(a), Exelixis shall bear sixty-five percent (65%) and Licensee shall
bear thirty-five percent (35%) of all Allowable Increases in Development Costs
for all Clinical Trials that are committed studies in the GDP as of the
Effective Date. “Allowable Increases” are defined as increased Development Costs
resulting from (i) changes in study design after the Effective Date that are
approved by the JDC and JSC [ * ] (up to the amount of a mutually-agreed budget
increase), (ii) changes in regulatory requirements arising after the Effective
Date (including changes required or recommended by Regulatory Authorities, but
excluding changes required or recommended specifically by a Regulatory Authority
of the Exelixis Territory solely for the benefit of the Exelixis Territory), and
(iii) extensions in the duration of Clinical Trials resulting from a lower than
anticipated rate of clinical events or higher rates of survival.
(c)    Expanded Access Program 214. Exelixis shall bear the first [ * ] dollars
($[ * ]) of Development Costs (excluding the costs of Licensee FTEs and other
internal costs of Licensee) associated with Expanded Access Program 214.
Licensee shall bear one hundred percent (100%) of its internal costs of such
program, inclusive of its FTEs, as well as one hundred percent (100%) of all
Development Costs of such program in excess of the [ * ] dollars ($[ * ]) borne
by Exelixis. If such program is completed for an amount of Development Costs
less than [ * ] dollars ($[ * ]), no financial adjustment shall be made.
    
(d)    Independent Work Cost. Notwithstanding Section 4.5(a), the Party
conducting the Independent Work approved by the JSC under Section 4.3 shall be
solely responsible for the Development Costs with respect to such Independent
Work, subject to Section 9.2(c).
(e)    Country-Specific Development Work. Notwithstanding Section 4.5(a), each
Party shall be solely responsible for all Development Costs with respect to
Development activities that are exclusively for the benefit of the countries
within such Party’s Territory, including: (i) any and all country-specific
activities (e.g., a Canada or Japan only trial for Exelixis or China only trial
for Licensee, Expanded Access Programs); (ii) all Phase 4 Clinical Trials solely
benefiting such Party’s territory; (iii) any and all Development activities
required for any pricing and/or reimbursement approvals in such Party’s
territory (but are not required for the MAA Approval in such territory). The
Development work set forth in this Section 4.5(e) pertaining to Licensee shall
be deemed the “Licensee Only Development Work” and the


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 28 of 88

--------------------------------------------------------------------------------




Development work set forth in this Section 4.5(e) pertaining to Exelixis shall
be deemed the “Exelixis Only Development Work.” All planned and in-process
Licensee Only Development Work and Exelixis Only Development Work shall be
included in and conducted in accordance with the GDP, to be performed reasonably
and subject to the oversight of the JDC and the JSC.
4.6    Development Responsibilities. The JDC shall reasonably allocate
Development responsibilities of the Compound and Products under the GDP between
the Parties and such allocation shall be set forth in the GDP, provided that:
(a) Exelixis shall be the Sponsor and have the operational responsibility for
all Development work under the GDP that is ongoing as of the Effective Date; (b)
each Party shall have the operational responsibility for its own Independent
Work; and (c) Licensee shall be the Sponsor and have the operational
responsibility for the Licensee Only Development Work and Exelixis shall be the
Sponsor and have the operational responsibility for the Exelixis Only
Development Work.
4.7    Data Exchange and Use.
(a)    General. In addition to its adverse event and Safety Data reporting
obligations pursuant to Section 5.5, each Party shall promptly provide the other
Party with (i) [ * ] status reports on trial recruitment and other metrics
consistent with the performing Party’s internal reporting for clinical studies
and Development activities, provided however that in case of unexpected events
that may have any impact on safety and recruitment, each Party shall inform the
other Party within forty-eight (48) hours from knowledge of the occurrence of
such event; (ii) supporting documentation (e.g. protocols, CRFs, analysis plans,
etc.); (iii) preliminary and final Data, and interim, preliminary and final
results and reports; and (iv) output from advisory committees and investigator
meetings, any and all such documentation generated by each Party (including by
any Sublicensee or any Future Exelixis Licensee) from its Development activities
under this Agreement as such documentation could reasonably be deemed to affect
the Development or Commercialization activities of the Product in each Party’s
territory. As time may be of the essence, each Party shall collaborate in good
faith in the exchange of any such Data set forth in this Section within [ * ] of
receipt. The Parties shall cooperate on a secure website to facilitate the
sharing of reports, Data and other information on a routine basis. Except as set
forth in Section 4.7(b) below, each Party shall have the right to use and
reference, without additional consideration, any and all Data generated by or on
behalf of the other Party (including by any Sublicensee or any Future Exelixis
Licensee) under this Agreement for obtaining and maintaining Regulatory Approval
for the Products and otherwise Commercializing the Products in its territory in
accordance with the terms of this Agreement. For clarity, this Section 4.7(a)
shall apply to all Development under the GDP, including Independent Work (but
subject to Section 4.7(b) below), Exelixis Only Development Work and Licensee
Only Development Work. Notwithstanding the foregoing, should either Party fail
to obtain such use and reference rights from any Sublicensee or Future Exelixis
Licensee, such Party shall not have the right to grant use and access or rights
to such Sublicensee or Future Exelixis Licensee to any documentation listed in
this Section 4.7(a) generated by or on behalf of the other Party.
(b)    Independent Work. Notwithstanding the foregoing, the Party receiving Data
resulting from the other Party’s Independent Work shall have the right to use
such Data


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 29 of 88

--------------------------------------------------------------------------------




only to the extent reasonably necessary for the receiving Party to comply with
its regulatory reporting and compliance obligations, including safety reporting
obligations, but shall not have the right to use such Data to support its own
Development, Regulatory Approval or Commercialization except pursuant to Section
9.2(c).
4.8    Diligence. Each Party shall use Commercially Reasonable Efforts to
perform the Development activities assigned to such Party under and in
accordance with the GDP. Unless otherwise agreed by the Parties, Exelixis shall
be the Sponsor and be responsible for conducting all Clinical Trials that are
required to obtain MAA Approvals by both the EMA and FDA for RCC, HCC, NSCLC,
and other indications in the GDP. In addition, Licensee shall also use
Commercially Reasonable Efforts to Develop Licensee Only Development Work and
any Licensee Independent Work, file MAAs and seek and maintain Regulatory
Approval (including Pricing and Reimbursement Approval, as applicable) for the
Products throughout the Licensee Territory.
4.9    Compliance. Each Party shall Develop the Compound and Products in
compliance with all Applicable Laws, including good scientific and clinical
practices under the Applicable Laws of the country in which such activities are
conducted.
4.10    Development Records. Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it hereunder, and
all data and other information resulting from such activities. Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in good scientific manner appropriate
for regulatory and patent purposes. Each Party shall document all non-clinical
studies and Clinical Trials in formal written study reports according to
Applicable Laws and national and international guidelines (e.g., ICH, cGCP,
cGLP, and cGMP).
4.11    Development Reports. At [ * ] JDC meeting, each Party shall provide the
JDC with regular reports detailing its Development activities for the Products
under this Agreement, and the results of such activities. In addition, after the
completion of any Clinical Trial or other study of the Products, the Party
responsible for the conduct of such Clinical Trial or study shall promptly
provide the other Party (but in no event more than [ * ] following receipt) with
a data package consisting of, at a minimum, tables, lists and figures, as well
as any other Data specified in the GDP or otherwise agreed by the Parties. The
Parties shall discuss the status, progress and results of each Party’s
Development activities under this Agreement at such JDC meetings.
4.12    Use of Subcontractors. Each Party may perform its Development activities
under this Agreement through one or more subcontractors, provided that (a) such
Party will remain responsible for the work allocated to, and payment to, such
subcontractors to the same extent it would if it had done such work itself; (b)
each subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information that are substantially the same as
those undertaken by the Parties pursuant to Article 14, and (c) each
subcontractor agrees in writing to assign all intellectual property developed in
the course of performing any such work to such Party (or, in the event such
assignment is not feasible, a license to such intellectual property with the
right to sublicense to such other Party). The Parties


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 30 of 88

--------------------------------------------------------------------------------




may also subcontract work on terms other than those set forth in this Section
4.12 with the prior approval of the JDC.
4.13    Restrictions. After [ * ], neither Party nor any of its Affiliates or
Sublicensees shall, directly or through any Third Party, sponsor, conduct or
cause to be conducted, otherwise assist in, supply any Product for use in
connection with, or otherwise fund: (a) any [ * ]; or (b) [ * ]. For clarity and
without limiting the foregoing, except as expressly approved by the JDC and
included in the GDP, [ * ] shall not [ * ].
4.14    Materials Transfer. In order to facilitate the Development activities
contemplated by this Agreement, either Party may provide to the other Party
certain biological materials or chemical compounds Controlled by the supplying
Party (collectively, “Materials”) for use by the other Party in furtherance of
such Development activities. Except as otherwise provided for under this
Agreement, all such Materials delivered to the other Party will remain the sole
property of the supplying Party, will be used only in furtherance of the
Development activities conducted in accordance with this Agreement, will not be
used or delivered to or for the benefit of any Third Party, except to
subcontractors, without the prior written consent of the supplying Party, and
will be used in compliance with all Applicable Laws. The Materials supplied
under this Agreement must be used with prudence and appropriate caution in any
experimental work because not all of their characteristics may be known. Except
as expressly set forth in this Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.
5.
REGULATORY ACTIVITIES

5.1    Regulatory Responsibilities.
(a)    General.
(i)    The GDP shall set forth the regulatory strategy for seeking Regulatory
Approval for the Compound and Products by the appropriate Regulatory Authorities
in the Licensee Territory and Exelixis Territory. The GDP shall also specify
which Party shall apply for and hold Regulatory Filings in each country with
respect to the conduct of Development activities. Subject to the direction and
oversight of the JDC, each Party shall be responsible for implementing such
regulatory strategy in its territory. Except as otherwise provided herein or
required by Applicable Law, each Party shall be responsible for the preparation
and submission of any and all Product registrations and marketing approvals in
its territory and shall own and hold all such Regulatory Filings (including
Regulatory Approvals), and neither Party shall submit any application for
Product registration or marketing approval in the other Party’s territory.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 31 of 88

--------------------------------------------------------------------------------




(ii)    Each Party shall be responsible for the cost and expense of all
regulatory activities in its territory.
(iii)    Licensee acknowledges that Exelixis may be required to communicate with
Regulatory Authorities in the Licensee Territory as a result of Development and
manufacturing activities in such territory. Exelixis shall notify Licensee as
soon as reasonably possible of such communication with Regulatory Authorities
and seek to incorporate input from Licensee in preparation for such
communication. Exelixis shall then keep Licensee informed of any such
communications.
(b)    Transfer of Regulatory Filings. Except as set forth in Section 5.2,
Exelixis shall, in each case as may be required to enable Licensee to submit and
file Regulatory Filings and obtain MAA Approvals for Products in the Licensee
Territory:
(i)    transfer to Licensee all Regulatory Approvals and Regulatory Filings
submitted to any Regulatory Authority in the Licensee Territory for the Compound
and Products that are in Exelixis’ name and Controlled by Exelixis, other than
INDs relating to Clinical Trials conducted and sponsored by Exelixis pursuant to
the GDP;
(ii)    to the extent that such transfer is not permitted under Applicable Laws,
Exelixis shall provide to Licensee a right of reference or use to such
Regulatory Approvals and Regulatory Filings. Exelixis shall provide appropriate
notification of Licensee’s access and reference rights to the applicable
Regulatory Authorities (including, to the extent applicable, an informed consent
letter under Article 10c of Directive 2001/83/EC as amended), at the expense of
Licensee seeking such right of reference. For the purposes of this Agreement,
“right of reference” shall mean the “right of reference or use” as defined in 21
C.F.R. §314.3(b) and any equivalent regulation outside the US, including Article
10c of Directive 2001/83/EC, as each may be amended from time to time;
(iii)    provide to Licensee copies in electronic form of all Regulatory
Approvals and Regulatory Filings submitted to any Regulatory Authority in the
Licensee Territory including those related to CMC, manufacturing and product
development, validation and manufacturing for the Compound and Products that are
in Exelixis’ name and Controlled by Exelixis, regulatory dossiers in Exelixis’
possession or Control, and the Drug Master File; and
(iv)    to the extent any variations to the chemistry, manufacturing, and
controls (“CMC”) section of the Regulatory Filing are required to conform with a
variation that is initiated by Exelixis at its sole discretion, Exelixis shall
reimburse Licensee for all associated fees that are paid by Licensee in filing
such variations; provided that, for variations required to comply with
Applicable Laws or any requirement of a Regulatory Authority, (a) Exelixis shall
remain responsible for submissions and associated fees for all CMC variations
originally attributable to a Regulatory Authority in the Exelixis Territory, and
(b) Licensee shall be responsible for submissions and associated fees for all
CMC variations originally attributable to a Regulatory Authority in the Licensee
Territory.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 32 of 88

--------------------------------------------------------------------------------




5.2    Existing Arrangements. The Parties acknowledge that as of the Effective
Date, Exelixis; its regulatory agent, TMC Pharma Services (“TMC”); and its
authorized distributor, Swedish Orphan Biovitrum AB (“Sobi”), hold certain
Regulatory Filings, licenses, and MAA Approvals related to Cometriq for MTC in
the EU. Exelixis, and Exelixis on behalf of TMC and Sobi, will ensure that
Exelixis, TMC and Sobi will transfer Regulatory Filings, licenses, and MAA
Approvals for Cometriq for MTC to Licensee in accordance with Article 8. In
addition, Exelixis holds certain EMA Regulatory Filings, including the EMA MAA
filing, for the Product in RCC. As set forth in Section 5.1(b), the Parties
shall cooperate to be ready to transfer and assign these EMA Regulatory Filings
to Licensee and Exelixis shall notify the EMA promptly after the Effective Date
that Licensee shall be the Marketing Authorization Holder as from the date of
the transfer of the MAA. The Parties agree to work toward the transfer of MAA
holder status to Licensee by [ * ]. Until the MAA transfer is accepted by the
EMA, Exelixis shall be responsible for preparing and filing the MAA for the
Product in RCC.
5.3    Regulatory Information Sharing. Each Party shall, upon the other Party’s
reasonable request, promptly provide the other Party (but in no event more than
[ * ]) with copies of any Regulatory Filings prepared (including any drafts),
submitted or received by such Party in the U.S. and the Licensee Territory
pertaining to the Compound and Products, and such other Party shall have the
right to review and comment on drafts of such Regulatory Filings, provided that
such review and comment shall not delay the submission of any Regulatory
Filings. The sharing of Regulatory Filings shall, as applicable, be the
following communications/correspondence with the Regulatory Authority: (i)
summary of contact reports either Party receives concerning substantive
conversations or substantive meetings in its respective territory with the FDA,
EMA, CFDA and PMDA with respect to the Product or if contacts with those
Regulatory Authorities are made orally, to be reduced in writing, (ii) documents
related to regulatory milestones and dates (e.g., submission, validations,
agency review questions, CHMP opinion and FDA complete response letter and their
equivalent), (iii) IND annual reports and cover letters of all agency
submissions relating to the Compound or any Product. If any Regulatory Filing to
be provided under this Section 5.3 was originally created in a language other
than the English language, then at the receiving Party’s request and to the
extent already existing and readily available, the providing Party shall provide
an English translation along with the original document to the receiving Party.
The Parties acknowledge that it is their intent to collaborate in good faith in
the exchange of such Regulatory communications including with any Sublicensee or
Future Exelixis Licensee. Each of Licensee and Exelixis shall use Commercially
Reasonable Efforts to grant the other Party access and rights to use any such
communications with any Regulatory Authority generated by or on behalf of any
Sublicensee or Future Exelixis Licensee, respectively. Should either Party fail
to obtain such access and rights from any Sublicensee or Future Exelixis
Licensee, such Party shall not have the right to grant access or rights to such
Sublicensee or Future Exelixis Licensee to any such communications with any
Regulatory Authority generated by or on behalf of the other Party.
5.4    Meetings with Regulatory Authorities. On a current and ongoing basis,
each Party shall provide the other Party with a list and schedule of any
in-person meeting or material teleconference with the Regulatory Authorities (or
related advisory committees) in the Licensee Territory planned for the next
Calendar Quarter that relates to the Development of the Compound


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 33 of 88

--------------------------------------------------------------------------------




and Products under the GDP in the Licensee Territory (each, a “Regulatory
Meeting”). In addition, each Party shall notify the other Party as soon as
reasonably possible if such Party becomes aware of any additional Regulatory
Meetings that become scheduled for such Calendar Quarter and will keep the other
Party informed of any significant interface or communication with any Regulatory
Authority which might affect efforts to obtain Regulatory Approval for the
Product. Licensee shall be solely responsible for any communications with the
Regulatory Authorities occurring or required in connection with performing its
regulatory responsibilities set forth in this Article 5 with respect to the
Product in the Licensee Territory, and Exelixis shall have the right to provide
input in preparation for all Regulatory Meetings and, with the consent of
Licensee, not to be unreasonably withheld, the right, but not the obligation, to
have its representatives attend (but, unless otherwise requested by the other
Party, not participate in) the Regulatory Meetings. Licensee shall have these
same rights with respect to any such Regulatory Meetings before such Regulatory
Filings are transferred to Licensee under Sections 5.1(b) and 5.2.
(a)    Regulatory Inspections. Licensee shall permit the Regulatory
Authority(ies) in the Exelixis Territory to conduct inspections of Licensee, its
Affiliates, and acting reasonably and in good faith of Sublicensees or
subcontractors (including Clinical Trial sites) relating to the Development of
the Product under the GDP, and shall ensure that such Affiliates, and acting
reasonably and on good faith, such Sublicensees and subcontractors permit such
inspections. In addition, Licensee shall promptly notify Exelixis of any such
inspection and shall supply Exelixis with all information pertinent thereto.
Licensee shall use Commercially Reasonable Efforts to allow an Exelixis
representative to attend any such inspection with the presence of Licensee.
Exelixis shall permit the Regulatory Authority(ies) in the Licensee Territory to
conduct inspections of Exelixis, its Affiliates, and acting reasonably and in
good faith of Sublicensees or subcontractors (including Clinical Trial sites)
relating to the Development of the Product under the GDP for the Licensee
Territory, and shall ensure that such Affiliates, and acting reasonably and on
good faith, such Sublicensees and subcontractors permit such inspections. In
addition, Exelixis shall promptly notify Licensee of any such inspection and
shall supply Licensee with all information pertinent thereto. Exelixis shall use
Commercially Reasonable Efforts to allow a Licensee representative to attend any
such inspection with the presence of Exelixis.
5.5    Adverse Event Reporting; Pharmacovigilance Agreement. Within [ * ] after
the Effective Date, but in any case prior to transfer of the marketing
authorization, the Parties shall enter into a pharmacovigilance agreement
setting forth the worldwide pharmacovigilance procedures for the Parties with
respect to the Products, such as Safety Data sharing, adverse events reporting
and safety signal and risk management (the “Pharmacovigilance Agreement”), which
agreement shall be amended by the Parties [ * ] to comply with any changes in
Applicable Laws or any guidance received from Regulatory Authorities. Such
procedures shall be in accordance with, and enable the Parties to fulfill, local
and national regulatory reporting obligations under Applicable Laws (including
to the extent applicable, those obligations contained in ICH guidelines, E2A,
E2B, E2C, E2D and E2F) to monitor the patients’ safety. Exelixis has established
and shall continue to hold at its costs and expenses the global safety database
for the Products, and shall maintain such global safety database for so long as
such


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 34 of 88

--------------------------------------------------------------------------------




Product is under Development and/or Commercialization by the Parties. The
Parties will collaboratively agree on data cut points for periodic aggregate
safety reports and Exelixis will author such reports; the Parties will jointly
review and approve such reports before submission to worldwide Regulatory
Authorities as required. Exelixis shall bear one hundred percent (100%) of the
cost and expense for establishing and maintaining such global database and the
preparation of periodic aggregate safety reports (“PV Costs”) from the Effective
Date through [ * ]. After such date, and subject to Section 4.5(a), Exelixis
shall bear [ * ] percent ([ * ]%) and Licensee shall bear [ * ] percent ([ * ]%)
of PV Costs. Exelixis will ensure that each Party and any Future Exelixis
Licensee are able to access the data, if necessary indirectly, from the global
safety database in order to meet legal and regulatory obligations. The Parties
agree that Exelixis shall not transfer the responsibility or holding of the
global safety database to any CRO, sublicensee, Future Exelixis Licensee or any
Third Party without Licensee’s prior written consent and approval, which shall
not be unreasonably withheld, conditioned or delayed if such transferee (and its
Affiliates) is a pharmaceutical company of comparable size as Licensee and
agrees to grant Licensee access and other rights to the global safety database
substantially equivalent to those granted by Exelixis under the
Pharmacovigilance Agreement. The use by Exelixis of a CRO, sublicensee, Future
Exelixis Licensee shall be at Exelixis’ sole cost and expenses. The JDC shall
establish a safety subcommittee and all Safety Data, including adverse event
reports, shall be submitted to such safety subcommittee and Exelixis
concurrently so that Exelixis may update the global safety database accordingly.
Such safety subcommittee shall coordinate with respect to any Safety Data
reporting for the Products to the Regulatory Authorities in the Licensee
Territory, but each Party shall be primarily responsible for reporting quality
complaints, adverse events and Safety Data related to the Products to any
Regulatory Authorities and responding to safety issues and to all requests of
Regulatory Authorities related to the Products under any MAA or Regulatory
Approval for the Product held by such Party and filed with such Regulatory
Authorities, in each case at its own cost. Each Party agrees to comply with its
respective obligations under the Pharmacovigilance Agreement and to cause its
Affiliates, licensees and sublicensees to comply with such obligations.
5.6    No Harmful Actions. If a Party believes that the other Party is taking or
intends to take any action with respect to a Product that could reasonably be
expected to have a material adverse impact upon the regulatory status of such
Product in the first Party’s territory, then such Party may bring the matter to
the attention of the JDC and the Parties shall discuss in good faith to resolve
such concern.
5.7    Notification of Threatened Action. Each Party shall notify the other
Party within [ * ] of any information it receives regarding any threatened or
pending action, inspection or communication by any Regulatory Authority, which
may affect the safety or efficacy claims of any Product or the continued
Development or Commercialization of any Product. Upon receipt of such
information, the Parties shall promptly consult with each other in an effort to
arrive at a mutually acceptable procedure for taking appropriate action.
5.8    Right of Reference to Regulatory Materials. Each Party hereby grants to
the other Party the right of reference to all Regulatory Filings pertaining to
the Compound and Products submitted by or on behalf of such Party. The receiving
Party may use such right of


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 35 of 88

--------------------------------------------------------------------------------




reference solely for the purpose of seeking, obtaining and maintaining
Regulatory Approval of the Products for use in its territory in accordance with
this Agreement. Notwithstanding the foregoing, the receiving Party may use such
right of reference to any Regulatory Filings based on Data resulting from the
other Party’s Independent Work only to comply with its safety reporting
obligations, unless the receiving Party pays the other Party for such work
pursuant to Section 9.2(c).
5.9    Recalls. In the event that a recall, withdrawal or correction (including
the dissemination of relevant information) of any Product in a Party’s territory
is required by a Regulatory Authority of competent jurisdiction, or if any
Regulatory Authority requires or advises either Party or such Party’s Affiliates
or Sublicensees to distribute a “Dear Doctor” letter or its equivalent regarding
use of such Product in a Party’s territory or if a recall, withdraw or
correction of a Product in its territory is deemed advisable by such Party in
its sole discretion, such Party shall so notify the other Party no later than [
* ] in advance of the earlier of (i) initiation of a recall, withdrawal or
correction; or (ii) the submission of plans for such an action to a Regulatory
Authority.  Any such recall, withdrawal, correction, or dissemination of
information (e.g., “Dear Doctor” letter) shall be referred to herein as a
“Recall”.  Promptly after being notified of a Recall, each Party shall provide
the other Party with such assistance in connection with such Recall as may be
reasonably requested by such other Party.  All costs and expenses in connection
with a Recall in a Party’s territory shall be paid by such Party, including
without limitation the costs and expenses related to the dissemination of
relevant information.  Each Party shall handle exclusively the organization and
implementation of all Recalls of Products in its territory. Notwithstanding the
foregoing, any Recall related to the manufacture and supply of the Product by
Exelixis to Licensee shall be governed by the terms and conditions of the Supply
Agreement.
5.10    Sunshine Reporting Laws. Each Party acknowledges that the other Party
may be subject to federal, state, local and international laws, regulations and
rules related to the tracking and reporting of payments and transfers of value
provided to health care professionals, health care organizations, and other
relevant individuals and entities (collectively, “Sunshine Reporting Laws”), and
agrees to provide the other Party with all information regarding such payments
or transfers of value by such Party as necessary for such other Party to comply
in a timely manner with its reporting obligations under the Sunshine Reporting
Law.
6.
COMMERCIALIZATION

6.1    General. Subject to the terms and conditions of this Article 6 (including
Section 6.7), Licensee shall have the sole and exclusive responsibility, at its
own expense, for all aspects of the Commercialization of the Products in the
Licensee Territory, including: (a) developing and executing a commercial launch
and pre-launch plan, (b) negotiating with applicable Governmental Authorities
and other payors regarding the price and reimbursement status of the Products;
(c) marketing and promotion; (d) booking sales and distribution and performance
of related services; (e) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (f) providing customer support, including
handling medical queries, and


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 36 of 88

--------------------------------------------------------------------------------




performing other related functions; and (g) conforming its practices and
procedures to Applicable Laws relating to the promotion, sales and marketing,
access, and distribution of the Products.
6.2    Commercialization Plan. As soon as practical after [ * ], Licensee shall
prepare and present to the JCC a Commercialization plan for Products in the
Licensee Territory, including a reasonably detailed description and an
anticipated timeline for Licensee’s significant Commercialization activities for
the Products for the next [ * ] commencing with the [ * ] (the
“Commercialization Plan”). Taking into consideration the requirements of Section
6.3(c), the Commercialization Plan shall include such information on a
country-by-country basis for each of the Major Market Countries. Licensee shall
update and amend the Commercialization Plan [ * ] starting in [ * ] and each
subsequent [ * ], shall present such updates and amendments to the JCC for
review and discussion. Without limiting the provisions of this Section 6.2,
through the JCC, Licensee shall consult with and provide updates to Exelixis ([
* ]) regarding the commercial strategy and Commercialization of Products in the
Licensee Territory. Subject to the provisions of this Agreement and compliance
with the Commercialization Plan, Licensee shall have full Control and authority
with respect to the day-to-day Commercialization of the Products and
implementation of the Commercialization Plan.
6.3     Diligence.
(a)    General. During the Term, Licensee shall use Commercially Reasonable
Efforts to Commercialize the Products for all indications that have received or
will receive Regulatory Approval throughout the Licensee Territory. In addition,
and without limitation of the foregoing, Licensee shall, as soon as possible
following each MAA Approval(s), subject to Section 6.4(b), launch the Product
for such indication and obtain all necessary Price and Reimbursement Approvals
at least in [ * ] (subject to the business judgment to delay or not to launch a
particular Product in a particular country of the EU because of adverse pricing
or other business considerations). In the event that [ * ] recommends not to
launch a particular Product in a particular country of the Licensee Territory,
or to deliberately defer such launch, it shall advise the JCC at the next
meeting of such Committee and provide a reasonably detailed rationale for such
determination. Thereafter, Licensee shall utilize Commercially Reasonable
Efforts in the ongoing support for the Product in each such country. Licensee
shall report to the JCC its efforts in each of these countries at least [ * ] at
meetings of the JCC [ * ].
(b)    Additional Markets. Promptly after [ * ], Licensee shall commence
preparation of a reasonably detailed Commercialization plan, sales forecast, and
launch timing for Commercialization of the Product, using Commercially
Reasonable Efforts, in the Additional Markets. On or before [ * ], Licensee
shall present to the JCC such reasonably detailed Commercialization plan, sales
forecast, and launch timing for Commercialization of the Product, using
Commercially Reasonable Efforts, in the [ * ]. Such report shall specifically
assess the opportunity and plans for [ * ].
(c)    Minimum Commercial Performance. In addition to the foregoing general
commitments, and subject to Section 6.3(e), for each Calendar Year for [ * ]
full Calendar Years commencing [ * ], Licensee shall prepare a commercially
reasonable forecast of commercial sales of Product in the Licensee Territory
(“Sales Forecast”) and submit the Sales


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 37 of 88

--------------------------------------------------------------------------------




Forecast to the JCC with sufficient time for the JCC to review and finalize such
Sales Forecast by [ * ] of the year immediately preceding the year covered in
such Sales Forecast. The Sales Forecast shall be based upon the same market
share trajectory as the Product achieved in the U.S. for the same time period
following Regulatory Approval (including Pricing and Reimbursement Approval, if
required) for each indication, as may be modified on the basis of other relevant
commercial considerations, including other comparable product experience in
Europe compared to the U.S. For the first [ * ] Calendar Years following [ * ],
Sales Forecasts will be used solely for management purposes and have no effect
under this Agreement. If in any Calendar Year during the remaining [ * ]
Calendar Years (the “Minimum Commercial Performance Period”) Net Sales realized
in the Licensee Territory are less than [ * ] percent ([ * ]%) of forecasted
sales for such year, then Licensee shall submit a corrective plan to the JCC for
review and approval for the next Calendar Year in order to achieve forecasted
sales and such corrective plan shall be incorporated into the Commercialization
Plan. If, for a second Calendar Year during the Minimum Commercial Performance
Period, Net Sales realized are again less than [ * ] percent ([ * ]%) of
forecasted sales then:
(i)     if Licensee failed to execute the corrective plan submitted to the JCC,
it shall be considered a material breach giving rise to Exelixis’ right to
terminate this Agreement pursuant to Section 15.2;
(ii)    if Licensee did execute the corrective plan submitted to the JCC, but
still failed to achieve at least [ * ] percent ([ * ]%) of forecasted sales,
then Licensee must submit a new corrective plan to the JCC; and
(iii)    if during the Minimum Commercial Performance Period, Licensee fails to
achieve at least [ * ] percent ([ * ]%) of forecasted sales in [ * ] of the [ *
] Calendar Years during the Minimum Commercial Performance Period, it shall be
considered a material breach after the [ * ] of such Calendar Years giving rise
to Exelixis’ right to terminate this Agreement pursuant to Section 15.2.
(d)    Minimum Commercial Performance Compensation. If in any Calendar Year
during the Minimum Commercial Performance Period Net Sales realized in the
Licensee Territory are less than [ * ] percent ([ * ]%) of forecasted sales for
such year, then Licensee shall owe to Exelixis the Minimum Commercial
Performance Compensation in respect of such year, to be paid within [ * ] of the
end of the relevant Calendar Year. For the purposes of this Agreement, the
“Minimum Commercial Performance Compensation” shall be equal to the royalty
payments due on the difference between [ * ] percent ([ * ]%) of the forecasted
sales for the applicable Calendar Year and the Net Sales realized during the
applicable Calendar Year.
(e)    Minimum Commercial Performance Relief. In the event of conditions that
give rise to a Stockout Period, Licensee shall be relieved of the obligation to
meet minimum commercial performance obligations pursuant to Section 6.3(c) for
the Calendar Year in which such Stockout Period occurs.
(f)    Commercial Updates. Licensee shall update the JCC on a [ * ] basis
regarding its Commercialization activities with respect to the Products in the
Licensee Territory.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 38 of 88

--------------------------------------------------------------------------------




Each such update shall be in a form to be agreed by the JCC and shall summarize
Licensee’s, its Affiliates’ and Sublicensees’ significant Commercialization
activities with respect to the Products in the Licensee Territory, and shall
contain at least such information at such level of detail reasonably required by
Exelixis to determine Licensee’s compliance with its diligence obligations set
forth herein. Such updates shall include, on a [ * ] basis, Licensee’s sales
activities, marketing activities and Medical Affairs Activities. In addition, if
Licensee is then working under a corrective plan under Section 6.3(c), such
updates shall also include the budget and actual cost and expense (including FTE
levels) for such activities in [ * ] for the current year and previous year.
6.4    Coordination of Commercialization Activities.
(a)    Generally. The Parties recognize that their collaboration may benefit
from the coordination of certain activities in support of the Commercialization
of the Products in both the Licensee Territory and the Exelixis Territory. As
such, the Parties, through the JCC, shall develop and coordinate
Commercialization strategies for the Product (e.g., for branding and messaging,
international congresses, advisory boards), and the Parties shall conduct
Commercialization activities for the Product in their respective territories
consistent with such global strategy. The foregoing shall not be construed as
requiring Exelixis to seek Licensee’s consent in connection with the
establishment and/or implementation of any sales, marketing, or medical affairs
practices in the Exelixis Territory.
(b)    Pricing. Licensee shall keep Exelixis timely informed on the status of
any application for Pricing and Reimbursement Approval or material updates to an
existing Pricing and Reimbursement Approval in the Licensee Territory, including
any discussion with a Regulatory Authority with respect thereto. Licensee shall
have the right to determine the price of the Product sold in the Licensee
Territory [ * ]. [ * ]. In the event the Pricing and Reimbursement Approvals in
a given country of the Licensee Territory is [ * ], Licensee shall have no
obligation to launch the Product in such country. Licensee and its Affiliates
and Sublicensees shall not sell any Product in combination with, as part of a
bundle with, or as a combination therapy with other products, or offer packaged
arrangements to customers that include a Product, in such a manner as to
disproportionately discount the selling price of the Product [ * ]. For
clarification, should Licensee derive direct economic benefit from the sale of
another pharmaceutical product that is approved to be used in combination with
Product, [ * ].
(c)    Sharing of Promotional Materials. Licensee shall, at its own expense,
prepare, develop, produce or otherwise obtain, and utilize sales, promotional,
advertising, marketing, website, educational and training materials (the
“Promotional Materials”) to support its Commercialization activities in the
Licensee Territory. The Parties shall share samples of Promotional Materials
(including English translation, if available) with respect to the
Commercialization of the Products with one another. Additional materials,
including medical education and medical information, sales force and sales force
training materials, will be made available to the other Party upon request.
(d)    Commercialization in Exelixis Territory. Subject to the terms and
conditions of this Agreement (including Section 6.7), Exelixis shall have the
exclusive right to


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 39 of 88

--------------------------------------------------------------------------------




Commercialize the Product in the Exelixis Territory at its own cost and expense,
with or without Third Party(ies).
6.5    Detailing and Promotion. Licensee shall not engage any contract sales
organization to conduct sales activities for the Product in the Licensee
Territory without written JCC approval, nor shall Licensee use the same sales
force to promote the Product and a separate product that is indicated for the
same indication without written JCC approval.
6.6    Medical Affairs Activities.
(a)    Coordination of Global Medical Affairs Activities. Commencing with
transfer of the RCC MAA to Licensee, but subject to the final sentence of this
Section 6.6(a), Licensee shall lead and conduct all Medical Affairs Activities
for the Product in the Licensee Territory in accordance with the medical affairs
portion of the GDP. From such date, Licensee shall be responsible for Medical
Affairs Activities in the Licensee Territory, provided however, that Exelixis
shall have the right, but not the obligation, to also conduct Medical Affairs
Activities in the Licensee Territory in global support of the Product consistent
with the medical affairs portion of the GDP and in coordination with Licensee.
Exelixis will not undertake Medical Affairs Activities in the Licensee Territory
without prior coordination with Licensee.
(b)    Advisory Panels. To the extent practicable, each Party shall give the
other Party written notice at least [ * ] in advance of any major market or
international level advisory panel meetings with key opinion leaders with
respect to the Commercialization of the Products in the Licensee Territory and
the Exelixis Territory that are held, sponsored or attended by either Party or
its Affiliate or sublicensee, and each Party shall have the right to attend and
participate in such meetings.
6.7    Diversion. Each Party hereby covenants and agrees that it and its
Affiliates shall not, and it shall contractually obligate (and use Commercially
Reasonable Efforts to enforce such contractual obligation) its sublicensees not
to, directly or indirectly, promote, market, distribute, import, sell or have
sold any Product, including via the Internet or mail order, to any Third Party
or to any address or Internet Protocol address or the like in the other Party’s
territory. Neither Party shall engage, nor permit its Affiliates and
sublicensees to engage, in any advertising or promotional activities relating to
any Product for use directed primarily to customers or other buyers or users of
such Product located in any country or jurisdiction in the other Party’s
territory, or solicit orders from any prospective purchaser located in any
country or jurisdiction in the other Party’s territory. If a Party or its
Affiliates or sublicensees receives any order for a Product for use from a
prospective purchaser located in a country or jurisdiction in the other Party’s
territory, such Party shall immediately refer that order to such other Party and
shall not accept any such orders. Neither Party shall, nor permit its Affiliates
and sublicensees to, deliver or tender (or cause to be delivered or tendered)
any Product for use in the other Party’s territory.
7.
MANUFACTURE AND SUPPLY.

7.1    Manufacture and Supply. Exelixis will manufacture and supply, itself
and/or through a Third Party contract manufacturer, all Compound and Products
for use in the


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 40 of 88

--------------------------------------------------------------------------------




Development and Commercialization of the Products under this Agreement. All
Products supplied by Exelixis to Licensee shall be at a price equal to [ * ]. It
is anticipated that Exelixis will supply commercial Product to Licensee in
either bulk final dosage form or primary packaged bulk form as Licensee may
specify from time to time. Exelixis shall be responsible for packaging and
labeling for all countries in the Licensee Territory until Licensee assumes such
responsibilities pursuant to a transition plan, as further described in Section
2.4(e) of the Supply Agreement. The Cost of Goods of the Compound and Products
used in the Development work under the GDP shall be included in the Development
Cost and shared by the Parties in accordance with Sections 4.5 and 9.2. Exelixis
shall source such Product supply for both Parties either from a facility owned
by Exelixis or from a reputable, qualified and certified Third Party and, in the
event Licensee is responsible for conducting any Clinical Studies pursuant to
Section 4.3, 4.5(d) or 4.5(e), Exelixis shall provide such supply to Licensee
for such Clinical Studies in accordance with the GDP. Within [ * ] of the
Effective Date, the Parties shall enter into a Supply Agreement for the
manufacture and supply of the Compound and Products to Licensee (the “Supply
Agreement”).
8.
TRANSITION OF EU REGULATORY AND COMMERCIALIZATION OPERATION.

8.1    Termination of Sobi Agreement. Licensee acknowledges that as of the
Effective Date, Exelixis has entered into an Amended and Restated
Commercialization Agreement with Swedish Orphan Biovitrum AB (“Sobi”) for the
distribution of the Product in the EU in MTC, effective January 1, 2015 (the
“Sobi Agreement”). No later than [ * ], Exelixis shall exercise its right to
terminate the Sobi Agreement and Exelixis shall bear the cost of any resulting
termination payment to Sobi under Section 8.3(g) of the Sobi Agreement. Prior to
the effective date of the termination of the Sobi Agreement, Licensee
acknowledges and agrees that the licenses granted by Exelixis to Licensee
hereunder are subject to the rights granted by Exelixis to Sobi under the Sobi
agreement. Exelixis shall ensure that a meeting be held with Sobi and Licensee
within [ * ] of the Effective Date to achieve a smooth transition from Sobi to
Licensee for the distribution of the Product in MTC in the EU. Exelixis agrees,
if necessary, to enforce the obligations of the Sobi Agreement as against Sobi
to provide for a smooth transition of commercial responsibility for the
distribution of the Product in the EU in MTC as contemplated by the Sobi
Agreement.
8.2    Transfer of Regulatory Filings. As soon as practicable, but no later than
[ * ], the Parties shall cooperate to transfer the EMA MAA filing from TMC for
Cometriq in MTC to Licensee, including Marketing Authorization Holder status
(including commitments and obligations listed in the MAA, and Exelixis shall
ensure with TMC that such transfer shall occur, except that Exelixis shall
complete the EMA post-marketing commitment of Study XL184-401, with the costs of
such study to be shared in accordance with Section4.5), and the Pediatric
Investigation Plan, provided that Licensee shall be responsible for all
Regulatory Filings and interactions with the EMA with respect to such studies
and Regulatory Filings, maintaining Orphan Drug Status, and all further EMA
requirements with respect to such studies and Regulatory Filings. Without
limiting the foregoing, such transfer efforts shall include (a) providing
supporting documentation, responding to requests by applicable Regulatory


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 41 of 88

--------------------------------------------------------------------------------




Authorities and other reasonable efforts in connection with the MAA Approvals,
(b) preparing and filing Regulatory Filings in countries of the Licensee
Territory where Sobi and/or TMC has not as of the Effective Date filed
Regulatory Filings and it is or it becomes commercially reasonable to do so.
Licensee’s rights and obligations as a regulatory sponsor with respect to each
particular Regulatory Filing under Article 5 shall commence upon the completion
of such transfer.
8.3    Transition of Commercial Responsibilities for Cometriq. Licensee and
Exelixis acknowledge and agree that Licensee shall assume the rights and
responsibilities for the Commercialization of Cometriq in the EU concurrent with
the effective date of the termination of the Sobi Agreement. Consistent with
Section 8.2, the Parties shall cooperate to effectuate the transfer of such
rights and responsibilities to Licensee in a manner that minimizes any delay or
interruption of the Commercialization of Cometriq in the EU.
9.
FINANCIAL PROVISIONS

9.1    Upfront Payment. Licensee shall make a one-time, non-refundable,
non‑creditable upfront payment to Exelixis of two hundred million dollars
($200,000,000) within [ * ] after the Effective Date.
9.2    Sharing/Reimbursements of Development Costs and PV Costs.
(a)    Future Development Costs. No later than [ * ] after the beginning of each
Calendar Quarter during which a Party will perform any Development activity
(other than the Independent Work and Licensee Only Development Work) in such
Calendar Quarter pursuant to the GDP, such Party shall submit to the other Party
a statement setting forth the Development Costs incurred, including the other
Party’s share (calculated in accordance with Section 4.5) of (i) estimated
Development Costs for the then current quarter; (ii) variances from prior
invoiced estimates and actual Development Costs; and (iii) Development Costs
incurred by or on account of such Party in the past quarter not previously
invoiced. Such invoice shall include a reasonably detailed report for such
Development Costs, including supporting documents. To the extent provided in
Section 4.5, the other Party shall pay the amount invoiced within [ * ] after
the receipt of the invoice, subject to the other Party’s right to audit the
invoicing Party’s records and books related to such costs as provided in Section
10.4. For clarity, making such a payment does not preempt the paying Party’s
audit rights under Section 10.4, which remain in full force and effect. If both
Parties will perform Development activities under the GDP in such Calendar
Quarter, the Parties shall consolidate the payments for such Calendar Quarter
into a single payment from one Party to the other Party.
(b)    Independent Work. Except as set forth below in this Section 9.2(c), each
Party shall bear all the internal (calculated on an FTE basis using the then
current FTE Rate) and out-of-pocket costs and expenses incurred by or on account
of such Party in performing its own Independent Work (the “Independent Work
Costs”). After the completion of such Independent Work, such Party shall provide
the other Party with a report of such Independent Work Costs. If a Party desires
to submit any portion of the Data resulting from any Independent Work conducted
by the other Party and related Regulatory Filings generated by the other Party
to support


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 42 of 88

--------------------------------------------------------------------------------




Regulatory Approval in its territory, then such Party shall notify the other
Party in writing at any time upon the completion of such Independent Work.
Within [ * ] after its receipt of such notice, the Party conducting or having
conducted such Independent Work shall submit to the other Party a reasonably
detailed invoice setting forth [ * ] percent ([ * ]%) of the Independent Work
Costs that would have been incurred by or on account of such other Party in
connection with the generation of such Data under Section 9.2(b) as if such
Independent Work Costs were Development Costs. If the Party seeking to use such
Data decides to use such Data to support Regulatory Approval in its territory,
then such Party shall notify the other Party in writing and pay the amount
invoiced within [ * ] after the receipt of such invoice, subject to such Party’s
right to audit the invoicing Party’s records and books related to such costs as
provided in Section 10.4. For clarity, making such a payment does not preempt
the paying Party’s audit rights under Section 10.4, which remain in full force
and effect.
(c)    Internal Development Cost. Each Party shall record and calculate its
internal Development Costs on an FTE basis at the FTE Rate.
(d)    Development Cost for Products in Combination. If any Product is Developed
under this Agreement in combination with a Party’s proprietary product (the
“Beneficial Party”), either as a combination product or combination therapy,
then such Development work shall be conducted in accordance with the GDP and the
Development Costs with respect to such Development shall be included in the
Development Budget, provided that only [ * ] percent ([ * ]%) of the Development
Cost with respect to such Development shall be subject to the Parties’ cost
sharing under Section 9.2(b) and the Beneficial Party shall be solely
responsible for the other [ * ] percent ([ * ]%) of the Development Costs.
(e)    PV Costs. Commencing [ * ], no later than [ * ] after the beginning of
each Calendar Quarter, Exelixis shall submit to Licensee a statement setting
forth the PV Costs incurred, including Licensee’s share (calculated in
accordance with Section 5.5) of (i) estimated PV Costs for the then current
quarter; (ii) variances from prior invoiced estimates and actual PV Costs; and
(iii) PV Costs incurred by or on account of Exelixis in the past quarter not
previously invoiced. Such invoice shall include a reasonably detailed report for
such PV Costs, including supporting documents. To the extent provided in Section
5.5, Licensee shall pay the amount invoiced within [ * ] after the receipt of
the invoice, subject to Licensee’s right to audit Exelixis records and books
related to such costs as provided in Section 10.4. For clarity, making such a
payment does not preempt Licensee’s audit rights under Section 10.4, which
remain in full force and effect.
9.3    Development Milestone Payments.
(a)    Development Milestones. Subject to the remainder of this Section 9.3,
Licensee shall pay to Exelixis the non-refundable, non-creditable payment set
forth in the table below upon the achievement of the applicable milestone event
(whether by or on behalf of Licensee, Exelixis, or their Affiliates, licensee(s)
of Exelixis or Sublicensees):


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 43 of 88

--------------------------------------------------------------------------------




Milestone Event
Milestone Payments


For RCC (2nd line)
For HCC (2nd line)
[ * ]
[ * ]
Milestone #1: Initiation of first Phase 3 Clinical Trial
n.a.
n.a.
$[ * ]
$[ * ]
Milestone #2: First MAA filing with the EMA
n.a
$10 million


$[ * ]
$[ * ]
Milestone #3: First MAA Approval by EMA
$60 million
$40 million
$[ * ]
$[ * ]
TOTAL
$60 million
$50 million
$[ * ]
$[ * ]



(i)    For RCC (2nd line) and for HCC (2nd line), each milestone payment shall
be paid once for the applicable events described above for each different
applicable Product.
(ii)    [ * ].
(iii)     Milestone #1 shall be deemed achieved and payable, if not already
achieved, upon achievement of any of Milestone #2 and/or Milestone #3 for the
same indication.
(iv)    Milestone #2 shall be deemed achieved and payable, if not already
achieved, upon achievement of Milestone #3 for the same indication.
(b)    Notice and Payment. Each Party shall notify the other Party in writing
within [ * ] after the achievement of any milestone set forth in this Section
9.3 by such Party, its Affiliates or its Sublicensees. Licensee shall pay to
Exelixis the applicable development milestone payments within [ * ] after the
delivery or receipt of such notice.
9.4    Commercial Milestones Payments.
(a)    EU Launch Milestones. Licensee shall pay to Exelixis the non-refundable,
non-creditable payment set forth in the table below upon the achievement of the
applicable milestone event (whether by or on behalf of Licensee, its Affiliates,
or Sublicensees):


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 44 of 88

--------------------------------------------------------------------------------




EU Launch Milestones
Milestone Payments
First commercial sale of a Product in any country in the Top 5 EU
$10 million
First commercial sale of a Product in any second country in the Top 5 EU
$10 million



(b)    Net Sales Milestones. Licensee shall pay to Exelixis the one-time,
non-refundable, non-creditable payments set forth in the table below when the
aggregated Net Sales of all Products in the Licensee Territory in any period of
four (4) consecutive Calendar Quarters first reach the values indicated in the
table below. Once one of the values indicated in the table below is first
reached and the corresponding Milestone Payment is paid by Licensee under this
Section 9.4 (the “Previously Achieved Commercial Milestone”), the period of four
(4) consecutive Calendar Quarters to be applied to determine the reaching of a
subsequent Net Sales amount in the table below shall only start at the Calendar
Quarter immediately following the fourth (4th) Calendar Quarter which served as
the period to determine the reaching of the Net Sales amount triggering the
Previously Achieved Commercial Milestone. For the avoidance of doubt, each
payment in this Section 9.4 shall be payable once only, regardless of the number
of times such milestone is subsequently achieved.
Aggregate Net Sales of all Products in the Licensee Territory in any 4
consecutive Calendar Quarters
Milestone Payments
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]
Equal or exceed $[ * ]
$[ * ]



(c)    Notice and Payment.
(i)    Licensee shall notify Exelixis in writing within [ * ] after the
achievement of any EU launch milestone set forth in Section 9.4(a) above by
Licensee, its Affiliates or its Sublicensees. Licensee shall pay to Exelixis the
applicable EU launch milestone payments within [ * ] after the delivery or
receipt of such notice.
(ii)    As part of the report in Section 10.1, Licensee shall provide written
notice to Exelixis if the aggregated Net Sales of all Products in the Licensee
Territory in any four (4) consecutive Calendar Quarters first reach the values
set forth in Section 9.4(b) above, and


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 45 of 88

--------------------------------------------------------------------------------




Licensee shall pay to Exelixis the corresponding Net Sales milestone payment
within [ * ] after the end of the Calendar Quarter.
9.5    Royalty Payments.
(a)    Royalty Rate. Subject to the other terms of this Section 9.5, during the
Royalty Term, Licensee shall make quarterly non-refundable, non-creditable
royalty payments to Exelixis on the annual Net Sales of all Products sold in the
Licensee Territory at the applicable rate set forth below:
Annual Net Sales of all Products in the Licensee Territory
Royalty Rate
Portion less than or equal to $[ * ]
22%
Portion greater than $[ * ]
and less than or equal to $[ * ]
[ * ]%
Portion greater than $[ * ]
26%



(b)    Royalty Term. Royalties shall be paid on a Product-by-Product and
country-by-country basis in the Licensee Territory from the First Commercial
Sale of such Product in such country by or on behalf of Licensee, its Affiliates
or Sublicensees, until the latest of (i) expiration of the last‑to‑expire Valid
Claim of the Exelixis Patents and Licensee Patents covering such Product in such
country, including its composition, method of manufacture or method of use, each
covering the Product as Commercialized; (ii) the expiration of any Regulatory
Exclusivity covering such Product in such country; or (iii) ten (10) years after
the First Commercial Sale of such Product in such country for the first
indication to obtain Regulatory Approval in the Licensee Territory other than
MTC (the “Royalty Term”).
(c)    Royalty Reductions
(i)    If one or more Generic Products to a Product is sold in any country in
the Licensee Territory during the Royalty Term for such Product in such country,
and [ * ], the royalty rates provided in Section 9.5(a) for such Product shall
be reduced in such country by [ * ] percent ([ * ]%) [ * ].
(ii)    If it is [ * ] for Licensee to obtain a license from a Third Party under
any Patent in a particular country in the Licensee Territory in order to sell a
Product in such country and Licensee obtains such a license, Licensee may
deduct, from the royalty payment that would otherwise have been due pursuant to
Section 9.5(a) with respect to Net Sales of such Product in such country in a
particular Calendar Quarter, an amount equal to [ * ] percent ([ * ]%) of the
royalties paid by Licensee to such Third Party pursuant to such license on
account of the sale of such Product in such country during such Calendar
Quarter.
(iii)    If the Applicable Laws (including legal doctrine) in a particular
country or jurisdiction requires a royalty reduction after the expiration of the
relevant patents,


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 46 of 88

--------------------------------------------------------------------------------




and the Royalty Term for a particular Product in such country or jurisdiction
extends beyond the time period set forth in Section 9.5(b)(i), then the royalty
rates provided in Section 9.5(a) shall be reduced by [ * ] percent ([ * ]%) for
such Product in such country (e.g., a reduction from [ * ]% to [ * ]%) during
the remainder of the Royalty Term that extends beyond the time period set forth
in Section 9.5(b)(i) unless and until the royalty reduction set forth in Section
9.5(c)(i) becomes applicable. For the same period of time, if neither Exelixis
nor Licensee has [ * ] in such country, such royalty reduction shall be [ * ]
percent ([ * ]%) instead of [ * ] percent ([ * ]%).
(iv)    Notwithstanding the foregoing, during any Calendar Quarter in the
Royalty Term for a Product in a country, the operation of clause (i), (ii) and
(iii) above, individually or in combination, shall not reduce by more than [ * ]
percent ([ * ]%) the royalties that would otherwise have been due under Section
9.5(a) with respect to Net Sales of such Product in such country during such
Calendar Quarter.
(d)    Basis of Payment. This Section 9.5 is intended to provide for royalty
payments to Exelixis equal to the percentages of Net Sales set forth in this
Section 9.5 for the entire duration of the Royalty Term. In establishing this
payment structure, Licensee recognizes and acknowledges the substantial value of
the various actions and investments that Exelixis has taken and will undertake
under this Agreement, as well as the fact that the value of the license granted
hereunder resides substantially in the Know-How. Therefore, Licensee agrees that
the royalty payments set forth above are appropriate for the entire duration of
such payment obligation. The Parties have agreed to the payment structure set
forth herein as a convenient and fair mechanism for both Parties to be
compensated for the value of their actions and investments under this Agreement.
(e)    Launch Period Adjustment. For the first fifty million dollars
($50,000,000) of cumulative Net Sales, Licensee shall make quarterly
non-refundable, non-creditable royalty payments to Exelixis on the Net Sales of
all Products sold in the Licensee Territory at the rate of two percent (2%)
rather than at the rate set forth in Section 9.5(a). For the first one hundred
million dollars ($100,000,000) of cumulative Net Sales immediately following the
initial fifty million dollars ($50,000,000) of cumulative Net Sales, Licensee
shall make quarterly non-refundable, non-creditable royalty payments to Exelixis
on the Net Sales of all Products sold in the Licensee Territory at the rate of
twelve percent (12%) rather than at the rate set forth in Section 9.5(a).
Thereafter, the royalty rate for all Net Sales shall be at the applicable rate
set forth in Section 9.5(a).
(f)    Stockout Holiday. In the event of conditions that give rise to a Stockout
Period, Licensee shall be relieved of the obligation to pay royalties pursuant
to Section 9.5(a) on Net Sales occurring for a period of time, commencing with
the first commercial sale following the end of the Stockout Period, equal in
duration to the Stockout Period.
9.6    Exelixis Payments to Third Party. Exelixis shall be solely responsible
for all payments, including royalties and milestone payments, due with respect
to Compound and Products pursuant to any Third Party agreement that Exelixis
entered into prior to or as of the Effective Date, including any obligations
surviving the termination of the Product Development and Commercialization
Agreement between [ * ], as set forth in such Collaboration Agreement.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 47 of 88

--------------------------------------------------------------------------------




9.7    Supply Payments. Licensee shall pay Exelixis for Compound and Product
Exelixis supplies to Licensee an amount equal to [ * ], all as provided in the
Supply Agreement.
10.
PAYMENT; RECORDS; AUDITS

10.1    Payment; Reports. Royalty payments due by Licensee to Exelixis under
Section 9.5 shall be calculated and reported for each Calendar Quarter. All
royalty payments due under Section 9.5 shall be paid within [ * ] after the end
of each Calendar Quarter and shall be accompanied by a report setting forth, on
a country-by-country basis, Net Sales of the Products by Licensee and its
Affiliates and Sublicensees in the Licensee Territory in sufficient detail to
permit confirmation of the accuracy of the royalty payment made, including, for
each country, the number of Products sold, the gross sales and Net Sales of
Products, including the deductions from gross sales to arrive at Net Sales, the
royalties payable, the method used to calculate the royalties, the exchange
rates used, any adjustments to royalties in accordance with Section 9.5, and
whether any commercial milestone under Section 9.4 has been achieved. Promptly
after the Effective Date, the Parties will agree on the form of royalty report.
Licensee shall submit a single report for all Net Sales during the Calendar
Quarter, including all Licensee’s, Affiliates’ and Sublicensees’ Net Sales but
shall separately identify the Net Sales and other information applicable to each
entity.
10.2    Exchange Rate; Manner and Place of Payment. All references to dollars
and “$” herein shall refer to U.S. dollars. All payments hereunder shall be
payable in U.S. dollars. When conversion of Net Sales from any currency other
than U.S. dollars is required, such conversion shall be at the exchange rate [ *
]. All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by
Exelixis, unless otherwise specified in writing by Exelixis.
10.3    Taxes.
(a)    Taxes on Income. Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the activities of the Parties under this Agreement.
(b)    Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of the milestone payments, milestone payments and other payments made by
Licensee to Exelixis under this Agreement. To the extent Licensee is required by
Applicable Laws to deduct and withhold taxes on any payment to Exelixis,
Licensee shall pay the amounts of such taxes to the proper Governmental
Authority in a timely manner and promptly transmit to Exelixis an official tax
certificate or other evidence of such payment sufficient to enable Exelixis to
claim such payment of taxes. Exelixis shall provide Licensee any tax forms that
may be reasonably necessary in order for Licensee to not withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty,
to the extent legally able to do so. Exelixis shall use reasonable efforts to
provide any such tax forms to Licensee in advance of the due date. Licensee
shall provide Exelixis with reasonable assistance to enable the recovery, as
permitted by Applicable Laws, of withholding taxes or similar obligations
resulting from payments made


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 48 of 88

--------------------------------------------------------------------------------




under this Agreement, such recovery to be for the benefit of Exelixis. Licensee
shall have the right to deduct any such tax, levy or charge actually paid from
payment due to Exelixis. Each Party agrees to assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.
(c)    Taxes Resulting From Licensee’s Action. Licensee represents and warrants
that, as of the Effective Date, Licensee is not required by Applicable Law to
deduct or withhold taxes on the upfront payment, milestone payments, royalty
payments, and other payments payable to Exelixis under this Agreement. If a
Party takes any action of its own discretion (not required by a Regulatory
Authority), including any assignment, sublicense, change of place of
incorporation, or failure to comply with Applicable Laws or filing or record
retention requirements, which results in a withholding or deduction obligation
(“Withholding Tax Action”), then such Party shall pay the sum associated with
such Withholding Tax Action. For clarity, if Licensee undertakes a Withholding
Tax Action, then the sum payable by Licensee (in respect of which such deduction
or withholding is required to be made) shall be increased to the extent
necessary to ensure that Exelixis receives a sum equal to the sum which it would
have received had no such Withholding Tax Action occurred. Otherwise, the sum
payable by Licensee (in respect of which such deduction or withholding is
required to be made) shall be made to Exelixis after deduction of the amount
required to be so withheld or deducted. If a change in Applicable Laws results
in a withholding or deduction obligation absent either Party taking a
Withholding Tax Action, then the amount of such withholding or deduction
obligation shall be paid by Licensee to the applicable Governmental Authority on
behalf of Exelixis, provided that Licensee shall assist Exelixis in minimizing
or recovering such withholding or deduction obligation. The Parties shall use
commercially reasonable efforts to invoke the application of any applicable
bilateral income tax treaty that would reduce or eliminate otherwise applicable
taxes with respect to payments payable pursuant to this Agreement.
10.4    Records; Audit. Each Party shall maintain complete and accurate records
in sufficient detail in relation to this Agreement to permit the other Party to
confirm the accuracy of the amount of Development Costs and the Cost of Goods to
be reimbursed or shared, achievement of commercial milestones, the amount of
royalty and other payments under this Agreement. Each Party will keep such books
and records for at least [ * ] following the Calendar Year to which they
pertain.  Upon reasonable prior notice, such records shall be inspected during
regular business hours at such place or places where such records are
customarily kept by an independent certified public accountant (the “Auditor”)
selected by the auditing Party and reasonably acceptable to the audited Party
for the sole purpose of verifying for the auditing Party the accuracy of the
financial reports furnished by the audited Party pursuant to this Agreement or
of any payments made, or required to be made, by or to the audited Party
pursuant to this Agreement. Before beginning its audit, the Auditor shall
execute an undertaking acceptable to each Party by which the Auditor agrees to
keep confidential all information reviewed during the audit. Such audits may
occur no more often than once each Calendar Year and not more frequently than
once with respect to records covering any specific period of time. Each Party
shall only be entitled to audit the books and records from the [ * ] Calendar
Years prior to the Calendar Year in which the audit request is made. Such
auditor shall not disclose the audited


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 49 of 88

--------------------------------------------------------------------------------




Party’s Confidential Information to the auditing Party, except to the extent
such disclosure is necessary to verify the accuracy of the financial reports
furnished by the audited Party or the amount of payments to or by the audited
Party under this Agreement. In the event that the final result of the inspection
reveals an undisputed underpayment or overpayment, the underpaid or overpaid
amount shall be settled within [ * ] after the Auditor’s report. The auditing
Party shall bear the full cost of such audit unless such audit reveals an
overpayment to, or an underpayment by, the audited Party that resulted from a
discrepancy in the financial report provided by the audited Party for the
audited period, which underpayment or overpayment was more than [ * ] percent ([
* ]%) of the amount set forth in such report, in which case the audited Party
shall reimburse the auditing Party for the costs for such audit. With respect
more specifically to the Development Costs to be paid or shared pursuant to
Section 9.2, in addition to the right of inspection and audit by an Auditor, the
Party making the payment (the “Payor”) shall have the right at its expense to
review any records of out-of-pocket costs and expenses incurred by the Party
requesting the payment (the “Payee”) and time-keeping logs of Payee sufficient
to justify the work-time spent by each FTE of the Payee as well as the books of
the Payee upon reasonable notice sent by Payor to Payee and during regular
business hours. For clarity, making such a payment does not preempt the paying
Party’s audit rights under this Section 10.4, which remain in full force and
effect. Payee’s FTE’s work-time shall be appropriately allocated between the
other product and the Product for purpose of calculating the internal costs
specifically dedicated to the Product.
10.5    Late Payments. In the event that any payment due under this Agreement is
not paid when due in accordance with the applicable provisions of this
Agreement, the payment shall accrue interest from the date due at the [ * ]
interest rate of [ * ] percent ([ * ]%) [ * ]; provided, however, that in no
event shall such rate exceed the maximum legal annual interest rate. The payment
of such interest shall not limit the Party entitled to receive payment from
exercising any other rights it may have as a consequence of the lateness of any
payment.
11.
INTELLECTUAL PROPERTY

11.1    Ownership.
(a)    Data. All Data generated in connection with any Development or Commercial
activities with respect to any Product conducted by or on behalf of Exelixis and
its Affiliates and licensees (other than Licensee) (the “Exelixis Data”) shall
be the sole and exclusive property of Exelixis or its Affiliates or licensees,
as applicable. All Data generated in connection with any Development or
Commercial activities with respect to any Product conducted by or on behalf of
Licensee or its Affiliates or Sublicensees (the “Licensee Data”) shall be the
sole and exclusive property of Licensee or of its Affiliates or Sublicensees, as
applicable. For clarity, each Party shall have access and right to use and
reference the other Party’s Data as and to the extent set forth in this
Agreement.
(b)    Inventions. Inventorship of any Inventions will be determined in
accordance with the standards of inventorship and conception under U.S. patent
laws. The Parties will work together to resolve any issues regarding
inventorship or ownership of Inventions. Ownership of Inventions will be
allocated as follows:


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 50 of 88

--------------------------------------------------------------------------------




(i)    Exelixis will solely own all data, Inventions, and Patents claiming such
Inventions that relate to the composition, manufacture or use of any Compound,
or any improvement of any such composition, manufacture or use (each, a
“Compound Invention”). All Compound Inventions will be included in the Exelixis
Know-How, and Patents in the Licensee Territory claiming such Inventions will be
included in the Exelixis Patents. To the extent any Compound Invention is made
by Licensee, whether solely or jointly with Exelixis, Licensee shall, and hereby
does, transfer and assign to Exelixis, without additional consideration, all of
its interest in such Compound Invention.
(ii)    Except for Compound Inventions, each Party shall solely own any
Inventions made solely by its and its Affiliates’ employees, agents, or
independent contractors (“Sole Inventions”), and the Parties shall jointly own
any Inventions that are made jointly by employees, agents, or independent
contractors of one Party and its Affiliates together with employees, agents, or
independent contractors of the other Party and its Affiliates (“Joint
Inventions”). All Patents claiming patentable Joint Inventions shall be referred
to herein as “Joint Patents.” Except to the extent either Party is restricted by
the licenses granted to the other Party under this Agreement, each Party shall
be entitled to practice, license, assign and otherwise exploit its interest
under the Joint Inventions and Joint Patents without the duty of accounting or
seeking consent from the other Party.
11.2    Patent Prosecution and Maintenance.
(a)    Exelixis Patents.
(i)    Subject to this Section 11.2(a), Exelixis shall have the sole right, but
not the obligation, to control the preparation, filing, prosecution and
maintenance (including any interferences, reissue proceedings, reexaminations,
inter partes review, patent term extensions, applications for supplementary
protection certificates, oppositions, invalidation proceedings and defense of
validity or enforceability challenges) of the Exelixis Patents (other than Joint
Patents) worldwide, using counsel of its own choice in the Exelixis Territory
and counsel mutually agreed to by the Parties in the Licensee Territory.
Licensee shall reimburse Exelixis for all costs and expenses incurred with
respect to the preparation, filing, prosecution and maintenance of Exelixis
Patents in the Licensee Territory after the Effective Date, within [ * ] from
the date of invoice for such costs and expenses provided by Exelixis. In the
event that Licensee does not reimburse Exelixis for such costs and expenses for
any Exelixis Patent or notifies Exelixis in writing that it elects to cease
reimbursing Exelixis for such costs and expenses for any Exelixis Patent, such
Patent shall cease to be an Exelixis Patent and shall no longer be subject to
the licenses and other rights granted by Exelixis to Licensee under this
Agreement. Exelixis shall keep Licensee informed of material progress with
regard to the preparation, filing, prosecution and maintenance of Exelixis
Patents in the Licensee Territory, sufficiently in advance for Licensee to be
able to review any material documents, including content, timing and
jurisdiction of the filing of such Exelixis Patents in the Licensee Territory,
and Exelixis shall consult with, and consider in good faith the requests and
suggestions of, Licensee with respect to strategies for filing, prosecuting and
defending, if any, Exelixis Patents in the Licensee Territory.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 51 of 88

--------------------------------------------------------------------------------




(ii)    In the event that Exelixis desires to abandon or cease prosecution or
maintenance of any Exelixis Patent in any country in the Licensee Territory,
Exelixis shall provide reasonable prior written notice to Licensee of such
intention to abandon (which notice shall, to the extent possible, be given no
later than [ * ] prior to the next deadline for any action that must be taken
with respect to any such Exelixis Patent in the relevant patent office). In such
case, upon Licensee’s written election provided no later than [ * ] after such
notice from Exelixis, Exelixis shall continue prosecution and maintenance of
such Exelixis Patent at Licensee’s direction and expense. If Licensee does not
provide such election within [ * ] after such notice from Exelixis, Exelixis
may, in its sole discretion, continue prosecution and maintenance of such
Exelixis Patent or discontinue prosecution and maintenance of such Exelixis
Patent.
(b)    Licensee Patents.
(i)    Subject to this Section 11.2(b), Licensee shall have the first right, but
not the obligation, to control the preparation, filing, prosecution and
maintenance (including any interferences, reissue proceedings, reexaminations,
patent term extensions, applications for supplementary protection certificates,
oppositions, invalidation proceedings and defense of validity or enforceability
challenges) of all Licensee Patents (other than Joint Patents) worldwide, at its
sole cost and expense and by counsel of its own choice in the Licensee Territory
and by counsel mutually agreed to by the Parties in the Exelixis Territory.
Licensee shall keep Exelixis informed of the status of filing, prosecution,
maintenance and defense, if any, of the Licensee Patents, and Licensee shall
consult with, and consider in good faith the requests and suggestions of,
Exelixis with respect to strategies for filing, prosecuting and defending, if
any, Licensee Patents.
(ii)    In the event that Licensee desires to abandon or cease prosecution or
maintenance of any Licensee Patent, Licensee shall provide reasonable prior
written notice to Exelixis of such intention to abandon (which notice shall, to
the extent possible, be given no later than [ * ] prior to the next deadline for
any action that must be taken with respect to any such Licensee Patent in the
relevant patent office). In such case, upon Exelixis’ written election provided
no later than [ * ] after such notice from Licensee, Exelixis shall have the
right to assume prosecution and maintenance of such Licensee Patent at Exelixis’
expense and Licensee shall assign to Exelixis all of its rights, title and
interest in and to such Licensee Patent. If Exelixis does not provide such
election within [ * ] after such notice from Licensee, Licensee may, in its sole
discretion, continue prosecution and maintenance of such Licensee Patent or
discontinue prosecution and maintenance of such Licensee Patent.
(c)    Joint Patents.
(i)    Subject to this Section 11.2(c), Exelixis shall have the first right, but
not the obligation, to prepare, file, prosecute and maintain (including any
interferences, reissue proceedings, reexaminations, patent term extensions,
applications for supplementary protection certificates, oppositions,
invalidation proceedings and defense of validity or enforceability challenges)
Joint Patents using a patent counsel selected by Exelixis in the Exelixis
Territory and counsel mutually agreed to by the Parties in the Licensee
Territory. Licensee shall reimburse Exelixis for all costs and expenses incurred
with respect to the


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 52 of 88

--------------------------------------------------------------------------------




preparation, filing, prosecution and maintenance of Joint Patents in the
Licensee Territory, within [ * ] from the date of invoice for such costs and
expenses provided by Exelixis. In the event that Licensee does not reimburse
Exelixis for such costs and expense for any Joint Patent or notifies Exelixis in
writing that it elects to cease reimbursing Exelixis for such costs and expense
for any Joint Patent, Licensee shall execute such documents and perform such
acts, at Licensee’s expense, as may be reasonably necessary to effect an
assignment of Licensee’s entire right, title, and interest in and to such Joint
Patent to Exelixis, and such Patent shall cease to be either a Joint Patent or a
Exelixis Patent and shall no longer be subject to the licenses and other rights
granted by Exelixis to Licensee under this Agreement. Exelixis shall keep
Licensee informed of material progress with regard to the preparation, filing,
prosecution, maintenance and defense, if any of Joint Patents, including
content, timing and jurisdiction of the filing of such Joint Patents, and
Exelixis shall consult with, and consider in good faith the requests and
suggestions of, Licensee with respect to filing, prosecuting and defending, if
any, Joint Patents in the Licensee Territory.
(ii)    In the event that Exelixis desires to abandon or cease prosecution or
maintenance of any Joint Patent in any country in the Licensee Territory,
Exelixis shall provide reasonable prior written notice to Licensee of such
intention to abandon (which notice shall, to the extent possible, be given no
later than [ * ] prior to the next deadline for any action that must be taken
with respect to any such Joint Patent in the relevant patent office). In such
case, at Licensee’s sole discretion, upon written notice from Licensee to
Exelixis, Licensee may elect to continue prosecution or maintenance of any such
Joint Patent at its own expense, and Exelixis shall execute such documents and
perform such acts, at Licensee’s expense, as may be reasonably necessary to
allow Licensee to continue the prosecution and maintenance of such Joint Patent
in such country in the Licensee Territory. Any such assignment shall be
completed in a timely manner to allow Licensee to continue prosecution and
maintenance of any such Joint Patent and any such Patent so assigned shall cease
to be either a Joint Patent or a Licensee Patent and shall no longer be subject
to the licenses and other rights granted by Licensee to Exelixis under this
Agreement
(d)    Cooperation. Each Party agrees to cooperate fully in the preparation,
filing, prosecution, maintenance and defense, if any, of Patents under Section
11.2 and in the obtaining and maintenance of any patent term extensions,
supplementary protection certificates and their equivalent with respect thereto
respectively, at its own cost (except as expressly set forth otherwise in this
Article 11). Such cooperation includes: (i) executing all papers and
instruments, or requiring its employees or contractors, to execute such papers
and instruments, so as enable the other Party to apply for and to prosecute
patent applications in any country as permitted by Section 11.2; and
(ii) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution or maintenance of
any such patent application and the obtaining of any patent term extensions,
supplementary protection certificates and their equivalent.
11.3    Patent Enforcement.
(a)    Notice. Each Party shall notify the other within [ * ] of becoming aware
of any alleged or threatened infringement by a Third Party of any of the
Exelixis Patents


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 53 of 88

--------------------------------------------------------------------------------




(including Joint Patents) in the Licensee Territory, which infringement
adversely affects or is expected to adversely affect any Product, including any
declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability or non-infringement of any of the Exelixis Patents
(collectively “Product Infringement”).
(b)    Enforcement Right. Exelixis shall have the first right to bring and
control any legal action in connection with such Product Infringement at its own
expense as it reasonably determines appropriate. If Exelixis (i) decides not to
bring such legal action against a Product Infringement (the decision of which
Exelixis shall inform Licensee promptly) or (ii) Exelixis otherwise fails to
bring such legal action against a Product Infringement within [ * ] of first
becoming aware of such Product Infringement, Licensee shall have the right to
bring and control any legal action in connection with such Product Infringement
at its own expense as it reasonably determines appropriate after consultation
with Exelixis.
(c)    Collaboration. Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including to be named in such action if required by Applicable Laws to pursue
such action. The enforcing Party shall keep the other Party regularly informed
of the status and progress of such enforcement efforts, shall reasonably
consider the other Party’s comments on any such efforts, including, without
limitation, determination of litigation strategy, filing of material papers to
the competent court. The non-enforcing Party shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall at all times cooperate fully with the enforcing
Party.
(d)    Expense and Recovery.
(i)    Except as set forth in clause (ii) below, the enforcing Party shall be
solely responsible for any cost and expenses incurred by such Party as a result
of such enforcement action. If such Party recovers monetary damages in such
enforcement action, such recovery shall be allocated first to the reimbursement
of any expenses incurred by the enforcing Party in such enforcement action,
second to the reimbursement of any expenses incurred by the other Party in such
enforcement action, and any remaining amounts shall be retained by the enforcing
Party.
(ii)    Notwithstanding the foregoing, if Exelixis is the enforcing Party
against a Product Infringement in the Licensee Territory, Licensee shall have
the option to share [ * ] percent ([ * ]%) of the cost and expense incurred by
Exelixis in such enforcement action, which option may be exercised by Licensee
by providing written notice to Exelixis within [ * ] after receiving a notice
from Exelixis that Exelixis decides to bring such action. If Licensee exercises
such option, then (1) Licensee shall reimburse Exelixis for [ * ] percent ([ *
]%) of all costs and expenses incurred by Exelixis in such enforcement action,
within [ * ] from the date of invoice for such costs and expenses provided by
Exelixis; (2) If Exelixis recovers any monetary damages in such enforcement
action, such recovery shall be allocated [ * ] percent ([ * ]%) to Exelixis and
[ * ] percent ([ * ]%) to Licensee.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 54 of 88

--------------------------------------------------------------------------------




(e)    Other Infringement. Except for Product Infringement as set forth above,
each Party shall have the exclusive right to enforce its own Patent against any
infringement anywhere in the world. For clarity, Exelixis shall have the
exclusive right to enforce (i) the Exelixis Patents against any infringement in
the Licensee Territory that is not a Product Infringement, and (ii) the Exelixis
Patents and Joint Patents against any infringement in the Exelixis Territory, in
each case at its own expense as it reasonably determines appropriate. The
Parties shall discuss global enforcement strategy for the Exelixis Patents and
Licensee Patents, including the defense of validity and enforceability
challenges arising from any enforcement action.
11.4    Infringement of Third Party Rights. If any Product used or sold by
Licensee, its Affiliates or Sublicensees becomes the subject of a Third Party’s
claim or assertion of infringement of any intellectual property rights in a
jurisdiction within the Licensee Territory, Licensee shall promptly notify
Exelixis and the Parties shall promptly meet to consider the claim or assertion
and the appropriate course of action and may, if appropriate, agree on and enter
into a “common interest agreement” wherein the Parties agree to their shared,
mutual interest in the outcome of such potential dispute. Absent any agreement
to the contrary, and subject to claims for indemnification under Article 13,
each Party defend itself from any such Third Party claim at its own cost and
expense, provided, however, that the provisions of Section 11.3 shall govern the
right of Licensee to assert a counterclaim of infringement of any Exelixis
Patents.
11.5    Patents Licensed From Third Parties. Each Party’s rights under this
Article 11 with respect to the prosecution and enforcement of any Exelixis
Patent and Licensee Patent shall be subject to the rights: (a) retained by any
upstream licensor to prosecute and enforce such Patent Right, if such Patent
Right is subject to an upstream license agreement; and (b) granted to any Third
Party prior to such Patent Right becoming subject to the license grant under
this Agreement.
11.6    Trademarks.
(a)    Product Trademarks. Exelixis shall develop and adopt trademarks,
including trade names, trade dresses, branding, and logos, to be used for the
Products (the “Product Marks”). Exelixis shall own the Product Marks throughout
the world and all goodwill in the Product Marks shall accrue to Exelixis. The
Parties (including any Future Exelixis Licensee to the extent feasible) shall
collaborate to have a global, worldwide trademark to be used on the Product. The
Parties acknowledge that Exelixis has been using the trademark Cometriq® for the
Product in MTC, and unless otherwise mutually agreed, the Parties shall continue
to use Cometriq® in MTC. Exelixis shall select another Product Mark for the
Product to be used for all other indications. In the event Exelixis is unable to
obtain or maintain the Product Marks for the Product in the Licensee Territory
or in some countries in the Licensee Territory, the Parties shall collaborate to
select such other Product Marks (i.e., back-up names) as may be available for
registration and marketing of the Product in those countries. Exelixis shall be
responsible for the registration, maintenance, defense and enforcement of the
Product Marks using counsel of its own choice in the Exelixis Territory and
counsel mutually agreed to by the Parties in the Licensee Territory. Licensee
shall reimburse Exelixis for all costs and expenses


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 55 of 88

--------------------------------------------------------------------------------




incurred with respect to the registration and maintenance of the Product Marks
in the Licensee Territory, within [ * ] from the date of invoice for such costs
and expenses provided by Exelixis. Exelixis shall keep Licensee informed of
material progress with regard to the registration, prosecution, maintenance and
defense, if any, of Exelixis Trademarks in the Licensee Territory, including
content, timing and jurisdiction of the filing of such Exelixis Trademarks in
the Licensee Territory, sufficiently in advance for Licensee to be able to
review any material documents, and Exelixis shall consult with, and consider in
good faith the requests and suggestions of, Licensee with respect to strategies
for filing, prosecuting and defending, if any, Exelixis Trademarks in the
Licensee Territory.
(b)    Trademark License. Licensee shall use the Product Marks selected by
Exelixis to Commercialize the Product in the Licensee Territory. Where Licensee
reasonably believes the Product Mark is not appropriate for commercial use in a
specific country, the Parties shall agree on an alternative product trademark
for such country and such alternative product trademark shall be included in
Product Mark. In addition, unless prohibited by Applicable Laws, Licensee shall
use Commercially Reasonable Effort to include Exelixis’ corporate trademark on
the packaging and product information (i.e. SmPC) of the Products sold in the
Licensee Territory to indicate that the Product is licensed from Exelixis.
Exelixis hereby grants to Licensee a limited royalty-free license to use such
Product Marks and Exelixis’ corporate trademark solely in connection with the
Commercialization of the Product in the Licensee Territory under this Agreement.
All use of the Product Marks and Exelixis’ corporate trademark shall comply with
Applicable Laws and regulations and shall be subject to Exelixis’ review and
approval. For clarity, Licensee shall also include its (or its Affiliate’s or
Sublicensee’s) corporate logo in the Product sold in the Licensee Territory.
12.
REPRESENTATIONS AND WARRANTIES

12.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other that, as of the Effective Date: (a) it is duly organized
and validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof, (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action, (c) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
and does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a Party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it, and (d) it has the right to grant the
licenses granted by it under this Agreement.
12.2    Covenants.
(a)    Employees, Consultants and Contractors. Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign (or, in the


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 56 of 88

--------------------------------------------------------------------------------




case of contractor, grant a license under) Inventions in a manner consistent
with the provisions of this Agreement.
(b)    Debarment. Each Party represents, warrants and covenants to the other
Party that it is not debarred or disqualified under the U.S. Federal Food, Drug
and Cosmetic Act, as may be amended, or comparable laws in any country or
jurisdiction other than the U.S., and it does not, and will not during the Term,
employ or use the services of any person who is debarred or disqualified, in
connection with activities relating to any Product. In the event that either
Party becomes aware of the debarment or disqualification or threatened debarment
or disqualification of any person providing services to such Party, including
the Party itself or its Affiliates or Sublicensees, that directly or indirectly
relate to activities contemplated by this Agreement, such Party shall
immediately notify the other Party in writing and such Party shall cease
employing, contracting with, or retaining any such person to perform any such
services.
(c)    Compliance. Licensee covenants as follows:
(i)    In the performance of its obligations under this Agreement, Licensee
shall comply and shall cause its and its Affiliates’ employees and contractors
to comply with all Applicable Laws.
(ii)    Licensee and its Affiliates’ employees and contractors shall not, in
connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to a Public Official or
Entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including, Licensee (and Licensee
represents and warrants that as of the Effective Date, Licensee, and to its
knowledge, its and its Affiliates’ employees and contractors, have not directly
or indirectly promised, offered or provided any corrupt payment, gratuity,
emolument, bribe, kickback, illicit gift or hospitality or other illegal or
unethical benefit to a Public Official or Entity or any other person in
connection with the performance of Licensee’s obligations under this Agreement,
and Licensee covenants that it and its Affiliates’ employees and contractors
shall not, directly or indirectly, engage in any of the foregoing).
(iii)    Licensee and its Affiliates, and their respective employees and
contractors, in connection with the performance of their respective obligations
under this Agreement, shall not cause its Indemnitees to be in violation of the
FCPA, Export Control Laws, or any other Applicable Laws, rules or regulations or
otherwise cause any reputational harm to Exelixis.
(iv)    Licensee shall immediately notify Exelixis if Licensee has any
information or suspicion that there may be a violation of the FCPA, Export
Control Laws, or any other Applicable Laws, rules or regulations in connection
with the performance of this Agreement or the Development, manufacture or
Commercialization of any Product.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 57 of 88

--------------------------------------------------------------------------------




(v)    In connection with the performance of its obligations under this
Agreement, Licensee shall comply and shall cause its and its Affiliates’
employees and contractors to comply with Licensee’s own anti-corruption and
anti-bribery policy, a copy of which has been provided to Exelixis prior to the
Effective Date.
(vi)    Exelixis will have the right, upon reasonable prior written notice and
during Licensee’s regular business hours, to conduct at its own cost and
expenses inspections of and to audit Licensee’s books and records in the event
of a suspected violation or to ensure compliance with the representations,
warranties or covenants of this Section 12.2(c); provided, however, that in the
absence of good cause for such inspections and audits, Exelixis exercise this
right no more than annually.
(vii)    In the event that Licensee has violated or been suspected of violating
any of the representations, warranties, or covenants in this Section 12.2(c),
Licensee will cause its or its Affiliates’ personnel or others working under its
direction or control to submit to periodic training that Licensee will provide
on anti-corruption law compliance.
(viii)    Licensee will, at Exelixis’ request, annually certify to Exelixis in
writing Licensee’s compliance, in connection with the performance of Licensee’s
obligations under this Agreement, with the representations, warranties, or
covenants in Section 12.2(c), which certification shall be issued by Licensee’s
global commercial head for the Product.
(ix)    Exelixis shall have the right to suspend or terminate this Agreement in
its entirety where there is a credible finding, after a reasonable
investigation, that Licensee, its Affiliates, or its Sublicensees, in connection
with performance of Licensee’s obligations under this Agreement, has engaged in
chronic or material violations of the FCPA.
12.3    Additional Exelixis Representations, Warranties and Covenants. Exelixis
represents, warrants and covenants, as applicable, to Licensee that, as of the
Effective Date:
(a)    Exhibit B lists all Patents Controlled by Exelixis in the Licensee
Territory as of the Effective Date that claim the composition of matter or use
of the Compound and have been filed, prosecuted and maintained in a manner
consistent with Exelixis’ standard practice, in each applicable jurisdiction in
which such Patent have been filed, that no official final deadlines with respect
to prosecution thereof have been missed and all applicable fees have been paid
on or before the due date for payment;
(b)    All inventors of Inventions claimed in the Patent listed on Exhibit B
have assigned their entire right, title and interest in and to such inventions
to Exelixis and the inventors listed are correct and [ * ];
(c)    Exelixis has the right to grant all rights and licenses it purports to
grant to Licensee with respect to the Exelixis Technology under this Agreement;
(d)    Exelixis has not granted any liens or security interests on the Exelixis
Technology;


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 58 of 88

--------------------------------------------------------------------------------




(e)    Exelixis has not received any written notice [ * ];
(f)    Exelixis has not as of the Effective Date, and will not during the Term,
grant any right to any Third Party under the Exelixis Technology that would
conflict with the rights granted to Licensee hereunder;
(g)    [ * ], to Exelixis’ knowledge, [ * ], and [ * ];
(h)    to Exelixis’ knowledge, [ * ];
(i)    Exelixis has disclosed to Licensee all clinical and non-clinical data in
the Control of Exelixis that is material to the evaluation of the safety,
efficacy and manufacturing process of the Product; and
(j)    to Exelixis’ knowledge, [ * ], which to Exelixis’ knowledge and
reasonable opinion, [ * ] that have not been fully disclosed to Licensee in the
course of Licensee’s due diligence.
12.4    Additional Licensee Representations, Warranties and Covenants. Licensee
represents, warrants and covenants to Exelixis that, as of the Effective Date,
Licensee has not granted, and will not grant during the Term, any right to any
Third Party under the Licensee Technology that would conflict with the rights
granted to Exelixis hereunder. Licensee further represents, warrants and
covenants to Exelixis that, as of the Effective Date, Licensee does not own or
control any Licensee Patents.
12.5    Disclaimer. Except as expressly set forth in this Agreement, THE
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE
PROVIDED “AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the foregoing, (a) neither Party represents or warrants that any data
obtained from conducting Clinical Trials in one country or jurisdiction will
comply with the laws and regulations of any other country or jurisdiction, and
(b) neither Party represents or warrants the success of any study or test
conducted by pursuant to this Agreement or the safety or usefulness for any
purpose of the technology it provides hereunder.
13.
INDEMNIFICATION

13.1    Indemnification by Exelixis. Exelixis hereby agrees to defend, indemnify
and hold harmless Licensee and its Affiliates and their respective directors,
officers, employees and agents (each, an “Licensee Indemnitee”) from and against
any and all liabilities, expenses and losses including any product liability,
personal injury, property damage, including reasonable legal expenses and
attorneys’ fees (collectively, “Losses”), to which any Licensee Indemnitee


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 59 of 88

--------------------------------------------------------------------------------




may become subject as a result of any claim, demand, action or other proceeding
by any Third Party to the extent such Losses arise out of: (a) the [ * ], (b)
the gross negligence or willful misconduct of any Exelixis Indemnitee, or
(c) the breach by Exelixis of any warranty, representation, covenant or
agreement made by Exelixis in this Agreement; except, in each case (a)-(c), to
the extent such Losses arise out of any activities set forth in Section 13.2(a),
(b) or (c) for which Licensee is obligated to indemnify the Exelixis Indemnitee
under Section 13.2.
13.2    Indemnification by Licensee. Licensee hereby agrees to defend, indemnify
and hold harmless Exelixis, its Affiliates and licensees and their respective
directors, officers, employees and agents (each, a “Exelixis Indemnitee”) from
and against any and all Losses to which any Exelixis Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise out of: (a) the [ * ], (b) the gross
negligence or willful misconduct of any Licensee Indemnitee, or (c) the breach
by Licensee of any warranty, representation, covenant or agreement made by
Licensee in this Agreement; except, in each case (a)-(c), to the extent such
Losses arise out of any activities set forth in Section 13.1(a), (b) or (c) for
which Exelixis is obligated to indemnify the Licensee Indemnitee under Section
13.1.
13.3    Procedure. A party that intends to claim indemnification under this
Article 13 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party claim, demand, action or other
proceeding (each, a “Claim”) in respect of which the Indemnitee intends to claim
such indemnification, and the Indemnitor shall have sole control of the defense
or settlement thereof. The Indemnitee may participate at its expense in the
Indemnitor’s defense of and settlement negotiations for any Claim with counsel
of the Indemnitee’s own selection. The indemnity arrangement in this Article 13
shall not apply to amounts paid in settlement of any action with respect to a
Claim, if such settlement is effected without the consent of the Indemnitor,
which consent shall not be withheld or delayed unreasonably. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any action with respect to a Third Party Claim shall only
relieve the Indemnitor of its indemnification obligations under this Article 13
if and to the extent the Indemnitor is actually prejudiced thereby. The
Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Claim
covered by this indemnification.
13.4    Insurance. Each Party, at its own expense, for a period until [ * ]
after expiration or termination of this Agreement, shall maintain commercial
general liability insurance, including public and product liability and other
appropriate insurance (e.g., contractual liability, bodily injury, property
damage and personal injury coverage) (or self-insure) in an amount consistent
with sound business practice and reasonable in light of its obligations under
this Agreement during the Term, at a minimum equivalent to [ * ] dollars ($[ *
]) for any one claim or in the aggregate. Each Party shall provide a certificate
of insurance (or evidence of self-insurance) evidencing such coverage to the
other Party upon request. It is understood that such insurance shall not be
construed to create any limit of either Party’s obligations or liabilities with
respect to its indemnification obligations hereunder. In the event of use by
either Party of subcontractors, Sublicensees or any Third Party in the
performance of such Party’s obligations


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 60 of 88

--------------------------------------------------------------------------------




under the Agreement, such Party shall ensure that its subcontractor, Sublicensee
or Third Party shall have a proper and adequate general liability insurance to
cover its risks with respect to the other Party for damages mentioned above.
13.5    Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 14,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 13.5 shall not be construed to limit either Party’s
indemnification obligations under this Article 13.
14.
CONFIDENTIALITY

14.1    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, the Parties agree
that, during the Term and for [ * ] thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other Party, and both Parties shall keep
confidential and, subject to Sections 14.2 and 14.3 and 14.5, shall not publish
or otherwise disclose the terms of this Agreement. Each Party may use the other
Party’s Confidential Information only to the extent required to accomplish the
purposes of this Agreement, including exercising its rights or performing its
obligations under this Agreement. Each Party will use at least the same standard
of care as it uses to protect proprietary or confidential information of its own
(but no less than reasonable care) to ensure that its employees, agents,
consultants, contractors and other representatives do not disclose or make any
unauthorized use of the Confidential Information of the other Party. Each Party
will promptly notify the other upon discovery of any unauthorized use or
disclosure of the Confidential Information of the other Party.
14.2    Exceptions. The obligations of confidentiality and restriction on use
under Section 14.1 will not apply to any information that the receiving Party
can prove by competent written evidence: (a) is now, or hereafter becomes,
through no act or failure to act on the part of the receiving Party, generally
known or available to the public; (b) is known by the receiving Party at the
time of receiving such information, other than by previous disclosure of the
disclosing Party, or its Affiliates, employees, agents, consultants, or
contractors; (c) is hereafter furnished to the receiving Party without
restriction by a Third Party who has no obligation of confidentiality or
limitations on use with respect thereto, as a matter of right; or (d) is
independently discovered or developed by the receiving Party without the use of
Confidential Information belonging to the disclosing Party.
14.3    Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:
(a)    filing, prosecuting, or maintaining Patents as permitted by this
Agreement;


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 61 of 88

--------------------------------------------------------------------------------




(b)    regulatory filings for Products that such Party has a license or right to
Develop and Commercialize hereunder in a given country or jurisdiction;
(c)    prosecuting or defending litigation as permitted by this Agreement;
(d)    complying with applicable court orders or governmental regulations; and
(e)    disclosure to its and its Affiliates’ employees, consultants, contractors
and agents, to its licensees and sublicensees, in each case on a need-to-know
basis in connection with the Development, manufacture and Commercialization of
the Compound and Products in accordance with the terms of this Agreement, in
each case under written obligations of confidentiality and non-use at least as
stringent as those herein; and
(f)    disclosure to potential and actual investors, acquirors, licensees and
other financial or commercial partners solely for the purpose of evaluating or
carrying out an actual or potential investment, acquisition or collaboration, in
each case under written obligations of confidentiality and non-use at least as
stringent as those herein, provided that the disclosing Party redacts the
financial terms and other provisions of this Agreement that are not reasonably
required to be disclosed in connection with such potential investment,
acquisition or collaboration, which redaction shall be prepared in consultation
with the other Party.
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 14.3(c) or (d), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such Confidential Information at least as diligent as
such Party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the Parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder. Any
information disclosed pursuant to Section 14.3(c) or (d) shall remain
Confidential Information and subject to the restrictions set forth in this
Agreement, including the foregoing provisions of this Article 14.
14.4    Publications.
(a)    Each Party shall have the right to review and comment on any material
proposed for disclosure or publication by the other Party regarding results of
and other information regarding the other Party’s Development activities with
respect to [ * ], whether by oral presentation, manuscript or abstract. Before
any such material is submitted for publication, or presentation of any such
material is made, each Party shall deliver a complete copy of the material
proposed for disclosure to the other Party at least three (3) weeks (for oral
presentations or abstracts) or five (5) weeks (for manuscripts) prior to
submitting the material to a publisher or initiating any other disclosure. Each
Party shall review any such material and give its comments to the other Party
within two (2) weeks (for oral presentations or abstracts) or twenty (20) days
(for manuscripts) of the receipt of such material. With respect to oral
presentation materials and abstracts, each Party shall make reasonable efforts
to expedite review of such materials and abstracts, and shall return such items
as soon as practicable to the other Party with appropriate comments, if any.
Each Party shall comply with the other Party’s request to delete references to


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 62 of 88

--------------------------------------------------------------------------------




its Confidential Information in any such material and agrees to not make any
submission for publication or other public disclosure in order not to jeopardize
the patentability of any results or data for the purpose of preparing and filing
appropriate patent applications as provided in Section 14.4(b).
(b)    If the non-Publishing Party notifies the Publishing Party that such
publication or presentation, in the non-Publishing Party’s reasonable judgment,
(i) contains an invention for which such Party desires to obtain patent
protection, (ii) contains any Confidential Information of such Party, or (iii)
could be expected to have an adverse effect on the commercial value of any
Confidential Information disclosed by such Party to the Publishing Party, the
Publishing Party shall delete such Confidential Information from the proposed
publication or presentation.
(c)    For as long as the JDC or JCC remains in place, the JDC or JCC shall be
responsible for overseeing and facilitating the Parties’ communications and
activities with respect to publications and presentations under this Section,
and for serving as the initial forum for resolving any disputes between the
Parties arising under this Section.
14.5    Publicity; Public Disclosures. The Parties agree to issue a joint press
release substantially in a form agreed by the Parties and attached to this
Agreement as Exhibit E announcing the signature of this Agreement at or shortly
after the Effective Date within the time-period as required by relevant
securities laws. It is understood that each Party may desire or be required to
issue subsequent press releases relating to this Agreement or activities
hereunder. The Parties agree to consult with each other reasonably and in good
faith with respect to the text and timing of such press releases prior to the
issuance thereof, to the extent practicable, provided that a Party may not
unreasonably withhold, condition or delay consent to such releases by more than
[ * ], and that either Party may issue such press releases or make such
disclosures to the SEC or other applicable agency as it determines, based on
advice of counsel, as reasonably necessary to comply with laws or regulations or
for appropriate market disclosure. Each Party shall provide the other Party with
advance notice of legally required disclosures to the extent practicable. The
Parties will consult with each other on the provisions of this Agreement to be
redacted in any filings made by a Party with the SEC or as otherwise required by
Applicable Laws; provided that each Party shall have the right to make any such
filing as it reasonably determines necessary under Applicable Laws. In addition,
following the initial joint press release announcing this Agreement, either
Party shall be free to disclose, without the other Party’s prior written
consent, the existence of this Agreement, the identity of the other Party and
those terms of the Agreement which have already been publicly disclosed in
accordance herewith.
14.6    Prior Confidentiality Agreement. As of the Effective Date, the terms of
this Article 14 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) relating to
the subject of this Agreement, including the Confidentiality Agreement. Any
information disclosed pursuant to any such prior agreement shall be deemed
Confidential Information for purposes of this Agreement.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 63 of 88

--------------------------------------------------------------------------------




14.7    Equitable Relief. Given the nature of the Confidential Information and
the competitive damage that a Party would suffer upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 14. In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 14.
15.
TERM AND TERMINATION

15.1    Term.
(a)    This Agreement shall commence on the Effective Date and, unless
terminated earlier as provided in this Article 15 or by mutual written agreement
of the Parties, shall continue until the expiration of the last Royalty Term in
the Licensee Territory (the “Term”).
(b)    Notwithstanding anything herein, on a Product-by-Product and
country-by-country basis, upon the expiration of the Royalty Term (i.e., all
royalty payment obligations for a Product in a country), the licenses granted to
Licensee in Section 2.1 shall be deemed to be perpetual and fully paid-up with
respect to such Product in such country, but thereafter shall be on a
non-exclusive basis.
15.2    Termination for Cause.
(a)    Material Breach. Each Party shall have the right to terminate this
Agreement immediately in its entirety upon written notice to the other Party if
such other Party materially breaches this Agreement and has not cured such
breach to the reasonable satisfaction of the other Party within [ * ] ([ * ]
with respect to any payment breach) after notice of such breach from the
non-breaching Party. If the alleged breaching Party disputes in good faith the
existence or materiality of a breach specified in a notice provided by the other
Party, and such alleged breaching Party provides the other Party notice of such
dispute within [ * ], then the other Party shall not have the right to terminate
this Agreement under this Section 15.2 unless and until an arbitral panel, in
accordance with Article 16, has determined that the alleged breaching Party has
materially breached the Agreement and that such Party fails to cure such breach
within the applicable cure period set forth above following such decision. In
the event Exelixis commences an arbitration alleging material breach by Licensee
and Licensee later delivers notice of voluntary termination under Section
15.3(b), then, at the election of Exelixis, the period of time set forth in
Section 15.3(b) shall be reduced by an amount of time equal to the duration of
time from the commencement of the arbitration to the delivery of such notice, [
* ].
(b)    Bankruptcy. Each Party shall have the right to terminate this Agreement
immediately in its entirety upon written notice to the other Party if such other
Party makes a general assignment for the benefit of creditors, files an
insolvency petition in bankruptcy, petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, commences under the laws of
any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization,


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 64 of 88

--------------------------------------------------------------------------------




adjustment of debt, dissolution, liquidation or any other similar proceeding for
the release of financially distressed debtors or becomes a party to any
proceeding or action of the type described above and such proceeding is not
dismissed within [ * ] after the commencement thereof.
(c)    Patent Challenge. Exelixis shall have the right to terminate this
Agreement immediately in its entirety upon written notice to Licensee if
Licensee or any of its Affiliates or Sublicensees directly, or indirectly
through any Third Party, commences any interference or opposition proceeding
with respect to, challenges the validity or enforceability of, or opposes any
extension of or the grant of a supplementary protection certificate with respect
to, any Exelixis Patent.
(d)    Safety Reasons. [ * ] shall have the right to terminate this Agreement
upon written notice to [ * ] if [ * ], based upon additional information that
becomes available or an analysis of the existing information at any time, that [
* ]. Prior to any such termination, [ * ] shall comply with such internal review
and management approval processes as it would normally follow in connection with
the termination of the development and commercialization of [ * ] for safety
reasons. [ * ] shall document the decisions of such committees or members of
management and the basis therefor and shall make such minutes and documentation
available to [ * ] promptly upon written request.
(e)    Discontinuation of Clinical Trials. Licensee may terminate this Agreement
upon [ * ] advance written notice to Exelixis, if substantially all ongoing
Clinical Trials of the Product are ordered or required to be terminated by the
FDA or the EMA.
15.3    Termination without Cause.
(a)    Termination in Its Entirety by Licensee. Licensee shall have the right to
terminate this Agreement in its entirety, or for only the countries that are
under the EMA jurisdiction, without cause upon [ * ] prior written notice to
Exelixis if the EMA refuses to approve the MAA for the Product in Renal Cell
Carcinoma (2nd line therapy). For the purpose of this Section 15.3(a), if EMA
conditions such MAA Approval on the performance of additional Phase 3b or other
studies, then EMA shall not be deemed to have refused the approval of such MAA.
(b)    Termination by Region by Licensee. Licensee shall have the right to
terminate this Agreement on a Region-by-Region basis without cause upon [ * ]
prior written notice to Exelixis following [ * ] in a given Region; provided
however that Licensee may not provide such notice of termination of this
Agreement in a Region prior to [ * ]. In the event that termination occurs for
the EU, then termination shall automatically be considered to have occurred for
the entire Licensee Territory.
15.4    Effects of Termination. Upon any termination of this Agreement by either
Party, the following will apply: If this Agreement is terminated only with
respect to a particular Region, then the following shall apply to the terminated
Region and the terminated Region shall be included in Exelixis Territory. For
clarity, during the pendency of any dispute regarding


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 65 of 88

--------------------------------------------------------------------------------




material breach and/or any termination notice period, all of the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder.
(a)    Licenses. All licenses granted by Exelixis to Licensee will automatically
terminate, including all sublicenses granted by Licensee to any Sublicensee.
Except in the event of termination by Licensee under Section 15.2(a) for
material breach by Exelixis, the licenses granted by Licensee to Exelixis shall
survive such termination and shall automatically become worldwide or for the
terminated Region if the Agreement is terminated only for a particular Region.
(b)    Regulatory Materials; Data. Except in the event of termination by
Licensee under Section 15.2(a) for material breach by Exelixis, within [ * ] of
the effective date of such termination, Licensee shall transfer and assign to
Exelixis, at no cost to Exelixis, all Regulatory Filings and Regulatory
Approvals for the Products, Data from all preclinical, non-clinical and clinical
studies conducted by or on behalf of Licensee, its Affiliates or Sublicensees on
the Product and all pharmacovigilance data (including all adverse event
database) on the Products. In addition, at Exelixis’ request, Licensee shall
provide Exelixis with reasonable assistance with any inquiries and
correspondence with Regulatory Authorities regarding the Product in the Licensee
Territory, such assistance shall be limited to a period of [ * ] after such
termination and not to exceed a total of [ * ] of working time without charge
(with any additional time to be charged at the FTE Rate). The transfer and
assignment under this Section 15.4(b) shall apply with respect to the terminated
Region if the Agreement is terminated only for a particular Region.
(c)    Development Wind-Down. Licensee shall either, as directed by Exelixis,
(i) wind-down any ongoing Development activities (including any Clinical Trials)
of Licensee and its Affiliates and Sublicensees with respect to any Product in
the Licensee Territory in an orderly fashion or (ii) promptly transfer such
Development activities to Exelixis or its designee, in compliance with all
Applicable Laws.
(d)    Cost of Ongoing Trials. If there is any ongoing Clinical Trial of the
Product under the GDP for which the Parties are sharing cost, then Licensee
shall continue to share the cost of such Clinical Trial until the effective date
of termination. The remaining costs from the effective date of termination until
completion of such Clinical Trial (or early termination of such Clinical Trial
by Exelixis) shall be either (i) borne entirely by Exelixis following the
effective date of termination if termination occurs as a result of Exelixis’
breach, or (ii) shared by Licensee for the duration of such Clinical Trial if
termination occurs as a result of Licensee’s breach, or pursuant to Section 15.3
or Section 2.8(c)(i).
(e)    Commercial Wind-Down. Licensee shall, as directed by Exelixis, (i)
continue certain ongoing Commercial activities of Licensee and its Affiliates
and Sublicensees with respect to any Product in the Licensee Territory for a
period of up to [ * ] as determined by Exelixis, and (ii) handoff such
Commercial activities to Exelixis or its designee, on a timetable to be set by
Exelixis, not to exceed [ * ], and in compliance with all Applicable Laws.
During such commercial wind-down period, the Licensee shall continue to book
sales and pay royalties to


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 66 of 88

--------------------------------------------------------------------------------




Exelixis. Except as necessary to conduct the foregoing activities as directed by
Exelixis, Licensee shall immediately discontinue its (and shall ensure that its
Affiliates and Sublicensees immediately discontinue their) promotion, marketing,
offering for sale, and servicing of the Product and its use of all Product
Marks. In addition, Licensee shall immediately deliver to Exelixis (at
Licensee’s expense) all samples, demonstration equipment, sales materials,
catalogs, and literature of Exelixis in Licensee’s possession or control.
(f)    Transition Assistance. Licensee shall use Commercially Reasonable Efforts
to seek an orderly transition of the Development and Commercialization of the
Compound and Products to Exelixis or its designee. Except for termination by
Licensee under Section 15.2, Exelixis may, in its sole discretion, postpone the
effective date of any termination for a period of up to [ * ]. Except in the
event of termination by Licensee under Section 15.2(a) for material breach by
Exelixis, Licensee shall, at no cost to Exelixis, provide reasonable
consultation and assistance for a period of no more than [ * ] after termination
(and in any case not to exceed a total of [ * ] of working time including the
assistance provided under Section 15.4(b)) for the purpose of transferring or
transitioning to Exelixis all Licensee Know-How not already in Exelixis’
possession and, at Exelixis’ request, all then-existing commercial arrangements
relating to the Products that Licensee is able, using Commercially Reasonable
Efforts, to transfer or transition to Exelixis or its designee, in each case, to
the extent reasonably necessary or for Exelixis to continue the Development
and/or Commercialization of the Compound and Products in the Licensee Territory.
If any such contract between Licensee and a Third Party is not assignable to
Exelixis or its designee (whether by such contract’s terms or because such
contract does not relate specifically to the Products) but is otherwise
reasonably necessary for Exelixis to continue the Development and/or
Commercialization of the Compound and Products in the Licensee Territory, or if
Licensee is performing such work for the Compound and Product itself (and thus
there is no contract to assign), then Licensee shall reasonably cooperate with
Exelixis to negotiate for the continuation of such services for Exelixis from
such entity, or Licensee shall continue to perform such work for Exelixis, as
applicable, for a reasonable period (not to exceed [ * ]) after termination at
Exelixis’ cost until Exelixis establishes an alternate, validated source of such
services.
(g)    Remaining Inventories. Exelixis shall have the right, at its discretion,
to purchase from Licensee any or all of the inventory of the Products held by
Licensee as of the date of termination at a price equal to the transfer price
paid by Licensee to acquire such inventory from Exelixis. Exelixis shall notify
Licensee within [ * ] after the date of termination whether Exelixis elects to
exercise such right.
(h)    Non-Compete. Following any termination of this Agreement by Licensee
pursuant to Section 2.8(c)(i) or Section 15.3, or by Exelixis pursuant to
Section 15.2, neither Licensee nor any of its Affiliates shall (directly or
indirectly, either with or without a bona fide collaborator or any other Third
Party) [ * ] any Competing Product for either (i) a period of [ * ] (in case of
termination pursuant to Section 2.8(c)(i)) or [ * ] (in case of termination by
Licensee pursuant to Section 15.3 or Exelixis pursuant to Section 15.2)
following the effective date of such termination, or (ii) [ * ], whichever is
shorter.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 67 of 88

--------------------------------------------------------------------------------




15.5    Confidential Information. Upon expiration or termination of this
Agreement in its entirety, except to the extent that a Party obtains or retains
the right to use the other Party’s Confidential Information, each Party shall
promptly return to the other Party, or delete or destroy, all relevant records
and materials in such Party’s possession or control containing Confidential
Information of the other Party; provided that such Party may keep one copy of
such materials for archival purposes only subject to continuing confidentiality
obligations. All Licensee Data and Regulatory Filings assigned to Exelixis upon
termination of this Agreement will be deemed Exelixis’ Confidential Information
and no longer Licensee’s Confidential Information.
15.6    Survival. Expiration or termination of this Agreement shall not relieve
the Parties of any obligation or right accruing prior to such expiration or
termination. Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration or termination of this Agreement: Article 1
(Definitions); Article 10 (Payments, Records, Audits); Article 13
(Indemnification); Article 15 (Dispute Resolution); Article 17 (General
Provisions); Section 5.10 (Sunshine Reporting Laws); Section 11.1 (IP
Ownership); Sections 14.1, 14.2, 14.3, 14.6, 14.7 (Confidentiality); and Section
15.4 (Effects of Termination).
15.7    Exercise of Right to Terminate. All rights and obligations of a Party
accrued prior to the effective date of a termination (including the rights to
receive reimbursement for costs incurred prior to the effective date of such
termination and payments accrued or due prior to the effective date of such
termination) shall survive such termination.
15.8    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by one Party to the other Party are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or
comparable provision of applicable bankruptcy or insolvency laws, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. The Parties agree that a Party that is a licensee of such rights under
this Agreement will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code or comparable provision of applicable
bankruptcy or insolvency laws. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against a Party to this
Agreement under the U.S. Bankruptcy Code or comparable provision of applicable
bankruptcy or insolvency laws, the other Party will be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in its possession, will be promptly delivered to it (a) upon any such
commencement of a bankruptcy or insolvency proceeding upon its written request
therefor, unless the bankrupt Party elects to continue to perform all of its
obligations under this Agreement, or (b) if not delivered under (a) above,
following the rejection of this Agreement by or on behalf of the bankrupt Party
upon written request therefor by the other Party.
16.
DISPUTE RESOLUTION

16.1    Objective. The Parties recognize that disputes as to matters arising
under or relating to this Agreement or either Party’s rights and obligations
hereunder may arise from time to time. It is the objective of the Parties to
establish procedures to facilitate the resolution of


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 68 of 88

--------------------------------------------------------------------------------




such disputes in an expedient manner by mutual cooperation and without resort to
litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 16 to resolve any such dispute if and when
it arises.
16.2    Executive Mediation. The Parties will try to settle any dispute,
controversy or claim that arises out of, or relates to, any provision of the
Agreement (“Disputed Matter”) by first referring the Disputed Matter to the CEO
of Exelixis (or his designee) and the CEO of Licensee (or his designee). Either
Party may initiate such informal dispute resolution by sending written notice of
the Disputed Matter to the other Party, and, within [ * ] after such notice,
such CEOs (or their respective designees having the authority to settle such
Disputed Matter) of the Parties will meet for attempted resolution by good faith
negotiations. If such CEOs (or their respective designees) are unable to resolve
such dispute within [ * ] of their first meeting for such negotiations, either
Party may seek to have such dispute resolved in accordance with Section 16.3
below.
16.3    Dispute Resolution.
(a)    If the Parties are unable to resolve a Disputed Matter using the process
described in Section 16.2, then a Party seeking further resolution of the
Disputed Matter will submit the Disputed Matter to resolution by final and
binding arbitration. Whenever a Party will decide to institute arbitration
proceedings, it will give written notice to that effect to the other Party.
Arbitration will be held in London, the United Kingdom, and administered by the
International Chamber of Commerce pursuant to its ICC International Arbitration
Rules then in effect (the “Rules”), except as otherwise provided herein and
applying the substantive law specified in Section 16.1. The arbitration will be
conducted by a panel of three (3) arbitrators appointed in accordance with the
Rules; provided that each Party will, within [ * ] after the institution of the
arbitration proceedings, appoint an arbitrator, and such arbitrators will
together, within [ * ], select a third (3rd) arbitrator as the chairman of the
arbitration panel. Each arbitrator must have significant business or legal
experience in the pharmaceutical business. If the two (2) initial arbitrators
are unable to select a third (3rd) arbitrator within such [ * ] period, the
third (3rd) arbitrator will be appointed in accordance with Rules. The Parties
hereby agree to engage in discovery of information and evidence that is or might
be relevant to the claims, defenses, and issues in the dispute, including by
means of [ * ].  The Parties further agree to the ability, right, and power to
subpoena Third Party witnesses for both discovery and hearing purposes.  The
discovery provided for herein may commence once the Terms of Reference have been
signed by the Parties and the panel of arbitrators.  The panel of arbitrators
shall address the time required for the completion of discovery at the initial
case management conference and shall address any discovery issues if any arise
based on motion and arbitral order. After conducting any hearing and taking any
evidence deemed appropriate for consideration, the arbitrators will be requested
to render their opinion within [ * ] of the final arbitration hearing. No panel
of arbitrators will have the power to award damages excluded pursuant to Section
13.5 under this Agreement and any arbitral award that purports to award such
damages is expressly prohibited and void ab initio. Decisions of the panel of
arbitrators that conform to the terms of this Section 16.3 will be final and
binding on the Parties and judgment on the award so rendered may be entered in
any court of competent jurisdiction. The losing Party, as determined by the
panel of arbitrators, will


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 69 of 88

--------------------------------------------------------------------------------




pay all of the ICC administrative costs and fees of the arbitration and the fees
and costs of the arbitrators, and the arbitrators will be directed to provide
for payment or reimbursement of such fees and costs by the losing Party. If the
panel of arbitrators determines that there is no losing Party, the Parties will
each bear or pay one-half of those costs and fees and the arbitrators’ award
will so provide. Notwithstanding the foregoing, each Party is to bear or pay its
own attorneys’ fees, expert or witness fees, and any other fees and costs, and
no such fees or costs will be shifted to the other Party.
(b)    Notwithstanding the terms of and procedures set forth in Section 16.2 or
16.3(a), any applications, motions or orders to show cause seeking temporary
restraining orders, preliminary injunctions or other similar preliminary or
temporary legal or equitable relief (“Injunctive Relief”) concerning a Disputed
Matter (including, but not limited to, Disputed Matters arising out of a
potential or actual breach of the confidentiality and non-use provisions in
Article 14) may immediately be brought in the first instance and without
invocation or exhaustion of the procedures set forth in subsections (a) and (b)
for hearing and resolution in and by a court of competent jurisdiction.
Alternatively, a party seeking Injunctive Relief may immediately institute
arbitral proceedings without invocation or exhaustion of the procedures set
forth in subsections (a) and (b), and any such Injunctive Relief proceedings
will be administered in accordance with by the ICC pursuant to its ICC emergency
arbitration procedures then in effect and applying the substantive law specified
in Section 16.2. In either event, once the Injunctive Relief proceedings have
been conducted and a decision rendered thereon by the court or arbitral forum,
the Parties will, if the Disputed Matter is not finally resolved by the
Injunctive Relief, proceed to resolve the Disputed Matter in accordance with the
terms of Section 16.2 and 16.3(a).
(c)    Notwithstanding the foregoing, this Section 16.3 shall not apply to any
dispute, controversy or claim that concerns (i) the validity, enforceability or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.
17.
GENERAL PROVISIONS

17.1    Governing Law. This Agreement, and all questions regarding the
existence, validity, interpretation, breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, United States, without reference to its conflicts of law
principles.
17.2    Entire Agreement; Modification. This Agreement, including the exhibits,
is both a final expression of the Parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein. This
Agreement may only be modified or supplemented in a writing expressly stated for
such purpose and signed by the Parties to this Agreement.
17.3    Relationship Between the Parties. The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 70 of 88

--------------------------------------------------------------------------------




partnership, joint venture or similar business relationship between the Parties.
Neither Party is a legal representative of the other Party, and neither Party
can assume or create any obligation, representation, warranty or guarantee,
express or implied, on behalf of the other Party for any purpose whatsoever.
17.4    Non-Waiver. The failure of a Party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.
17.5    Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other Party’s consent:
(a)    in connection with the transfer or sale of all or substantially all of
the business or assets of such Party relating to the Compound and Products to a
Third Party, whether by merger, consolidation, divesture, restructure, sale of
stock, sale of assets or otherwise, provided that in the event of any such
transaction (whether this Agreement is actually assigned or is assumed by the
acquiring Party by operation of law (e.g., in the context of a reverse
triangular merger)), intellectual property rights of the acquiring Party to such
transaction (if other than one of the Parties to this Agreement) shall not be
included in the technology licensed hereunder; or
(b)    to an Affiliate, provided that the assigning Party shall remain liable
and responsible to the non-assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate.
The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties specified above, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Section 17.5. Any assignment
not in accordance with this Section 17.5 shall be null and void.
17.6    Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Agreement. All remaining portions shall remain in
full force and effect as if the original Agreement had been executed without the
invalidated, unenforceable or illegal part.
17.7    Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by (a) air mail (postage prepaid) requiring
return receipt, (b) overnight courier, or (c) facsimile confirmed thereafter by
any of the foregoing, to the Party to be notified


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 71 of 88

--------------------------------------------------------------------------------




at its address(es) given below, or at any address such Party may designate by
prior written notice to the other in accordance with this Section 17.7. Notice
shall be deemed sufficiently given for all purposes upon the earliest of:
(i) the date of actual receipt; (ii) if air mailed, five (5) days after the date
of postmark; (iii) if delivered by overnight courier, the next day the overnight
courier regularly makes deliveries or (iv) if sent by facsimile, the date of
confirmation of receipt if during the recipient’s normal business hours,
otherwise the next business day.
If to Licensee, notices must be addressed to:
Ipsen Pharma SAS
65 quai Georges Gorse
92100 Boulogne-Billancourt
France
Attention: Executive VP, General Counsel
Facsimile: [ * ]


If to Exelixis, notices must be addressed to:
Exelixis, Inc.
210 East Grand Avenue,
So. San Francisco, CA 94080
USA
Attention: General Counsel
Facsimile: [ * ]
    
17.8    Standstill.
(a)    Commencing the Effective Date and expiring on the [ * ] of the Effective
Date, unless such provision is terminated earlier (the “Standstill Period”),
neither Licensee nor any of its Affiliates, without the prior consent of
Exelixis or except as provided for in this Agreement or in any agreement
referred to herein, or in any agreement executed after the Effective Date by
Exelixis with Licensee or any of its Affiliates, will:
(i)    make, effect, initiate, cause or participate in:
(1)    any acquisition of beneficial ownership of any securities of Exelixis or
any securities of any subsidiary or other Affiliate of Exelixis (each, a
“Exelixis Entity”) such that following any such acquisition, Licensee and its
Affiliates then own more than five percent (5%) of the securities of such
Exelixis Entity;
(2)    any acquisition of any assets of any Exelixis Entity;
(3)    any tender offer, exchange offer, merger, business combination,
recapitalization, restructuring, liquidation, dissolution or extraordinary
transaction involving a Exelixis Entity, or involving any securities or assets
of a Exelixis Entity; or


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 72 of 88

--------------------------------------------------------------------------------




(4)    any “solicitation” of “proxies” (as those terms are used in the proxy
rules of the Securities and Exchange Commission) or consents with respect to any
securities of a Exelixis Entity;
(ii)    form, join or participate in a “group” (as defined in the Securities
Exchange Act of 1934 and the rules promulgated thereunder) with respect to the
beneficial ownership of any securities of a Exelixis Entity;
(iii)    act, alone or in concert with others, to seek to control or influence
the management, board of directors or policies of a Exelixis Entity;
(iv)    take any action that might require a Exelixis Entity to make a public
announcement regarding any of the types of matters set forth in clause “(i)” of
this Section 17.8(a);
(v)    agree or offer to take, or encourage or propose (publicly or otherwise)
the taking of, any action referred to in clause “(i)”, “(ii)”, “(iii)” or “(iv)”
of this Section 17.8(a);
(vi)    assist, induce or encourage any other person or entity to take any
action of the type referred to in clause “(i)”, “(ii)”, “(iii)”, “(iv)” or “(v)”
of this Section 17.8(a); or
(vii)    enter into any discussions, negotiations, arrangement or agreement with
any other person or entity relating to any of the foregoing.
For clarity, the expiration of the Standstill Period will not terminate or
otherwise affect any of the other provisions of this Agreement.
(b)    Notwithstanding the foregoing provisions, Licensee or its Affiliates will
not be subject to any of the restrictions set forth in this Section 17.8 with
respect to a Exelixis Entity if either:
(i)    such Exelixis Entity publicly announces its intention to pursue a
proposed Acquisition Transaction (as defined below);
(ii)    such Exelixis Entity shall have entered into an agreement in principle
or definitive agreement providing for an Acquisition Transaction;
(iii)    the board of directors of such Exelixis Entity shall have adopted a
formal plan of liquidation or dissolution;
(iv)    if a Third Party commences a tender or exchange offer or bid which, if
successful, would result in such Third Party beneficially owning not less than
thirty five percent (35%) of the voting securities or equity interest in such
Exelixis Entity; or


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 73 of 88

--------------------------------------------------------------------------------




(v)    if a Third Party makes a public announcement of a bone fide takeover bid
to acquire the outstanding voting securities or equity interest in such Exelixis
Entity.
“Acquisition Transaction” means (A) any direct or indirect acquisition or
purchase of assets of the applicable Exelixis Entity at a purchase price
representing [ * ] ([ * ]%) of the voting securities of or equity interest in
such Exelixis Entity by any person or “group”; (B) any tender offer or exchange
offer that if consummated would result in any person or “group” beneficially
owning [ * ] ([ * ]%) or more of any class of equity securities of such Exelixis
Entity; or (C) any merger, consolidation, business combination, sale of assets,
recapitalization or similar transaction involving such Exelixis Entity
representing more than [ * ] ([ * ]%) of the market capitalization of such
Exelixis Entity.
(c)    Notwithstanding the foregoing, the Parties agree that Licensee or its
Affiliates shall not be prohibited from (i) initiating private discussions with,
and submitting confidential private proposals to, the management or Chief
Executive Officer of any acquisition of beneficial ownership of any securities
or any assets of any Exelixis Entity, including discussing a right of first
refusal before a Exelixis Entity intends to pursue any Acquisition Transaction;
or (ii) proposing other collaborative research agreements or other commercial
license agreements to Exelixis.
(d)    the Parties agree to discuss whether to terminate the Standstill Period
on a biennial basis at the anniversary date of the Effective Date.
17.9    Force Majeure. Each Party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement (other
than failure to make payment when due) by reason of any event beyond such
Party’s reasonable control including Acts of God, fire, flood, explosion,
earthquake, pandemic flu, or other natural forces, war, civil unrest, acts of
terrorism, accident, destruction or other casualty, any lack or failure of
transportation facilities, any lack or failure of supply of raw materials, or
any other event similar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the Party has not caused such
event(s) to occur. Notice of a Party’s failure or delay in performance due to
force majeure must be given to the other Party within [ * ] after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any Party be required to prevent or settle any labor disturbance or
dispute.
17.10    Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “including” and
similar words means including without limitation. The word “or” means “and/


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 74 of 88

--------------------------------------------------------------------------------




or” unless the context dictates otherwise because the subject of the conjunction
are mutually exclusive. The words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision. All references to days in this
Agreement mean calendar days, unless otherwise specified. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
Party, irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement shall be in the English language.
17.11    Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
{SIGNATURE PAGE FOLLOWS}


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 75 of 88

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this COLLABORATION AND
LICENSE AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.


EXELIXIS, INC.


By: /s/ Michael M. Morrissey
Name: Michael M. Morrissey
Title: CEO
IPSEN PHARMA S.A.S


By: /s/ Marc de Garidel
Name: Marc de Garidel
Title: Chairman & CEO



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 76 of 88

--------------------------------------------------------------------------------




List of Exhibits:


Exhibit A:    Chemical Structure of cabozantinib


Exhibit B:    Exelixis Patents


Exhibit C:    Approved Distributors


Exhibit D:    Initial Global Development Plan and Budget


Exhibit E:    Press Release






[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 77 of 88

--------------------------------------------------------------------------------





Exhibit A


CHEMICAL STRUCTURE OF CABOZANTINIB




[cabomalatesalt.gif]


Cabozantinib (S)-malate salt


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 78 of 88

--------------------------------------------------------------------------------




Exhibit B


LIST OF EXELIXIS PATENTS




[ * ]








[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 79 of 88

--------------------------------------------------------------------------------






Exhibit C


APPROVED DISTRIBUTORS




[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 80 of 88

--------------------------------------------------------------------------------






Exhibit D


GLOBAL DEVELOPMENT PLAN


[ * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 81 of 88

--------------------------------------------------------------------------------





Exhibit E


PRESS RELEASE




[exel.gif][ipsenlogo.gif]
Exelixis Contacts


Financial Community:
Susan Hubbard
Investor Relations and
Corporate Communications
(650) 837-8194
shubbard@exelixis.com


Media:
Hal Mackins
For Exelixis, Inc.
(415) 994-0040
hal@ torchcomllc.com




Ipsen Contacts


Media: 
Didier Véron
Senior Vice-Président, Public Affairs and Communication
Tel.: +33 (0)1 58 33 51 16
Fax: +33 (0)1 58 33 50 58
E-mail: didier.veron@ipsen.com 


Financial Community:
Stéphane Durant des Aulnois
Vice President, Investor Relations
Tel.: +33 (0)1 58 33 60 09
Fax: +33 (0)1 58 33 50 63
E-mail: stephane.durant.des.aulnois@ ipsen.com



EXELIXIS AND IPSEN ENTER INTO EXCLUSIVE LICENSING
AGREEMENT TO COMMERCIALIZE AND DEVELOP NOVEL CANCER THERAPY CABOZANTINIB IN
REGIONS OUTSIDE THE UNITED STATES, CANADA AND JAPAN


- Cabozantinib commercialized for medullary thyroid cancer (MTC)
and filed for advanced renal cell carcinoma (RCC) -
- $200 million upfront payment and subsequent regulatory and commercial
milestones -


South San Francisco, Calif. and Paris, France – February 29, 2016 – Exelixis,
Inc. (NASDAQ:EXEL) and Ipsen (Euronext: IPN; ADR: IPSEY) today jointly announced
an exclusive licensing agreement for the commercialization and further
development of cabozantinib, Exelixis’ lead oncology drug. Under the agreement,
Ipsen will have exclusive commercialization rights for current and potential
future cabozantinib indications outside of the United States, Canada and Japan.
This agreement includes rights to COMETRIQ®, which is currently approved in the
European Union (EU) for the treatment of adult patients with progressive,
unresectable, locally advanced or metastatic medullary thyroid cancer (MTC). The
companies have agreed to collaborate on the development of cabozantinib for
current and potential future indications. Exelixis will maintain exclusive
commercial rights for cabozantinib in the United States and Canada, and continue
its discussions to partner commercial rights in Japan.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 82 of 88

--------------------------------------------------------------------------------




Under the agreement, Exelixis will receive a $200 million upfront payment.
Exelixis is eligible to receive regulatory milestones, including $60 million
upon the approval of cabozantinib in Europe for advanced renal cell carcinoma
(RCC) and $50 million upon the filing and approval of cabozantinib in Europe for
advanced hepatocellular carcinoma (HCC), as well as additional regulatory
milestones for potential further indications. The agreement also includes up to
$545 million of potential commercial milestones and provides for Exelixis to
receive tiered royalties up to 26% on Ipsen’s net sales of cabozantinib in its
territories.


Marc de Garidel, Chairman and Chief Executive Officer of Ipsen said: “The robust
results from the METEOR study in advanced renal cell carcinoma demonstrate that
cabozantinib has the potential to become a key oncology product in Europe. This
transaction will help Ipsen accelerate the growth of the company and strengthen
its oncology footprint in Europe. We are excited to bring cabozantinib to
patients and clinicians around the world.”


Future commercial indications for cabozantinib could include advanced HCC, the
subject of CELESTIAL, an Exelixis-sponsored phase 3 pivotal trial for which
top-line results are anticipated in 2017. Additional earlier-stage studies are
under way through Exelixis’ collaboration with the National Cancer Institute’s
Cancer Therapy Evaluation Program (NCI-CTEP), and its ongoing
Investigator-Sponsored Trial (IST) program. Through these two programs, there
are more than 45 ongoing or planned studies including trials in advanced RCC,
bladder cancer, colorectal cancer, non-small cell lung cancer, and endometrial
cancer.


“In Ipsen, Exelixis has an ideal partner to maximize the potential for
cabozantinib to have a positive impact on the treatment of cancer on a global
basis,” said Michael M. Morrissey, Ph.D., President and Chief Executive Officer
of Exelixis. “Ipsen’s established international oncology marketing presence,
late-stage clinical development expertise and shared vision with Exelixis for
the franchise potential of cabozantinib will accelerate cabozantinib’s
commercialization in its territories, while Exelixis remains focused on our
launch in the United States. While our immediate priority will be on advanced
renal cell carcinoma, Exelixis and Ipsen are committed to exploring and
potentially developing cabozantinib in a variety of cancer settings.”


Cabozantinib is a small molecule therapy that inhibits the activity of tyrosine
kinases including VEGF receptors, MET, AXL, and RET. Following positive results
from the METEOR global phase 3 pivotal trial, the tablet form of cabozantinib is
the subject of pending U.S. and EU regulatory applications for use as a
treatment for advanced RCC in patients who have received one prior therapy. In
the EU, the Marketing Authorization Application (MAA) for cabozantinib in
advanced RCC has been accepted and granted accelerated assessment. With this
designation, the MAA is eligible for a 150-day review, versus the standard 210
days (excluding clock stops when information is requested by the EMA). Exelixis
plans to transfer sponsorship of this MAA to Ipsen. Exelixis also anticipates
transitioning the commercialization rights to COMETRIQ® outside the U.S. from
Exelixis’ current international partner for COMETRIQ®, Swedish Orphan Biovitrum
AB (Sobi), to Ipsen, in accordance with the terms of its agreement with Sobi. In
March 2014, the capsule form of cabozantinib was approved by the European
Commission under the trade name COMETRIQ for the treatment of patients with
progressive, unresectable, locally advanced or metastatic MTC.


About the METEOR Phase 3 Clinical Trial
METEOR is a global, randomized open-label trial that compares cabozantinib to
everolimus, a standard of care therapy, in 658 patients with advanced RCC whose
disease progressed following treatment with a VEGF receptor (VEGFR) tyrosine
kinase inhibitor (TKI). The trial’s primary endpoint is progression-free
survival (PFS), and secondary endpoints include overall survival (OS) and
objective response rate (ORR). Patients were randomized 1:1 to receive 60 mg of
cabozantinib or 10 mg of everolimus daily, and were stratified


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 83 of 88

--------------------------------------------------------------------------------




based on number of prior VEGFR TKI therapies and on commonly applied RCC risk
criteria. No crossover was allowed.


As published in the New England Journal of Medicine, the trial met its primary
PFS and secondary ORR endpoints. Cabozantinib demonstrated a 42% reduction in
the rate of disease progression or death as compared with everolimus, with
median PFS of 7.4 months versus 3.8 months for everolimus (Hazard Ratio [ *
]=0.58, 95% Confidence Interval [ * ] 0.45-0.75, p<0.001).


Following a pre-planned interim analysis that showed a strong trend in OS
favoring cabozantinib (HR=0.67, 95% CI 0.51-0.89, p=0.005) but did not reach
statistical significance, Exelixis undertook a second interim analysis after
consulting with regulatory authorities. The results of this second interim
analysis demonstrated a highly statistically significant and clinically
meaningful increase in OS for cabozantinib. Exelixis has shared these data with
regulators and intends to present them at a medical conference later this year.


Cabozantinib’s safety profile was similar to that of other VEGFR TKIs in this
patient population. The incidence of adverse events (any grade), regardless of
causality, was 100% with cabozantinib and more than 99% with everolimus. Serious
adverse events occurred in 40% of cabozantinib patients and 43% of everolimus
patients. The rate of treatment discontinuation due to adverse events was low
(~10%) in both treatment arms.


About Advanced Renal Cell Carcinoma
The American Cancer Society’s 2015 statistics cite kidney cancer as among the
top ten most commonly diagnosed forms of cancer among both men and women in the
U.S. Clear cell RCC is the most common type of kidney cancer in adults. If
detected in its early stages, the five-year survival rate for RCC is high;
however, the five-year survival rate for patients with advanced or late-stage
metastatic RCC is under 10 percent, with no identified cure for the disease.


Until the introduction of targeted therapies into the RCC setting a decade ago,
treatments for metastatic RCC had historically been limited to cytokine therapy
(e.g., interleukin-2 and interferon). In the second- and later-line settings,
which encompass approximately 17,000 drug-eligible patients in the U.S. and
37,000 globally, two small-molecule therapies and an immune checkpoint inhibitor
have been approved. The currently approved small-molecule agents have shown
little differentiation in terms of efficacy, demonstrating only modest PFS
benefit in patients refractory to sunitinib, a commonly-used first-line therapy.


About Cabozantinib
Cabozantinib is currently marketed in capsule form under the brand name
COMETRIQ® in the United States for the treatment of progressive, metastatic MTC,
and in the European Union for the treatment of adult patients with progressive,
unresectable locally advanced or metastatic MTC. COMETRIQ is not indicated for
patients with RCC. In the METEOR trial, and all other cancer trials currently
underway, Exelixis is investigating a tablet formulation of cabozantinib
distinct from the COMETRIQ capsule form. The tablet formulation of cabozantinib
is the subject of the NDA and MAA for advanced RCC.


Cabozantinib inhibits the activity of tyrosine kinases including VEGF receptors,
MET, AXL and RET. These receptor tyrosine kinases are involved in both normal
cellular function and in pathologic processes such as oncogenesis, metastasis,
tumor angiogenesis and maintenance of the tumor microenvironment.


The European Commission granted COMETRIQ conditional approval for the treatment
of adult patients with progressive, unresectable locally advanced or metastatic
MTC. Similar to another drug approved in this setting, the approved indication
states that for patients in whom Rearranged during Transfection (RET)


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 84 of 88

--------------------------------------------------------------------------------




mutation status is not known or is negative, a possible lower benefit should be
taken into account before individual treatment decisions.


Important Safety Information, including Boxed WARNINGS
WARNING: PERFORATIONS AND FISTULAS, and HEMORRHAGE


•
Serious and sometimes fatal gastrointestinal perforations and fistulas occur in
COMETRIQ-treated patients.

•
Severe and sometimes fatal hemorrhage occurs in COMETRIQ-treated patients.

•
COMETRIQ treatment results in an increase in thrombotic events, such as heart
attacks.

•
Wound complications have been reported with COMETRIQ.

•
COMETRIQ treatment results in an increase in hypertension.

•
Osteonecrosis of the jaw has been observed in COMETRIQ-treated patients.

•
Palmar-Plantar Erythrodysesthesia Syndrome (PPES) occurs in patients treated
with COMETRIQ.

•
The kidneys can be adversely affected by COMETRIQ. Proteinuria and nephrotic
syndrome have been reported in patients receiving COMETRIQ.

•
Reversible Posterior Leukoencephalopathy Syndrome has been observed with
COMETRIQ.

•
Avoid administration of COMETRIQ with agents that are strong CYP3A4 inducers or
inhibitors.

•
COMETRIQ is not recommended for use in patients with moderate or severe hepatic
impairment.

•
COMETRIQ can cause fetal harm when administered to a pregnant woman.



Adverse Reactions – The most commonly reported adverse drug reactions (≥25%) are
diarrhea, stomatitis, palmar-plantar erythrodysesthesia syndrome (PPES),
decreased weight, decreased appetite, nausea, fatigue, oral pain, hair color
changes, dysgeusia, hypertension, abdominal pain, and constipation. The most
common laboratory abnormalities (≥25%) are increased AST, increased ALT,
lymphopenia, increased alkaline phosphatase, hypocalcemia, neutropenia,
thrombocytopenia, hypophosphatemia, and hyperbilirubinemia.


Please see full U.S. prescribing information, including Boxed WARNINGS, at
www.COMETRIQ.com/downloads/Cometriq_Full_Prescribing_Information.pdf


Please refer to the full European Summary of Product Characteristics for full
European Union prescribing information, including contraindication, special
warnings and precautions for use at www.sobi.com once posted.


About Ipsen
Ipsen is a global specialty-driven biotechnological group with total sales
exceeding €1.4 billion in 2015. Ipsen sells more than 20 drugs in more than 115
countries, with a direct commercial presence in more than 30 countries. Ipsen’s
ambition is to become a leader in specialty healthcare solutions for targeted
debilitating diseases. Its fields of expertise cover oncology, neurosciences and
endocrinology (adult & pediatric). Ipsen’s commitment to oncology is exemplified
through its growing portfolio of key therapies improving the care of patients
suffering from prostate cancer, bladder cancer and neuro-endocrine tumors. Ipsen
also has a significant presence in primary care. Moreover, the Group has an
active policy of partnerships. Ipsen's R&D is focused on its innovative and
differentiated technological platforms, peptides and toxins, located in the
heart of the leading biotechnological and life sciences hubs (Les
Ulis/Paris-Saclay, France; Slough/Oxford, UK; Cambridge, US). In 2015, R&D
expenditure totaled close to €193 million, representing about 13% of Group
sales. The Group has more than 4,600 employees worldwide. Ipsen’s shares are
traded on segment A of Euronext Paris (stock code: IPN, ISIN code: FR0010259150)
and eligible to the “Service de Règlement Différé” (“SRD”). The Group is part of
the SBF 120 index. Ipsen has implemented a Sponsored Level I


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 85 of 88

--------------------------------------------------------------------------------




American Depositary Receipt (ADR) program, which trade on the over-the-counter
market in the United States under the symbol IPSEY. For more information on
Ipsen, visit www.ipsen.com.


About Exelixis
Exelixis, Inc. is a biopharmaceutical company committed to developing small
molecule therapies for the treatment of cancer. Exelixis is focusing its
development and commercialization efforts primarily on cabozantinib, an
internally discovered inhibitor of multiple receptor tyrosine kinases. Another
Exelixis-discovered compound, COTELLIC™ (cobimetinib), a selective inhibitor of
MEK, has been approved in Switzerland, the United States, the European Union,
and Canada, and is being evaluated by Roche and Genentech (a member of the Roche
Group) in a broad global development program under a collaboration with
Exelixis. For more information, please visit the company’s website at
www.exelixis.com.


Exelixis Forward-Looking Statement Disclaimer
This press release contains forward-looking statements, including, without
limitation, statements related to: the business and financial terms of the
collaboration agreement for cabozantinib with Ipsen, including, the division of
commercialization rights, development plans and Exelixis’ eligibility to receive
regulatory and commercial milestones and royalties; Exelixis’ plan to continue
its discussions to partner commercial rights for cabozantinib in Japan; the
potential for cabozantinib to become a key oncology product in Europe and the
impact of the transaction on the growth of Ipsen; advanced HCC as a future
potential commercial indication for cabozantinib and the timing for anticipated
top-line results from CELESTIAL; the impact of the collaboration with Ipsen on
Exelixis’ plan to maximize the potential for cabozantinib on a global basis;
Exelixis’ plan to stay focused on the potential launch of cabozantinib in
advanced RCC in the United States; advanced RCC as Exelixis’ immediate priority;
Exelixis’ and Ipsen’s commitment to exploring and potentially developing
cabozantinib in a variety of cancers; the eligibility for an expedited review of
Exelixis’ MAA for cabozantinib in advanced RCC by the EMA and Exelixis’ plans to
transfer sponsorship of the MAA to Ipsen; Exelixis’ plans to transition the
commercialization rights to COMETRIQ outside of the U.S. from Sobi to Ipsen; and
Exelixis’ intent to present data from the second interim analysis of OS for
METEOR at a medical conference later this year. Words such as “will,”
“potential,” “future,” “continue,” “eligible,” “priority,” “committed,” “plans,”
“anticipates,” “intends,” or other similar expressions identify forward-looking
statements, but the absence of these words does not necessarily mean that a
statement is not forward-looking. In addition, any statements that refer to
expectations, projections or other characterizations of future events or
circumstances are forward-looking statements. These forward-looking statements
are based upon Exelixis’ current plans, assumptions, beliefs, expectations,
estimates and projections. Forward-looking statements involve risks and
uncertainties. Actual results and the timing of events could differ materially
from those anticipated in the forward-looking statements as a result of these
risks and uncertainties, which include, without limitation: the clinical,
therapeutic and commercial potential of cabozantinib; Exelixis’ dependence on
its relationship with Ipsen, including, the level of Ipsen’s investment in the
resources necessary to successfully commercialize cabozantinib in the
territories where it is approved; Exelixis’ ability to maintain its rights under
the Ipsen collaboration; risks and uncertainties related to regulatory review
and approval processes and Exelixis' compliance with applicable legal and
regulatory requirements; the ability to conduct clinical trials of cabozantinib
sufficient to achieve a positive completion; Exelixis’ ability to judge the
proper size and level of experience of the commercialization teams required to
support the launch of cabozantinib for advanced RCC; unanticipated complications
associated with the transition of the COMETRIQ commercialization rights from
Sobi to Ipsen; the availability of data at the referenced times; Exelixis’
ability to protect the company’s intellectual property rights; market
competition; changes in economic and business conditions, and other factors
discussed under the caption “Risk Factors” in Exelixis’ quarterly report on Form
10-Q filed with the Securities and Exchange Commission (SEC) on November 10,
2015, and in Exelixis’ future filings with the SEC, including, without
limitation, Exelixis’ annual report on Form 10-K expected to be filed with the
SEC on February 29, 2016. The forward-looking statements made in this press
release


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 86 of 88

--------------------------------------------------------------------------------




speak only as of the date of this press release. Exelixis expressly disclaims
any duty, obligation or undertaking to release publicly any updates or revisions
to any forward-looking statements contained herein to reflect any change in
Exelixis’ expectations with regard thereto or any change in events, conditions
or circumstances on which any such statements are based.


Ipsen Forward-Looking Statement Disclaimer
The forward-looking statements, objectives and targets contained herein are
based on the Group’s management strategy, current views and assumptions. Such
statements involve known and unknown risks and uncertainties that may cause
actual results, performance or events to differ materially from those
anticipated herein. All of the above risks could affect the Group’s future
ability to achieve its financial targets, which were set assuming reasonable
macroeconomic conditions based on the information available today. Use of the
words "believes," "anticipates" and "expects" and similar expressions are
intended to identify forward-looking statements, including the Group’s
expectations regarding future events, including regulatory filings and
determinations. Moreover, the targets described in this document were prepared
without taking into account external growth assumptions and potential future
acquisitions, which may alter these parameters. These objectives are based on
data and assumptions regarded as reasonable by the Group. These targets depend
on conditions or facts likely to happen in the future, and not exclusively on
historical data. Actual results may depart significantly from these targets
given the occurrence of certain risks and uncertainties, notably the fact that a
promising product in early development phase or clinical trial may end up never
being launched on the market or reaching its commercial targets, notably for
regulatory or competition reasons. The Group must face or might face competition
from generic products that might translate into a loss of market share.
Furthermore, the Research and Development process involves several stages each
of which involves the substantial risk that the Group may fail to achieve its
objectives and be forced to abandon its efforts with regards to a product in
which it has invested significant sums. Therefore, the Group cannot be certain
that favorable results obtained during pre-clinical trials will be confirmed
subsequently during clinical trials, or that the results of clinical trials will
be sufficient to demonstrate the safe and effective nature of the product
concerned. There can be no guarantees a product will receive the necessary
regulatory approvals or that the product will prove to be commercially
successful. If underlying assumptions prove inaccurate or risks or uncertainties
materialize, actual results may differ materially from those set forth in the
forward-looking statements. Other risks and uncertainties include but are not
limited to, general industry conditions and competition; general economic
factors, including interest rate and currency exchange rate fluctuations; the
impact of pharmaceutical industry regulation and health care legislation; global
trends toward health care cost containment; technological advances, new products
and patents attained by competitors; challenges inherent in new product
development, including obtaining regulatory approval; the Group's ability to
accurately predict future market conditions; manufacturing difficulties or
delays; financial instability of international economies and sovereign risk;
dependence on the effectiveness of the Group’s patents and other protections for
innovative products; and the exposure to litigation, including patent
litigation, and/or regulatory actions. The Group also depends on third parties
to develop and market some of its products which could potentially generate
substantial royalties; these partners could behave in such ways which could
cause damage to the Group’s activities and financial results. The Group cannot
be certain that its partners will fulfill their obligations. It might be unable
to obtain any benefit from those agreements. A default by any of the Group’s
partners could generate lower revenues than expected. Such situations could have
a negative impact on the Group’s business, financial position or performance.
The Group expressly disclaims any obligation or undertaking to update or revise
any forward looking statements, targets or estimates contained in this press
release to reflect any change in events, conditions, assumptions or
circumstances on which any such statements are based, unless so required by
applicable law. The Group’s business is subject to the risk factors outlined in
its registration documents filed with the French Autorité des Marchés
Financiers.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 87 of 88

--------------------------------------------------------------------------------




Exelixis, the Exelixis logo, and COMETRIQ are registered U.S. trademarks,
and COTELLIC is a U.S. trademark.


# # #






[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 88 of 88